Exhibit 10.2

 

 

 

CREDIT AND SECURITY AGREEMENT (REVOLVING LOAN)

dated as of June 30, 2015

by and among

ENDOCHOICE HOLDINGS, INC.

ENDOCHOICE, INC.

ROBERT S. SMITH, M.D., INC.

and any additional borrower that hereafter becomes party hereto, each as
Borrower, and

collectively as Borrowers,

and

MIDCAP FINANCIAL TRUST,

as Administrative Agent and as a Lender,

and

THE ADDITIONAL LENDERS

FROM TIME TO TIME PARTY HERETO

 

 

LOGO [g110718midcap1.jpg]

 

 

 



--------------------------------------------------------------------------------

CREDIT AND SECURITY AGREEMENT

THIS CREDIT AND SECURITY AGREEMENT (as the same may be amended, supplemented,
restated or otherwise modified from time to time, the “Agreement”) is dated as
of June 30, 2015 by and among ENDOCHOICE HOLDINGS, INC. (“Holdings”),
ENDOCHOICE, INC., ROBERT S. SMITH, M.D., INC., and any additional borrower that
may hereafter be added to this Agreement (individually as a “Borrower”, and
collectively with any entities that become party hereto as Borrower and each of
their successors and permitted assigns, the “Borrowers”), MIDCAP FINANCIAL
TRUST, a Delaware statutory trust, individually as a Lender, and as Agent, and
the financial institutions or other entities from time to time parties hereto,
each as a Lender.

RECITALS

Borrowers have requested that Lenders make available to Borrowers the financing
facilities as described herein. Lenders are willing to extend such credit to
Borrowers under the terms and conditions herein set forth.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Lenders and Agent agree as follows:

ARTICLE 1 - DEFINITIONS

Section 1.1 Certain Defined Terms. The following terms have the following
meanings:

“Acceleration Event” means the occurrence of an Event of Default (a) in respect
of which Agent has declared all or any portion of the Obligations to be
immediately due and payable pursuant to Section 10.2, (b) pursuant to
Section 10.1(a), and in respect of which Agent has suspended or terminated the
Revolving Loan Commitment pursuant to Section 10.2, and/or (c) pursuant to
either Section 10.1(e) and/or Section 10.1(f).

“Account Debtor” means “account debtor”, as defined in Article 9 of the UCC, and
any other obligor in respect of an Account.

“Accounts” means, collectively, (a) any right to payment of a monetary
obligation, whether or not earned by performance, (b) without duplication, any
“account” (as defined in the UCC), any accounts receivable (whether in the form
of payments for services rendered or goods or equipment sold, rents, license
fees or otherwise), any “health-care-insurance receivables” (as defined in the
UCC), any “payment intangibles” (as defined in the UCC) and all other rights to
payment and/or reimbursement of every kind and description, whether or not
earned by performance, (c) all accounts, “general intangibles” (as defined in
the UCC), Intellectual Property, rights, remedies, Guarantees, “supporting
obligations” (as defined in the UCC), “letter-of-credit rights” (as defined in
the UCC) and security interests in respect of the foregoing, all rights of
enforcement and collection, all books and records evidencing or related to the
foregoing, and all rights under the Financing Documents in respect of the
foregoing, (d) all information and data compiled or derived by any Borrower or
to which any Borrower is entitled in respect of or related to the foregoing, and
(e) all proceeds of any of the foregoing.



--------------------------------------------------------------------------------

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business of division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
equity interest of any Person or otherwise causing any Person to become a
Subsidiary of a Borrower, or (c) a merger or consolidation or any other
combinations with another Person.

“Additional Tranche” means an additional amount of Revolving Loan Commitment
made in accordance with and pursuant to Section 2.1(c).

“Agent” means MCF, in its capacity as administrative agent for itself and for
Lenders hereunder, as such capacity is established in, and subject to the
provisions of, Article 11, and the successors and assigns of MCF in such
capacity.

“Affiliate” means, with respect to any Person, (a) any Person that directly or
indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to any Lender, any Lender’s) officers or directors (or
Persons functioning in substantially similar roles) and the spouses, parents,
descendants and siblings of such officers, directors or other Persons. As used
in this definition, the term “control” of a Person means the possession,
directly or indirectly, of the power to vote ten percent (10%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

“Affiliated Credit Agreement” that certain Credit and Security Agreement (as the
same may be amended, restated, supplemented or otherwise modified from time to
time), among MCF, as Agent and a lender, the other lenders party thereto and the
Borrowers pursuant to which such Agent and lenders have extended a term credit
facility to the Borrowers.

“Affiliated Financing Agent” means the “Agent” under and as defined in the
Affiliated Credit Agreement.

“Affiliated Financing Documents” means the “Financing Documents” as defined in
the Affiliated Credit Agreement.

“Affiliated Obligations” means all “Obligations”, as such term is defined in the
Affiliated Financing Documents.

“Amegy Account” means each of Borrower’s accounts at Amegy Bank, N.A. set forth
on Schedule 5.14 on the Closing Date.

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including, without limitation, Executive Order No. 13224 (effective
September 24, 2001), the USA PATRIOT Act, the Laws comprising or implementing
the Bank Secrecy Act, and the Laws administered by OFAC.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means five and one quarter percent (5.25%).

“Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Credit Party of any asset.

“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by any Lender or any Affiliate of a Lender, including, without
limitation, any letters of credit, cash management services (including, without
limitation, merchant services, direct deposit of payroll, business credit cards,
and check cashing services), interest rate swap arrangements, and foreign
exchange services as any such products or services may be identified in such
Lender’s various agreements related thereto (each, a “Bank Services Agreement”).

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.

“Base LIBOR Rate” means, for each Interest Period, the rate per annum,
determined by Agent in accordance with its customary procedures, and utilizing
such electronic or other quotation sources as it considers appropriate (rounded
upwards, if necessary, to the next 1/100%), to be the rate at which Dollar
deposits (for delivery on the first day of such Interest Period or, if such day
is not a Business Day on the preceding Business Day) in the amount of $1,000,000
are offered to major banks in the London interbank market on or about 11:00 a.m.
(Eastern time) two (2) Business Days prior to the commencement of such Interest
Period, for a term comparable to such Interest Period, which determination shall
be conclusive in the absence of manifest error.

“Base Rate” means a per annum rate of interest equal to the greater of (a) one
half percent (0.5%) per annum and (b) the rate of interest announced, from time
to time, within Wells Fargo Bank, National Association (“Wells Fargo”) at its
principal office in San Francisco as its “prime rate,” with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate; provided, however, that Agent may,
upon prior written notice to Borrower, choose a reasonably comparable index or
source to use as the basis for the Base Rate.

“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) owned or controlled
by, or acting for or on behalf of, any Person that is listed in the annex to, or
is otherwise subject to the provisions of, Executive Order No. 13224, (c) with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law, (d) that commits, threatens or conspires
to commit or supports “terrorism” as defined in Executive Order No. 13224, or
(e) that is named a “specially designated national” or “blocked person” on the
most current list published by OFAC or other similar list or is named as a
“listed person” or “listed entity” on other lists made under any Anti-Terrorism
Law.

 

3



--------------------------------------------------------------------------------

“Borrower” and “Borrowers” has the meaning set forth in the introductory
paragraph hereto.

“Borrower Representative” means EndoChoice Holdings, Inc., in its capacity as
Borrower Representative pursuant to the provisions of Section 2.9, or any
successor Borrower Representative selected by Borrowers and approved by Agent.

“Borrowing Base” means:

(a) the product of (i) eighty-five percent (85%) multiplied by (ii) the
aggregate net amount at such time of the Eligible Domestic Accounts;

plus

(b) the product of (i) fifty percent (50%) multiplied by (ii) the aggregate net
amount at such time of the Eligible Foreign Accounts;

plus

(c) fifty percent (50%) multiplied by the lesser of: (i) Orderly Liquidation
Value of the Eligible Domestic Inventory, or (ii) the value of the Eligible
Domestic Inventory valued at the lower of first-in-first-out cost or market
cost, after factoring in all rebates, discounts and other incentives or rewards
associated with the purchase of the applicable Eligible Domestic Inventory;

minus

(d) the amount of any reserves and/or adjustments provided for in this
Agreement;

provided, that, the Borrowing Base will be adjusted down if necessary, such that
availability from Eligible Domestic Inventory shall never exceed thirty-five
percent (35%) of the total Borrowing Base.

“Borrowing Base Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and in a form to be
agreed to between Agent and Borrower, each acting reasonably. Upon such
agreement, the form of Borrowing Base Certificate will be attached to this
Agreement as Exhibit C.

“Business Day” means any day except a Saturday, Sunday or other day on which
either the New York Stock Exchange is closed, or on which commercial banks in
Washington, DC and New York City are authorized by law to close.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C.A. § 9601 et seq., as the same may be amended
from time to time.

 

4



--------------------------------------------------------------------------------

“Change in Control” means any of the following events: (a) any Person or two or
more Persons acting in concert shall have acquired beneficial ownership,
directly or indirectly, of, or shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of or control over, voting stock of any
Borrower (or other securities convertible into such voting stock) representing
40% or more of the combined voting power of all voting stock of any Borrower or
(b) Holdings ceases to own, directly or indirectly, 100% of the capital stock of
any of its Subsidiaries (or such lesser portion as may be owned by Holdings as
of the date hereof) (with the exception of any Subsidiaries permitted to be
dissolved or merged to the extent otherwise permitted by this Agreement). As
used herein, “beneficial ownership” shall have the meaning provided in
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934.

“Closing Date” means the date of this Agreement.

“CMS” means the federal Centers for Medicare and Medicaid Services (formerly the
federal Health Care Financing Administration), and any successor Governmental
Authority.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the Security
Documents, including, without limitation, all of the property described in
Schedule 9.1 hereto.

“Commitment Annex” means Annex A to this Agreement.

“Commitment Expiry Date” means June 30, 2020.

“Compliance Certificate” means a certificate, duly executed by a Responsible
Officer of Borrower Representative, appropriately completed and substantially in
the form of Exhibit B hereto.

“Consolidated Subsidiary” means, at any date, any Subsidiary the accounts of
which would be consolidated with those of “parent” Borrower (or any other
Person, as the context may require hereunder) in its consolidated financial
statements if such statements were prepared as of such date.

“Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person: (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) with respect to any
undrawn portion of any letter of credit issued for the account of such Person or
as to which such Person is otherwise liable for the reimbursement of any
drawing; (c) under any Swap Contract, to the extent not yet due and payable;
(d) to make take-or-pay or similar payments if required regardless of
nonperformance by any other party or parties to an agreement; or (e) for any
obligations of another Person

 

5



--------------------------------------------------------------------------------

pursuant to any Guarantee or pursuant to any agreement to purchase, repurchase
or otherwise acquire any obligation or any property constituting security
therefor, to provide funds for the payment or discharge of such obligation or to
preserve the solvency, financial condition or level of income of another Person.
The amount of any Contingent Obligation shall be equal to the amount of the
obligation so Guaranteed or otherwise supported or, if not a fixed and
determinable amount, the maximum amount so Guaranteed or otherwise supported.

“Controlled Group” means all members of any group of corporations and all
members of a group of trades or businesses (whether or not incorporated) under
common control which, together with any Borrower, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA.

“Correction” means repair, modification, adjustment, relabeling, destruction or
inspection (including patient monitoring) of a product without its physical
removal to some other location.

“Credit Exposure” means, at any time, any portion of the Revolving Loan
Commitment and of any other Obligations that remains outstanding; provided,
however, that no Credit Exposure shall be deemed to exist solely due to the
existence of contingent indemnification liability, absent the assertion of a
claim, or the known existence of a claim reasonably likely to be asserted, with
respect thereto.

“Credit Party” means any Guarantor under a Guarantee of the Obligations or any
part thereof, any Borrower and any other Person (other than Agent, a Lender or a
participant of a Lender), whether now existing or hereafter acquired or formed,
that becomes obligated as a borrower, guarantor, surety, indemnitor, pledgor,
assignor or other obligor under any Financing Document, and any Person whose
equity interests or portion thereof have been pledged or hypothecated to Agent
under any Financing Document; and “Credit Parties” means all such Persons,
collectively.

“DEA” means the Drug Enforcement Administration of the United States of America,
any comparable state or local Government Authority, any comparable Government
Authority in any non-United States jurisdiction, and any successor agency of any
of the foregoing.

“Debt” of a Person means at any date, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable in the Ordinary Course of Business, (d) all capital
leases of such Person, (e) all contingent or non-contingent obligations of such
Person to reimburse any bank or other Person in respect of amounts paid under a
letter of credit, banker’s acceptance or similar instrument, (f) all equity
securities of such Person subject to repurchase or redemption other than at the
sole option of such Person (and other than transactions where the consideration
is paid solely in equity securities), (g) all obligations secured by a Lien on
any asset of such Person, whether or not such obligation is otherwise an
obligation of such Person (other than Liens permitted under clause (c) or (f) of
the definition of Permitted Liens), (h) “earnouts”, purchase price adjustments,
profit sharing arrangements, deferred purchase money amounts and similar payment
obligations or continuing obligations of

 

6



--------------------------------------------------------------------------------

any nature of such Person arising out of purchase and sale contracts, (i) all
Debt of others Guaranteed by such Person and (j) off-balance sheet liabilities
and/or Pension Plan or Multiemployer Plan liabilities of such Person. Without
duplication of any of the foregoing, Debt of Borrowers shall include any and all
Loans.

“Default” means any condition or event which with the giving of notice or lapse
of time or both would, unless cured or waived, become an Event of Default.

“Demonstration Inventory” means, as of any date of determination, finished goods
inventory of Borrowers in the possession of one or more employees of Borrowers,
which finished goods inventory is used by such employees for the purpose of
demonstrating, advertising and selling the products of Borrowers in the ordinary
course of business.

“Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC), an investment account, or other account in which funds are held or
invested for credit to or for the benefit of any Borrower.

“Deposit Account Control Agreement” means an agreement, in form and substance
satisfactory to Agent, among Agent, any Borrower and each financial institution
in which such Borrower maintains a Deposit Account, which agreement provides
that (a) such financial institution shall comply with instructions originated by
Agent directing disposition of the funds in such Deposit Account without further
consent by the applicable Borrower, and (b) such financial institution shall
agree that it shall have no Lien on, or right of setoff or recoupment against,
such Deposit Account or the contents thereof, other than in respect of usual and
customary service fees and returned items for which Agent has been given value,
and containing such other terms and conditions as Agent may require, including
as to any such agreement pertaining to any Lockbox Account, providing that such
financial institution shall wire, or otherwise transfer, in immediately
available funds, on a daily basis to the Payment Account all funds received or
deposited into such Lockbox or Lockbox Account.

“Deposit Account Restriction Agreement” means an agreement, in form and
substance satisfactory to Agent, among Agent, a Borrower and each bank in which
such Borrower maintains a Deposit Account and into which Deposit Account
proceeds of Accounts from Governmental Account Debtors are paid directly by the
Governmental Account Debtor, and which agreement provides that (a) such bank
shall not enter into an agreement with respect to such Deposit Account pursuant
to which the bank agrees to comply with instructions originated by any Person,
other than the Borrower that owns the Deposit Account, directing disposition of
the funds in such Deposit Account, and (b) such bank shall agree that it shall
have no Lien on, or right of setoff or recoupment against, such Deposit Account
or the contents thereof, other than in respect of usual and customary service
fees and returned items for which Agent has been given value, in each such case
expressly consented to by Agent, and containing such other terms and conditions
as Agent may require, including as to any such agreement pertaining to any
Lockbox Account, providing that such bank shall wire, or otherwise transfer, in
immediately available funds, on a daily basis to the Payment Account and/or a
Lockbox Account subject to a Deposit Account Control Agreement (as Agent shall
elect and direct at the time such agreement is signed) all funds received or
deposited into such Lockbox Account and associated Lockbox unless the applicable
Borrower shall otherwise instruct the bank in writing, subject to the
limitations set forth in the Deposit Account Restriction Agreement and the other
Financing Documents.

 

7



--------------------------------------------------------------------------------

“Distribution” means as to any Person (a) any dividend or other distribution
(whether in cash, securities or other property) on any equity interest in such
Person (except those payable solely in its equity interests of the same class),
(b) any payment of cash or cash equivalents by such Person on account of (i) the
purchase, redemption, retirement, defeasance, surrender, cancellation,
termination or acquisition of any equity interests in such Person or any claim
respecting the purchase or sale of any equity interest in such Person, or
(ii) any option, warrant or other right to acquire any equity interests in such
Person, (c) any management fees, salaries or other fees or compensation to any
Person holding an equity interest in a Borrower or a Subsidiary of a Borrower
(other than compensation of directors, officers and other employees of the
Borrower or any Subsidiary and advances and reimbursement to the same, and
payment of benefits of the same, all to the extent not contrary to the
directives of the compensation committee and (i) paid in the Ordinary Course of
Business or (ii) expressly approved by the compensation committee of the Board
of Directors of Holdings), or (d) repayments of or debt service on loans or
other indebtedness held by any Person holding an equity interest in a Borrower
or a Subsidiary of a Borrower, an Affiliate of a Borrower or an Affiliate of any
Subsidiary of a Borrower unless permitted under and made pursuant to a
Subordination Agreement applicable to such loans or other indebtedness.

“Dollars” or “$” means the lawful currency of the United States of America.

“Drug Application” means a new drug application, an abbreviated drug
application, or a product license application for any Product, as appropriate,
as those terms are defined in the FDCA.

“Eligible Domestic Account” means, subject to the criteria below, an account
receivable of a Borrower, which was generated in the Ordinary Course of Business
(including, without limitation, accounts receivables in connection with any
pathology products, services or related line of business), which was generated
originally in the name of a Borrower and not acquired via assignment or
otherwise, and which does not meet any of the ineligibility criteria set forth
below. The net amount of an Eligible Domestic Account at any time shall be
(a) the face amount of such Eligible Domestic Account as originally billed minus
all cash collections and other proceeds of such Account received from or on
behalf of the Account Debtor thereunder as of such date and any and all returns,
rebates, discounts (which may, at Agent’s option, be calculated on shortest
terms), credits, allowances or excise taxes of any nature at any time issued,
owing, claimed by Account Debtors, granted, outstanding or payable in connection
with such Accounts at such time, and (b) adjusted by applying percentages (known
as “Domestic Account liquidity factors”) by payor based upon the applicable
Borrower’s actual recent collection history for each such payor in a manner
consistent with Agent’s underwriting practices and procedures. Such Domestic
Account liquidity factors may be adjusted by Agent from time to time as
warranted by Agent’s underwriting practices and procedures and using Agent’s
good faith credit judgment. Without limiting the generality of the foregoing, no
Account shall be an Eligible Domestic Account if:

(a) the Account remains unpaid more than ninety (90) days past the claim or
invoice date (but in no event more than one hundred and twenty (120) days after
the applicable goods or services have been rendered or delivered); provided,
however, Agent may shorten the foregoing periods, in its good faith credit
judgment, based upon audits conducted following the Closing Date;

 

8



--------------------------------------------------------------------------------

(b) the Account is subject to any defense, set-off, recoupment, counterclaim,
deduction, discount, credit, chargeback, freight claim, allowance, or adjustment
of any kind (but only to the extent of such defense, set-off, recoupment,
counterclaim, deduction, discount, credit, chargeback, freight claim, allowance,
or adjustment), or the applicable Borrower is not able to bring suit or
otherwise enforce its remedies against the Account Debtor through judicial
process;

(c) if the Account arises from the sale of goods, any part of any goods the sale
of which has given rise to the Account has been returned, rejected, lost, or
damaged (but only to the extent that such goods have been so returned, rejected,
lost or damaged);

(d) if the Account arises from the sale of goods, the sale was not an absolute,
bona fide sale, or the sale was made on consignment or on approval or on a
sale-or-return or bill-and-hold or progress billing basis, or the sale was made
subject to any other repurchase or return agreement, or the goods have not been
shipped to the Account Debtor or its designee or the sale was not made in
compliance with applicable Laws;

(e) if the Account arises from the performance of services, the services have
not actually been performed or the services were undertaken in violation of any
Law or the Account represents a progress billing for which services have not
been fully and completely rendered;

(f) the Account is subject to a Lien (other than Liens in favor of the Agent or
other Permitted Liens), or Agent does not have a first priority, perfected Lien
on such Account;

(g) the Account is evidenced by Chattel Paper or an Instrument of any kind, or
has been reduced to judgment, unless such Chattel Paper or Instrument has been
delivered to Agent;

(h) the Account Debtor is an Affiliate or Subsidiary of a Credit Party, or if
the Account Debtor holds any Debt of a Credit Party;

(i) more than fifty percent (50%) of the aggregate balance of all Accounts owing
from the Account Debtor obligated on the Account are ineligible under
subclause (a) above (in which case all Accounts from such Account Debtor shall
be ineligible);

(j) without limiting the provisions of clause (i) above, fifty percent (50%) or
more of the aggregate unpaid Accounts from the Account Debtor obligated on the
Account are not deemed Eligible Domestic Accounts under this Agreement for any
reason;

(k) the total unpaid Accounts of the Account Debtor obligated on the Account
exceed twenty percent (20%) of the net amount of all Eligible Domestic Accounts
owing from all Account Debtors (but only the amount of the Accounts of such
Account Debtor exceeding such twenty percent (20%) limitation shall be
considered ineligible);

 

9



--------------------------------------------------------------------------------

(l) any covenant, representation or warranty contained in the Financing
Documents with respect to such Account has been breached in any respect and not
cured within any applicable cure or grace periods provided for herein;

(m) the Account is unbilled or has not been invoiced to the Account Debtor in
accordance with the procedures and requirements of the applicable Account
Debtor;

(n) except for Accounts owed by Medicare or Medicaid programs, the Account is an
obligation of an Account Debtor that is the federal, state, or local government
or any political subdivision thereof, unless Agent has agreed to the contrary in
writing and Agent has received from the Account Debtor the acknowledgement of
Agent’s notice of assignment of such obligation pursuant to this Agreement;

(o) the Account is an obligation of an Account Debtor that has suspended
business, made a general assignment for the benefit of creditors, is unable to
pay its debts as they become due or as to which a petition has been filed
(voluntary or involuntary) under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or the Account is an Account as to which
any facts, events or occurrences exist which could reasonably be expected to
impair the validity, enforceability or collectability of such Account or reduce
the amount payable or delay payment thereunder;

(p) the Account Debtor has its principal place of business or executive office
outside the United States;

(q) the Account is payable in a currency other than United States dollars;

(r) the Account Debtor is an individual;

(s) the Borrower owning such Account has not signed and delivered to Agent
notices, in the form requested by Agent, directing the Account Debtors to make
payment to the applicable Lockbox Account;

(t) the Account includes late charges or finance charges (but only such portion
of the Account shall be ineligible); or

(u) the Account arises out of the sale of any Inventory upon which any other
Person holds, claims or asserts a Lien (other than Permitted Liens).

“Eligible Domestic Inventory” means Inventory owned by a Borrower and acquired
and dispensed by such Borrower in the Ordinary Course of Business other than
Inventory which meets one of the following exclusions:

(a) such Inventory is not owned by a Borrower free and clear of all Liens except
those in favor of Agent or other Permitted Liens and rights of any other Person
(including the rights of a purchaser that has made progress payments and the
rights of a surety that has issued a bond to assure such Borrower’s performance
with respect to that Inventory);

 

10



--------------------------------------------------------------------------------

(b) such Inventory (other than Demonstration Inventory in transit and otherwise
permitted under clause (e)) is placed on consignment or is in transit;

(c) such Inventory is covered by a negotiable document of title, unless such
document has been delivered to Agent with all necessary endorsements, free and
clear of all Liens except those in favor of Agent;

(d) such Inventory is excess, obsolete, unsalable, shopworn, seconds, damaged,
unfit for sale, unfit for further processing, is of substandard quality or is
not of good and merchantable quality, free from any defects;

(e) such Inventory consists of marketing materials, display items or packing or
shipping materials, manufacturing supplies or Work-In-Process; provided,
however, that Demonstration Inventory in an aggregate amount of fifty percent
(50%) of the net book value of such Demonstration Inventory shall not be
considered ineligible;

(f) such Inventory is not subject to a first priority Lien in favor of Agent;

(g) such Inventory consists of goods that can be transported or sold only with
licenses that are not readily available or of any substances defined or
designated as hazardous or toxic waste, hazardous or toxic material, hazardous
or toxic substance, or similar term, by any environmental law or any
Governmental Authority applicable to Borrowers or their business, operations or
assets;

(h) such Inventory is not covered by casualty insurance meeting the requirements
of this Agreement;

(i) any covenant, representation or warranty contained in the Financing
Documents with respect to such Inventory has been breached in any material
respect and not cured within any applicable cure or grace periods provided for
herein;

(j) such Inventory is located outside of the continental United States;

(k) such Inventory (which shall not include Demonstration Inventory) is located
on premises with respect to which Agent has not received a landlord,
warehouseman, bailee or mortgagee letter acceptable in form and substance to
Agent;

(l) such Inventory consists of (A) discontinued items, (B) slow-moving or excess
items held in inventory, or (C) used items held for resale;

(m) such Inventory does not consist of finished goods;

(n) such Inventory does not meet, in all material respects, all standards
imposed by any Governmental Authority, including with respect to its production,
acquisition or importation (as the case may be);

 

11



--------------------------------------------------------------------------------

(o) such Inventory has an expiration date within the next six (6) months;

(p) such Inventory consists of products for which Borrowers have a greater than
six (6) month supply on hand;

(q) such Inventory is held for rental or lease by or on behalf of Borrowers;

(r) such Inventory is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third parties, which agreement
restricts the ability of Agent or any Lender to sell or otherwise dispose of
such Inventory; or

(s) such Inventory fails to meet such other specifications and requirements
which may from time to time be established by Agent in its good faith credit
judgment. Agent and Borrowers agree that Inventory shall be subject to periodic
appraisal by Agent and that valuation of Inventory shall be subject to
adjustment pursuant to the results of such appraisal (provided that so long as
an Event of Default has not occurred and is continuing, Borrowers shall not be
required to reimburse Agent for more than one (1) such appraisal per fiscal
year).

“Eligible Foreign Account” means, subject to the criteria below, an Account of
any Borrower which (i) was generated in the Ordinary Course of Business,
(ii) was generated originally in the name of such Borrower and not acquired via
assignment or otherwise, (iii) is not a Eligible Domestic Account, and (iv) does
not meet any of the ineligibility criteria set forth below. Accounts denominated
in foreign currencies shall be converted to US Dollars upon delivery by
Borrowers of the current Borrowing Base Certificate at the then-current rate
used by Agent in accordance with its standard policies. The net amount of an
Eligible Foreign Account at any time shall be (a) the face amount of such
Account as originally billed minus all cash collections and other proceeds of
such Account received from or on behalf of the Account Debtor thereunder as of
such date and any and all returns, rebates, discounts (which may, at Agent’s
option, be calculated on shortest terms), credits, allowances or excise taxes of
any nature at any time issued, owing, claimed by Account Debtors, granted,
outstanding or payable in connection with such Accounts at such time, and
(b) adjusted by applying percentages (known as “Foreign Account liquidity
factors”) by payor based upon the applicable Borrower’s actual recent collection
history for each such payor in a manner consistent with Agent’s underwriting
practices and procedures. Such Foreign Account liquidity factors may be adjusted
by Agent from time to time as warranted by Agent’s underwriting practices and
procedures and using Agent’s good faith credit judgment. Without limiting the
generality of the foregoing, no Account shall be an Eligible Foreign Account if:

(a) the Account remains unpaid more than ninety (90) days past the claim or
invoice date (but in no event more than one hundred and twenty (120) days after
the applicable goods or services have been rendered or delivered); provided,
however, Agent may shorten the foregoing periods, in its good faith credit
judgment, based upon audits conducted following the Closing Date;

(b) the Account is subject to any defense, set-off, recoupment, counterclaim,
deduction, discount, credit, chargeback, freight claim, allowance, or adjustment
of any kind (but only to the extent of such defense, set-off, recoupment,
counterclaim, deduction, discount,

 

12



--------------------------------------------------------------------------------

credit, chargeback, freight claim, allowance, or adjustment), or the applicable
Borrower is not able to bring suit or otherwise enforce its remedies against the
Account Debtor through judicial process;

(c) if the Account arises from the sale of goods, any part of any goods the sale
of which has given rise to the Account has been returned, rejected, lost, or
damaged (but only to the extent that such goods have been so returned, rejected,
lost or damaged);

(d) if the Account arises from the sale of goods, the sale was not an absolute,
bona fide sale, or the sale was made on consignment or on approval or on a
sale-or-return or bill-and-hold or progress billing basis, or the sale was made
subject to any other repurchase or return agreement, or the goods have not been
shipped to the Account Debtor or its designee or the sale was not made in
compliance with applicable Laws;

(e) if the Account arises from the performance of services, the services have
not actually been performed or the services were undertaken in violation of any
Law or the Account represents a progress billing for which services have not
been fully and completely rendered;

(f) the Account is subject to a Lien (other than Liens in favor of the Agent or
other Permitted Liens), or Agent does not have a first priority, perfected Lien
on such Account;

(g) the Account is evidenced by Chattel Paper or an Instrument of any kind, or
has been reduced to judgment, unless such Chattel Paper or Instrument has been
delivered to Agent;

(h) the Account Debtor is an Affiliate or Subsidiary of a Credit Party, or if
the Account Debtor holds any Debt of a Credit Party;

(i) more than fifty percent (50%) of the aggregate balance of all Accounts owing
from the Account Debtor obligated on the Account are ineligible under
subclause (a) above (in which case all Accounts from such Account Debtor shall
be ineligible);

(j) without limiting the provisions of clause (i) above, fifty percent (50%) or
more of the aggregate unpaid Accounts from the Account Debtor obligated on the
Account are not deemed Eligible Foreign Accounts under this Agreement for any
reason;

(k) the total unpaid Accounts of the Account Debtor obligated on the Account
exceed twenty percent (20%) of the net amount of all Eligible Foreign Accounts
owing from all Account Debtors (but only the amount of the Accounts of such
Account Debtor exceeding such twenty percent (20%) limitation shall be
considered ineligible);

(l) any covenant, representation or warranty contained in the Financing
Documents with respect to such Account has been breached in any respect and not
cured within any applicable cure or grace periods provided for herein;

(m) the Account is unbilled or has not been invoiced to the Account Debtor in
accordance with the procedures and requirements of the applicable Account
Debtor;

 

13



--------------------------------------------------------------------------------

(n) the Account is an obligation of an Account Debtor that is the federal,
state, or local government or any political subdivision thereof, unless Agent
has agreed to the contrary in writing and Agent has received from the Account
Debtor the acknowledgement of Agent’s notice of assignment of such obligation
pursuant to this Agreement;

(o) the Account is an obligation of an Account Debtor that has suspended
business, made a general assignment for the benefit of creditors, is unable to
pay its debts as they become due or as to which a petition has been filed
(voluntary or involuntary) under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or the Account is an Account as to which
any facts, events or occurrences exist which could reasonably be expected to
impair the validity, enforceability or collectability of such Account or reduce
the amount payable or delay payment thereunder;

(p) the Account is payable by an Account Debtor outside of Australia, Canada,
France, Germany, Israel, Italy, Japan, the United Kingdom, Belgium, the
Netherlands, Denmark, Sweden, Norway, Finland, Ireland, Switzerland, Austria or
Spain and not insured by a credit insurance policy or backed by a letter of
credit that (i) is issued by an insurer or financial institution and on terms
and in an amount reasonably acceptable to Agent and (ii) has been duly assigned
and is payable to the Agent (for the benefit of the Lenders);

(q) [Reserved];

(r) the Account Debtor is an individual;

(s) the Borrower owning such Account has not signed and delivered to Agent
notices, in the form requested by Agent, directing the Account Debtors to make
payment to the applicable Lockbox Account;

(t) the Account includes late charges or finance charges (but only such portion
of the Account shall be ineligible); or

(u) the Account arises out of the sale of any Inventory upon which any other
Person holds, claims or asserts a Lien (other than Permitted Liens).

“Environmental Laws” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
governmental directives or requirements, as well as common law, pertaining to
the environment, natural resources, pollution, health (including any
environmental clean up statutes and all regulations adopted by any local, state,
federal or other Governmental Authority, and any statute, ordinance, code,
order, decree, law rule or regulation all of which pertain to or impose
liability or standards of conduct concerning medical waste or medical products,
equipment or supplies), safety or clean-up that apply to any Borrower and relate
to Hazardous Materials, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. § 9601
et seq.), the Resource Conservation and Recovery Act of 1976 (42 U.S.C. § 6901
et seq.), the Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.),
the Hazardous Materials Transportation Act (49 U.S.C. § 5101 et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Federal Insecticide, Fungicide and
Rodenticide Act (7 U.S.C. § 136 et seq.), the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. § 11001 et seq.), the Occupational

 

14



--------------------------------------------------------------------------------

Safety and Health Act (29 U.S.C. § 651 et seq.), the Residential Lead-Based
Paint Hazard Reduction Act (42 U.S.C. § 4851 et seq.), any analogous state or
local laws, any amendments thereto, and the regulations promulgated pursuant to
said laws, together with all amendments from time to time to any of the
foregoing and judicial interpretations thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as the same
may be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder.

“ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Borrower
maintains, sponsors or contributes to, or, in the case of an employee benefit
plan which is subject to Section 412 of the Code or Title IV of ERISA, to which
any Borrower or any member of the Controlled Group may have any liability,
including any liability by reason of having been a substantial employer within
the meaning of Section 4063 of ERISA at any time during the preceding five
(5) years, or by reason of being deemed to be a contributing sponsor under
Section 4069 of ERISA.

“Event of Default” has the meaning set forth in Section 10.1.

“FDA” means the Food and Drug Administration of the United States of America,
any comparable state or local Government Authority, any comparable Government
Authority in any non-United States jurisdiction, and any successor agency of any
of the foregoing.

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.

“Financing Documents” means this Agreement, any Notes, the Security Documents,
any separate fee letter, any subordination or intercreditor agreement pursuant
to which any Debt and/or any Liens securing such Debt is subordinated to all or
any portion of the Obligations and all other documents, instruments and
agreements related to the Obligations and heretofore executed, executed
concurrently herewith or executed at any time and from time to time hereafter,
as any or all of the same may be amended, supplemented, restated or otherwise
modified from time to time.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.

“General Intangible” means any “general intangible” as defined in Article 9 of
the UCC, and any personal property, including things in action, other than
accounts, chattel paper, commercial tort claims, deposit accounts, documents,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas or other minerals before extraction, but including
payment intangibles and software.

 

15



--------------------------------------------------------------------------------

“Good Manufacturing Practices” means current good manufacturing practices, as
set forth in 21 C.F.R. Parts 210 and 211.

“Governmental Account Debtor” means any Account Debtor that is a Governmental
Authority, including, without limitation, Medicare and Medicaid.

“Governmental Authority” means any nation or government, any state, local or
other political subdivision thereof, and any agency, department or Person
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any corporation or other Person
owned or controlled (through stock or capital ownership or otherwise) by any of
the foregoing, whether domestic or foreign.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions or otherwise), or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided, however, that
the term Guarantee shall not include endorsements for collection or deposit in
the Ordinary Course of Business. The term “Guarantee” used as a verb has a
corresponding meaning.

“Guarantor” means any Credit Party that has executed or delivered, or shall in
the future execute or deliver, any Guarantee of any portion of the Obligations.

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Environmental Laws; toxic mold, any substance that requires special
handling; and any other material or substance now or in the future defined as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “toxic
substance,” “toxic pollutant,” “contaminant,” “pollutant” or other words of
similar import within the meaning of any Environmental Law, including: (a) any
“hazardous substance” defined as such in (or for purposes of) CERCLA, or any
so-called “superfund” or “superlien” Law, including the judicial interpretation
thereof; (b) any “pollutant or contaminant” as defined in 42 U.S.C.A. §
9601(33); (c) any material now defined as “hazardous waste” pursuant to 40
C.F.R. Part 260; (d) any petroleum or petroleum by-products, including crude oil
or any fraction thereof; (e) natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel; (f) any “hazardous chemical” as defined
pursuant to 29 C.F.R. Part 1910; (g) any toxic or harmful substances, wastes,
materials, pollutants or contaminants (including, without limitation, asbestos,
polychlorinated biphenyls (“PCB’s”), flammable explosives, radioactive
materials, infectious substances, materials containing lead-based paint or raw
materials which include hazardous constituents); and (h) any other toxic
substance or contaminant that is subject to any Environmental Laws.

 

16



--------------------------------------------------------------------------------

“Healthcare Laws” means all applicable Laws relating to the procurement,
development, provision, clinical and non-clinical evaluation or investigation,
product approval or clearance, manufacture, production, analysis, distribution,
dispensing, importation, exportation, use, handling, quality, reimbursement,
sale, labeling, advertising, promotion, or postmarket requirements of any drug,
medical device, clinical laboratory service, food, dietary supplement, or other
product (including, without limitation, any ingredient or component of, or
accessory to, the foregoing products) subject to regulation under the Federal
Food, Drug, and Cosmetic Act (21 U.S.C. et seq.), Clinical Laboratory
Improvement Amendments of 1988 (42 U.S.C. §263a et seq) and its implementing
regulations (42 C.F.R. Part 493) and similar state or foreign laws, controlled
substances laws, pharmacy laws, consumer product safety laws, Medicare,
Medicaid, and all laws, policies, procedures, requirements and regulations
pursuant to which Regulatory Required Permits are issued, in each case, as the
same may be amended from time to time.

“Holdings” has the meaning assigned thereto in the preamble to this Agreement.

“Instrument” means “instrument”, as defined in Article 9 of the UCC.

“Intellectual Property” means all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same, trademarks, trade names, service marks, mask works, rights of use of any
name, domain names, or any other similar rights, any applications therefor,
whether registered or not, know-how, operating manuals, trade secret rights,
clinical and non-clinical data, rights to unpatented inventions, and any claims
for damage by way of any past, present, or future infringement of any of the
foregoing.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the date hereof between Agent and the Affiliated Financing Agent, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

“Interest Period” means any period commencing on the first day of a calendar
month and ending on the last day of such calendar month.

“Inventory” means “inventory” as defined in Article 9 of the UCC.

“Investment” means, with respect to any Person, directly or indirectly, (a) to
purchase or acquire any stock or stock equivalents, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary, (b) to make or commit to make any acquisition
(including through licensing) of (i) of all or substantially all of the assets
of another Person, or (ii) any business, Product, business line or product line,
division or other unit operation of any Person or (c) make or purchase any
advance, loan, extension of credit or capital contribution to, or any other
investment in, any Person.

 

17



--------------------------------------------------------------------------------

“IP Proceeds” means, collectively, all cash, Accounts, license and royalty fees,
claims, products, awards, judgments, insurance claims, and other revenues,
proceeds or income, arising out of, derived from or relating to any Intellectual
Property of any Credit Party, and any claims for damage by way of any past,
present or future infringement of any Intellectual Property of any Credit Party
(including, without limitation, all cash, royalty fees, other proceeds, Accounts
and General Intangibles that consist of rights of payment to or on behalf of a
Credit Party and the proceeds from the sale, licensing or other disposition of
all or any part of, or rights in, any Intellectual Property by or on behalf of a
Credit Party).

“Joinder Requirements” has the meaning set forth in Section 4.11(d).

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, codes, injunctions, permits, governmental agreements
and governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance. “Laws” includes,
without limitation, Healthcare Laws and Environmental Laws.

“Lender” means each of (a) MCF, in its capacity as a lender hereunder, (b) each
other Person party hereto in its capacity as a lender hereunder, (c) each other
Person that becomes a party hereto as Lender pursuant to Section 11.17, and
(d) the respective successors of all of the foregoing, and “Lenders” means all
of the foregoing.

“LIBOR Rate” means, for each Loan, a per annum rate of interest equal to the
greater of (a) one half percent (0.5%) and (b) the rate determined by Agent
(rounded upwards, if necessary, to the next 1/100th%) by dividing (i) the Base
LIBOR Rate for the Interest Period, by (ii) the sum of one minus the daily
average during such Interest Period of the aggregate maximum reserve requirement
(expressed as a decimal) then imposed under Regulation D of the Board of
Governors of the Federal Reserve System (or any successor thereto) for
“Eurocurrency Liabilities” (as defined therein).

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, in respect of such asset. For the
purposes of this Agreement and the other Financing Documents, any Borrower or
any Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

“Litigation” means any action, suit or proceeding before any court, mediator,
arbitrator or Governmental Authority.

“Loan Account” has the meaning set forth in Section 2.6(b).

“Loan(s)” means the Revolving Loans.

“Lockbox” has the meaning set forth in Section 2.11.

 

18



--------------------------------------------------------------------------------

“Lockbox Account” means an account or accounts maintained at the Lockbox Bank
into which collections of Accounts are paid, which account or accounts shall be,
if requested by Agent, opened in the name of Agent (or a nominee of Agent).

“Lockbox Bank” has the meaning set forth in Section 2.11.

“Market Withdrawal” means a Person’s Removal or Correction of a distributed
product which involves a minor violation that would not be subject to legal
action by the FDA or which involves no violation, e.g., normal stock rotation
practices, routine equipment adjustments and repairs, etc.

“Material Adverse Effect” means with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (a) the condition
(financial or otherwise), operations, business or properties of the Credit
Parties taken as a whole, (b) the rights and remedies of Agent or Lenders under
any Financing Document, or the ability of any Credit Party to perform any of its
obligations under any Financing Document to which it is a party, (c) the
legality, validity or enforceability of any Financing Document, (d) a material
impairment of the prospect of repayment of any portion of the Obligations,
(e) the existence, perfection or priority of any security interest in any
material Collateral granted in any Financing Document, or (f) the value of any
material Collateral.

“Material Contracts” means, with respect to any Credit Party, (a) the Operative
Documents and (b) each agreement, contract or other instrument to which such
Credit Party or its Subsidiaries is a party that (i) involves aggregate
consideration payable to or by such Credit Party or its Subsidiary of $5,000,000
or more in any year, or (ii) the termination of which could reasonably be
expected to result in a Material Adverse Effect.

“Material Intangible Assets” means all of (i) Borrower’s Intellectual Property
and (ii) license or sublicense agreements or other agreements with respect to
rights in Intellectual Property, in each case, the loss or impairment of which
would reasonably be expected to have a Material Adverse Effect, as determined by
Agent in its reasonable discretion.

“Material Permits and Rights” has the meaning set forth Section 8.1(c)

“Maximum Lawful Rate” has the meaning set forth in Section 2.7.

“MCF” means MidCap Financial Trust, a Delaware statutory trust, and its
successors and assigns.

“Medicaid” means the medical assistance programs administered by state agencies
and approved by CMS pursuant to the terms of Title XIX of the Social Security
Act, codified at 42 U.S.C. 1396 et seq.

 

19



--------------------------------------------------------------------------------

“Medicare” means the program of health benefits for the aged and disabled
administered by CMS pursuant to the terms of Title XVIII of the Social Security
Act, codified at 42 U.S.C. 1395 et seq.

“Minimum Liquidity” means the sum of Revolving Loan Availability plus
unrestricted cash and cash equivalents that are (a) owned by any Borrower,
(b) not subject to any Lien other than a Lien in favor of Agent, (c) held in a
Deposit Account or Securities Account that is subject to a Deposit Account
Control Agreement or Securities Account Control Agreement, as applicable, and
(d) not pledged to or held by Agent to secure a specified Obligation.

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA to which any Borrower or any other member of the
Controlled Group (or any Person who in the last five years was a member of the
Controlled Group) is making or accruing an obligation to make contributions or
has within the preceding five plan years (as determined on the applicable date
of determination) made contributions.

“Notes” has the meaning set forth in Section 2.3.

“Notice of Borrowing” means a notice of a Responsible Officer of Borrower
Representative, appropriately completed and substantially in the form of
Exhibit D hereto.

“Obligations” means all obligations, liabilities and indebtedness (monetary
(including, without limitation, the payment of interest and other amounts
arising after the commencement of any case with respect to any Credit Party
under the Bankruptcy Code or any similar statute which would accrue and become
due but for the commencement of such case, whether or not such amounts are
allowed or allowable in whole or in part in such case) or otherwise) of each
Credit Party under this Agreement, any other Financing Document or any Bank
Services Agreement, in each case howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now or hereafter existing,
or due or to become due.

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Operative Documents” means the Financing Documents, Subordinated Debt
Documents, and any documents effecting any purchase or sale or other transaction
that is closing contemporaneously with the closing of the financing under this
Agreement.

“Orderly Liquidation Value” means the net amount (after all costs of sale),
expressed in terms of money, which Agent, in its good faith and reasonable
discretion, estimates can be realized from a sale, as of a specific date, given
a reasonable period to find a purchaser(s), with the seller being compelled to
sell on an as-is/where-is basis.

 

20



--------------------------------------------------------------------------------

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party substantially in accordance with past practices.

“Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement,
joint venture agreement or an operating, limited liability company or members
agreement), including any and all shareholder agreements or voting agreements to
which such Person is party relating to the capital stock or other equity
interests of such Person.

“Payment Account” means the account specified on the signature pages hereof into
which all payments by or on behalf of each Borrower to Agent under the Financing
Documents shall be made, or such other account as Agent shall from time to time
specify by notice to Borrower Representative.

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.

“Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code
or Title IV of ERISA.

“Perfection Certificate” means the Perfection Certificate delivered to Agent as
of the Closing Date, together with any amendments thereto required under this
Agreement.

“Permit” means all licenses, certificates, accreditations, product clearances or
approvals, provider numbers or provider authorizations, supplier numbers,
marketing authorizations, drug or device authorizations and approvals, other
authorizations, franchises, qualifications, accreditations, registrations,
permits, consents and approvals of a Credit Party issued or required under Laws
applicable to the business of Borrower or any of its Subsidiaries or necessary
in the manufacturing, importing, exporting, possession, ownership, warehousing,
marketing, promoting, sale, labeling, furnishing, distribution or delivery of
goods or services under Laws applicable to the business of Borrower or any of
its Subsidiaries. Without limiting the generality of the foregoing, “Permit”
includes any Regulatory Required Permit.

“Permitted Acquisition” means any Acquisition by Borrower to the extent that
each of the following conditions shall have been satisfied:

(a) to the extent the Acquisition will be financed in whole or in part with the
proceeds of any Loan, the conditions set forth in Section 7.2 shall have been
satisfied;

 

21



--------------------------------------------------------------------------------

(b) Borrower shall have notified Agent and Lenders of such proposed Acquisition
at least twenty (20) days prior to the consummation thereof and furnished to
Agent and Lenders as soon as available, but at least ten (10) days prior to the
consummation thereto:

(i) an executed term sheet and/or letter of intent (if any) setting forth in
reasonable detail the terms and conditions of such Acquisition and, at the
request of Agent, such other information and documents that Agent may reasonably
request, including, without limitation, at such time that such documents are
available, executed counterparts of the respective agreements, documents or
instruments pursuant to which such Acquisition is to be consummated (including,
without limitation, any related management, non-compete, employment, option or
other material agreements), any schedules to such agreements, documents or
instruments and all other material ancillary agreements, instruments and
documents to be executed or delivered in connection therewith, each reasonably
acceptable to Agent;

(ii) pro forma financial statements of Borrowers and their consolidated
Subsidiaries after giving effect to the consummation of such Acquisition;

(iii) a true and accurate copy attached to such certificate of a statement of
the sources and uses of the funding of such Acquisition;

(iv) a certificate of a Responsible Officer of Borrower demonstrating in
reasonable detail acceptable to the Agent that, on a pro forma basis, Borrower
will be in compliance with the covenants set forth in Article 6 both immediately
prior to and immediately after the consummation of such Acquisition; and

(v) copies of such other agreements, instruments and other documents as Agent
shall reasonably request.

(c) following the consummation of such Acquisition, each Borrower remains a
surviving legal entity and the Borrowers and their Subsidiaries (including any
new Subsidiary) shall execute and deliver the agreements, instruments and other
documents required by Section 4.11 and, to the extent permitted under the
applicable acquisition agreement, Agent shall have received, for the benefit of
the Lenders, a collateral assignment of the seller’s representations, warranties
and indemnities to the Borrowers or any of their Subsidiaries under the
acquisition documents;

(d) a certificate of a Responsible Officer of Borrower, as of the date of the
consummation of such Acquisition, that (i) no Default or Event of Default shall
have occurred and be continuing or would result from such Acquisition, (ii) all
material approvals required in connection therewith shall have been obtained,
and (iii) the conditions set forth in this definition have been satisfied;

(e) such Acquisition shall not be hostile and shall have been consummated
pursuant to a negotiated acquisition agreement provided to Agent and Lenders,
which has been approved by the board of directors or other applicable governing
body of the seller or entity to be acquired, and no material challenge to such
Acquisition (excluding the exercise of appraisal rights) shall be pending or
threatened by any shareholder or director of the seller or entity to be
acquired;

(f) on the date of the consummation of such Acquisition, Borrower shall have
delivered to Agent executed counterparts of the respective agreements, documents
or

 

22



--------------------------------------------------------------------------------

instruments pursuant to which such Acquisition was to be consummated (including
any related management, non-compete, employment, option or other material
agreements), any schedules to such agreements, documents or instruments and all
other material ancillary agreements, instruments and documents to be executed or
delivered in connection therewith without material changes from those delivered
pursuant to clause (b)(i), above;

(g) no Debt or Liens are assumed or created (other than Permitted Liens) in
connection with such Acquisition; and

(h) the total consideration paid or payable (including without limitation, all
deferred purchase price, seller notes and other liabilities incurred, assumed or
to be reflected on a consolidated balance sheet of the Borrowers and their
Subsidiaries after giving effect to such Acquisition) for all Acquisitions
consummated during any twelve (12) month period shall not exceed $5,000,000 in
the aggregate for all such Acquisitions.

Notwithstanding the foregoing, no Accounts or Inventory acquired by a Credit
Party in a Permitted Acquisition shall be included as Eligible Domestic
Accounts, Eligible Foreign Accounts or Eligible Domestic Inventory until a field
examination (and, if required by Agent, an Inventory appraisal) with respect
thereto has been completed to the satisfaction of Agent, including the
establishment of reserves required in Agent’s reasonable discretion; provided
that field examinations and appraisals in connection with Permitted Acquisitions
shall not count against the limited number of field examinations or appraisals
for which expense reimbursement may be sought under Section 4.6.

“Permitted Asset Dispositions” means the following Asset Dispositions, provided,
however, that at the time of such Asset Disposition, no Default or Event of
Default exists or would result from such Asset Disposition: (a) dispositions of
Inventory in the Ordinary Course of Business and not pursuant to any bulk sale,
(b) dispositions of real property and personalty in the Ordinary Course of
Business that the applicable Borrower or Subsidiary determines in good faith is
no longer used or useful in the business of such Borrower and its Subsidiaries,
(c) dispositions consisting of Permitted Licenses, (d) disposition of
Intellectual Property by any Borrower to any other Borrower, (e) dispositions of
obsolete or worn out property, whether now owned or hereafter acquired, in the
Ordinary Course of Business, (f) dispositions of assets, other than assets
constituting Collateral that is part of the Borrowing Base, with an aggregate
fair market value of all such assets so sold not to exceed $2,000,000 in the
aggregate during the term of this Agreement, and (g) dispositions approved by
Agent.

“Permitted Contest” means, with respect to any tax obligation or other
obligation allegedly or potentially owing from any Borrower or its Subsidiary to
any governmental tax authority or other third party, a contest maintained in
good faith by appropriate proceedings promptly instituted and diligently
conducted and with respect to which such reserve or other appropriate provision,
if any, as shall be required in conformity with GAAP shall have been made on the
books and records and financial statements of the applicable Credit Party(ies);
provided, however, that (a) compliance with the obligation that is the subject
of such contest is effectively stayed during such challenge; (b) Borrowers’ and
its Subsidiaries’ title to, and its right to use, the Collateral and its
Intellectual Property is not adversely affected thereby and Agent’s Lien and
priority on the Collateral are not adversely affected, altered or impaired

 

23



--------------------------------------------------------------------------------

thereby; (c) Borrowers have given prior written notice to Agent of a Borrower’s
or its Subsidiary’s intent to so contest the obligation; (d) the Collateral, its
Intellectual Property, or any part thereof or any interest therein shall not be
in any danger of being sold, forfeited or lost by reason of such contest by
Borrowers or its Subsidiaries; (e) Borrowers have given Agent notice of the
commencement of such contest and upon request by Agent, from time to time,
notice of the status of such contest by Borrowers and/or confirmation of the
continuing satisfaction of this definition; and (f) upon a final determination
of such contest, Borrowers and its Subsidiaries shall promptly comply with the
requirements thereof.

“Permitted Contingent Obligations” means (a) Contingent Obligations arising in
respect of the Debt under the Financing Documents; (b) Contingent Obligations
resulting from endorsements for collection or deposit in the Ordinary Course of
Business; (c) Contingent Obligations outstanding on the date of this Agreement
and set forth on Schedule 5.1 (but not including any refinancings, extensions,
increases or amendments to the indebtedness underlying such Contingent
Obligations other than extensions of the maturity thereof without any other
change in terms); (d) Contingent Obligations incurred in the Ordinary Course of
Business with respect to surety and appeal bonds, performance bonds and other
similar obligations not to exceed $500,000 in the aggregate at any time
outstanding; (e) Contingent Obligations arising under indemnity agreements with
title insurers to cause such title insurers to issue to Agent mortgagee title
insurance policies; (f) Contingent Obligations arising with respect to customary
indemnification obligations in favor of purchasers in connection with
dispositions of personal property assets permitted under Section 5.6; (g) so
long as there exists no Event of Default both immediately before and immediately
after giving effect to any such transaction, Contingent Obligations existing or
arising under any Swap Contract, provided, however, that such obligations are
(or were) entered into by Borrower or an Affiliate in the Ordinary Course of
Business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation; (h) Contingent
Obligations with respect to any undrawn portion of any letter of credit issued
(i) in connection with the lease of real property by a Credit Party and (ii) for
the account of such Credit Party, or as to which such Credit Party is otherwise
liable for the reimbursement of any drawing, in an amount not to exceed
$1,000,000 in the aggregate with respect to all such letters of credit at any
time outstanding; and (i) other Contingent Obligations not permitted by clauses
(a) through (h) above, not to exceed $500,000 in the aggregate at any time
outstanding.

“Permitted Debt” means: (a) Borrowers’ and its Subsidiaries’ Debt to Agent and
each Lender under this Agreement and the other Financing Documents; (b) Debt
incurred as a result of endorsing negotiable instruments received in the
Ordinary Course of Business; (c) purchase money Debt not to exceed $2,000,000 at
any time (whether in the form of a loan or a lease) used solely to acquire
equipment used in the Ordinary Course of Business and secured only by such
equipment; (d) Debt existing on the date of this Agreement and described on
Schedule 5.1 (but not including any refinancings, extensions, increases or
amendments to such Debt other than extensions of the maturity thereof without
any other change in terms); (e) Debt in the form of insurance premiums financed
through the applicable insurance company; (f) trade accounts payable arising and
paid in the Ordinary Course of Business and which do not remain unpaid more than
one hundred and eighty (180) days past the invoice date; (g) Subordinated Debt;
(h) Permitted Contingent Obligations; (i) Borrowers’ and its Subsidiaries’ Debt
under the Affiliated

 

24



--------------------------------------------------------------------------------

Financing Documents, and (j) subject in all cases to the Borrowers’ compliance
with the provisions of Section 4.11, Debt consisting of intercompany loans and
advances made by any Credit Party to any other Credit Party in an aggregate
principal amount not to exceed $15,000,000 outstanding at any time, provided
that in the case of Debt owed by a Borrower to a Credit Party that is not a
Borrower, the obligations of the Borrower under such intercompany loan shall be
evidenced by a promissory note or other written instrument, which shall be in
form and substance satisfactory to Agent and contain express provisions
subordinating the Debt evidenced thereby to the Obligations of the Credit
Parties hereunder or under the other Financing Documents in a manner
satisfactory to Agent.

“Permitted Distributions” means the following Distributions: (a) dividends by
any Subsidiary of any Borrower to such parent Borrower or by any Subsidiary of
EndoChoice Holdings, Inc. to EndoChoice Holdings, Inc.; (b) dividends payable
solely in common stock; and (c) repurchases of stock of former employees,
directors or consultants pursuant to stock purchase agreements or any stock
option or other incentive plan so long as an Event of Default does not exist at
the time of such repurchase and would not exist after giving effect to such
repurchase, provided, however, that the amount of such repurchases (paid other
than in equity securities) does not exceed $1,000,000 in the aggregate per
fiscal year.

“Permitted Investments” means: (a) Investments shown on Schedule 5.7 and
existing on the Closing Date; (b) cash and cash equivalents; (c) Investments
consisting of the endorsement of negotiable instruments for deposit or
collection or similar transactions in the Ordinary Course of Business;
(d) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the Ordinary Course of Business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrowers or their Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrowers’ Board of Directors (or other
governing body), but the aggregate of all such loans outstanding may not exceed
$50,000 at any time; (e) Investments (including debt obligations) received in
connection with the bankruptcy or reorganization of customers or suppliers and
in settlement of delinquent obligations of, and other disputes with, customers
or suppliers arising in the Ordinary Course of Business; (f) Investments
consisting of notes receivable of, or prepaid royalties and other credit
extensions, to customers and suppliers who are not Affiliates, in the Ordinary
Course of Business, provided, however, that this subpart (f) shall not apply to
Investments of Borrowers in any Subsidiary; (g) Investments consisting of the
Amegy Accounts, the PNC Accounts (so long as, in each case, Borrower is
compliance with the provisions of Section 7.4) or deposit accounts in which
Agent has received a Deposit Account Control Agreement; (h) Investments by any
Borrower in any Subsidiary now owned or hereafter created by such Borrower,
which Subsidiary is organized under the laws of the United States, a state
thereof, or the District of Columbia, which Subsidiary is a Borrower or has
provided a Guarantee of the Obligations of the Borrowers which Guarantee is
secured by a Lien granted by such Subsidiary to Agent in all or substantially
all of its property of the type described in Schedule 9.1 hereto and otherwise
made in compliance with Section 4.11(d); (i) Investments of cash and cash
equivalents in a Restricted Foreign Subsidiary but solely to the extent that the
aggregate amount of such Investments with respect to all Restricted Foreign
Subsidiaries does not, at any time, exceed $10,000,000; provided that the
aggregate amount of Investments made in any Restricted Foreign Subsidiary shall
not exceed the amount necessary to fund the current operating expenses of such
Subsidiary (taking into account their revenue from

 

25



--------------------------------------------------------------------------------

other sources); (j) consideration paid in respect of a Permitted Acquisitions in
accordance with the definition thereof; (k) so long as no Default or Event of
Default shall have occurred and be continuing at the time thereof or would
result therefrom, Investments of cash in partnerships or joint ventures in an
amount not to exceed $2,000,000, in the aggregate, during the term of this
Agreement, (l) investments, in an aggregate amount not to exceed $250,000,
necessary to acquire all outstanding equity interests of EndoChoice Israel, Ltd.
not currently owned by Borrower; and (m) other Investments in an amount not
exceeding $1,000,000 in the aggregate.

“Permitted License” means (a) any non-exclusive license of Intellectual Property
of Borrower or its Subsidiaries so long as all such Permitted Licenses are
granted to third parties in the Ordinary Course of Business, do not result in a
legal transfer of title to the licensed property, and have been granted in
exchange for fair consideration, (b) any exclusive license of Intellectual
Property of Borrower or its Subsidiaries so long as (i) such Permitted Licenses
do not result in a legal transfer of title to the licensed property, are
exclusive solely as to discrete geographical areas outside of the United States,
and have been granted in exchange for fair consideration and (ii) are not
granted to any joint venture or partnership in which any Borrower or any
Subsidiary thereof is engaged (c) any license of Intellectual Property not used
or useful in the business of Borrower or its Subsidiaries.

“Permitted Liens” means: (a) deposits or pledges of cash to secure obligations
under workmen’s compensation, social security or similar laws, or under
unemployment insurance (but excluding Liens arising under ERISA or, with respect
to any Pension Plan or Multiemployer Plan, the Code) pertaining to a Borrower’s
or its Subsidiary’s employees, if any; (b) deposits or pledges of cash to secure
bids, tenders, contracts (other than contracts for the payment of money or the
deferred purchase price of property or services), leases, statutory obligations,
surety and appeal bonds and other obligations of like nature arising in the
Ordinary Course of Business; (c) carrier’s, warehousemen’s, mechanic’s,
workmen’s, materialmen’s or other like Liens on Collateral, other than any
Collateral which is part of the Borrowing Base, arising in the Ordinary Course
of Business with respect to obligations which are not due, or which are being
contested pursuant to a Permitted Contest; (d) Liens, other than on Collateral
that is part of the Borrowing Base, for taxes or other governmental charges not
at the time delinquent or thereafter payable without penalty or the subject of a
Permitted Contest; (e) attachments, appeal bonds, judgments and other similar
Liens on Collateral for sums not exceeding $500,000 in the aggregate arising in
connection with court proceedings; provided, however, that the execution or
other enforcement of such Liens is effectively stayed and the claims secured
thereby are the subject of a Permitted Contest; (f) with respect to real estate,
easements, rights of way, restrictions, minor defects or irregularities of
title, none of which, individually or in the aggregate, materially interfere
with the benefits of the security intended to be provided by the Security
Documents, materially affect the value or marketability of the Collateral,
impair the use or operation of the Collateral for the use currently being made
thereof or impair Borrowers’ ability to pay the Obligations in a timely manner
or impair the use of the Collateral or the ordinary conduct of the business of
any Borrower or any Subsidiary and which, in the case of any real estate that is
part of the Collateral, are set forth as exceptions to or subordinate matters in
the title insurance policy accepted by Agent insuring the lien of the Security
Documents; (g) Liens and encumbrances in favor of Agent under the Financing
Documents; (h) Liens, other than on Collateral that is part of the Borrowing
Base, existing on the date hereof and set forth on Schedule 5.2; (i) any Lien on
any equipment securing Debt permitted under subpart (c) of the definition of
Permitted Debt,

 

26



--------------------------------------------------------------------------------

provided, however, that such Lien attaches concurrently with or within twenty
(20) days after the acquisition thereof; (j) Liens in the form of cash
collateral securing Contingent Obligations permitted pursuant to clause (h) of
the definition of “Permitted Contingent Obligations”; and (j) Liens and
encumbrances in favor of the holders of the Affiliated Financing Documents.

“Permitted Modifications” means (a) such amendments or other modifications to a
Borrower’s or Subsidiary’s Organizational Documents as are required under this
Agreement or by applicable Law, and (b) such amendments or modifications to a
Borrower’s or Subsidiary’s Organizational Documents (other than those involving
a change in the name of a Borrower or Subsidiary or involving a reorganization
of a Borrower or Subsidiary under the laws of a different jurisdiction) that
would not materially and adversely affect the rights and interests of the Agent
or Lenders.

“Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.

“PNC Account” means each of Borrower’s accounts at PNC Bank, National
Association set forth on Schedule 5.14 on the Closing Date.

“Products” means any products manufactured, sold, developed, tested or marketed
by any Borrower or any of its Subsidiaries, including without limitation, those
products set forth on Schedule 8.1(a) (as updated from time to time in
accordance with Section 4.15); provided, that, for the avoidance of doubt, any
new Product not disclosed on Schedule 8.1(a) shall still constitute a “Product”
as herein defined.

“Pro Rata Share” means (a) with respect to a Lender’s obligation to make
Revolving Loans, the Revolving Loan Commitment Percentage of such Lender,
(b) with respect to a Lender’s right to receive payments of principal and
interest with respect to Revolving Loans, such Lender’s Revolving Loan Exposure
with respect thereto; and (c) for all other purposes (including, without
limitation, the indemnification obligations arising under Section 11.6) with
respect to any Lender, the percentage obtained by dividing (i) the Revolving
Loan Commitment Amount of such Lender (or, in the event the Revolving Loan
Commitment shall have been terminated, such Lender’s then existing Revolving
Loan Outstandings), by (ii) the sum of the Revolving Loan Commitment (or, in the
event the Revolving Loan Commitment shall have been terminated, the then
existing Revolving Loan Outstandings) of all Lenders.

“Recall” means a Person’s Removal or Correction of a marketed product that the
FDA considers to be in violation of the laws it administers and against which
the FDA would initiate legal action, e.g., seizure.

“Registered Intellectual Property” means any patent, registered trademark or
servicemark, registered copyright, registered mask work, or any pending
application for any of the foregoing.

“Regulatory Reporting Event” has the meaning set forth in Section 4.17.

 

27



--------------------------------------------------------------------------------

“Regulatory Required Permit” means any and all licenses, approvals and permits
issued by the FDA, DEA, CMS or any other applicable Governmental Authority,
necessary for the testing, manufacture, marketing or sale of any Product or
service performed by any applicable Borrower(s) and its Subsidiaries as such
activities are being conducted by such Borrower and its Subsidiaries with
respect to such Product or service at such time and any drug listings and drug
establishment registrations under 21 U.S.C. Section 510, registrations issued by
DEA under 21 U.S.C. Section 823 (if applicable to any Product), and those issued
by State governments for the conduct of Borrower’s or any Subsidiary’s business.

“Removal” means the physical removal of a product from its point of use to some
other location for repair, modification, adjustment, relabeling, destruction, or
inspection.

“Required Lenders” means at any time Lenders holding (a) fifty percent (50%) or
more of the sum of the Revolving Loan Commitment (taken as a whole), or (b) if
the Revolving Loan Commitment has been terminated, fifty percent (50%) or more
of the then aggregate outstanding principal balance of the Loans; provided that
at any time that there are two or more Lenders, “Required Lenders” shall include
not less than two such Lenders.

“Responsible Officer” means any of the Chief Executive Officer, Chief Financial
Officer or any other officer of the applicable Borrower designated to the Agent
by the Chief Executive Officer or Chief Financial Officer as a Responsible
Officer that is reasonably acceptable to Agent.

“Restricted Foreign Subsidiary” means each of EndoChoice Innovation Center Ltd.,
an Israeli company, EndoChoice GmbH, a German company, and EndoChoice Israel,
Ltd. an Israeli company.

“Revolving Lender” means each Lender having a Revolving Loan Commitment Amount
in excess of $0 (or, in the event the Revolving Loan Commitment shall have been
terminated at any time, each Lender at such time having Revolving Loan
Outstandings in excess of $0).

“Revolving Loan Availability” means, at any time, the Revolving Loan Limit minus
the Revolving Loan Outstandings.

“Revolving Loan Commitment” means, as of any date of determination, the
aggregate Revolving Loan Commitment Amounts of all Lenders as of such date.

“Revolving Loan Commitment Amount” means, as to any Lender, the dollar amount
set forth opposite such Lender’s name on the Commitment Annex under the column
“Revolving Loan Commitment Amount” (if such Lender’s name is not so set forth
thereon, then the dollar amount on the Commitment Annex for the Revolving Loan
Commitment Amount for such Lender shall be deemed to be $0), as such amount may
be adjusted from time to time by (a) any amounts assigned (with respect to such
Lender’s portion of Revolving Loans outstanding and its commitment to make
Revolving Loans) pursuant to the terms of any and all effective assignment
agreements to which such Lender is a party, and (b) the Additional Tranche(s) if
activated by Borrowers. For the avoidance of doubt, the aggregate Revolving Loan
Commitment Amount of all Lenders on the Closing Date shall be $15,000,000 and if
the Additional Tranche is activated by Borrowers pursuant to the terms of the
Agreement such amount shall increase in accordance with Section 2.1(c).

 

28



--------------------------------------------------------------------------------

“Revolving Loan Commitment Percentage” means, as to any Lender, (a) on the
Closing Date, the percentage set forth opposite such Lender’s name on the
Commitment Annex under the column “Revolving Loan Commitment Percentage” (if
such Lender’s name is not so set forth thereon, then, on the Closing Date, such
percentage for such Lender shall be deemed to be zero), and (b) on any date
following the Closing Date, the percentage equal to the Revolving Loan
Commitment Amount of such Lender on such date divided by the Revolving Loan
Commitment on such date.

“Revolving Loan Exposure” means, with respect to any Lender on any date of
determination, the percentage equal to the amount of such Lender’s Revolving
Loan Outstandings on such date divided by the aggregate Revolving Loan
Outstandings of all Lenders on such date.

“Revolving Loan Limit” means, at any time, the lesser of (a) the Revolving Loan
Commitment and (b) the Borrowing Base.

“Revolving Loan Outstandings” means, at any time of calculation, (a) the then
existing aggregate outstanding principal amount of Revolving Loans, and (b) when
used with reference to any single Lender, the then existing outstanding
principal amount of Revolving Loans advanced by such Lender.

“Revolving Loans” has the meaning set forth in Section 2.1(b).

“SEC” means the United States Securities and Exchange Commission.

“Securities Account” means a “securities account” (as defined in Article 9 of
the UCC), an investment account, or other account in which investment property
or securities are held or invested for credit to or for the benefit of any
Borrower.

“Securities Account Control Agreement” means an agreement, in form and substance
satisfactory to Agent, among Agent, any applicable Borrower and each securities
intermediary in which such Borrower maintains a Securities Account pursuant to
which Agent shall obtain “control” (as defined in Article 9 of the UCC) over
such Securities Account.

“Security Document” means this Agreement and any other agreement, document or
instrument executed concurrently herewith or at any time hereafter pursuant to
which one or more Credit Parties or any other Person either (a) Guarantees
payment or performance of all or any portion of the Obligations, and/or
(b) provides, as security for all or any portion of the Obligations, a Lien on
any of its assets in favor of Agent for its own benefit and the benefit of the
Lenders, as any or all of the same may be amended, supplemented, restated or
otherwise modified from time to time.

“Solvent” means, with respect to any Person, that such Person (a) owns and will
own assets the fair saleable value of which are (i) greater than the total
amount of its liabilities (including Contingent Obligations), and (ii) greater
than the amount that will be required to pay

 

29



--------------------------------------------------------------------------------

the probable liabilities of its then existing debts as they become absolute and
matured considering all financing alternatives and potential asset sales
reasonably available to it; (b) has capital that is not unreasonably small in
relation to its business as presently conducted or after giving effect to any
contemplated transaction; and (c) does not intend to incur and does not believe
that it will incur debts beyond its ability to pay such debts as they become
due.

“Subordinated Debt” means any Debt of Borrowers incurred pursuant to the terms
of the Subordinated Debt Documents and with the prior written consent of Agent,
all of which documents must be in form and substance acceptable to Agent in its
sole discretion. As of the Closing Date, there is no Subordinated Debt.

“Subordinated Debt Documents” means any documents evidencing and/or securing
Debt governed by a Subordination Agreement, all of which documents must be in
form and substance acceptable to Agent in its sole discretion. As of the Closing
Date, there are no Subordinated Debt Documents.

“Subordination Agreement” means any agreement between Agent and another creditor
of Borrowers, as the same may be amended, supplemented, restated or otherwise
modified from time to time in accordance with the terms thereof, pursuant to
which the Debt owing from any Borrower(s) and/or the Liens securing such Debt
granted by any Borrower(s) to such creditor are subordinated in any way to the
Obligations and the Liens created under the Security Documents, the terms and
provisions of such Subordination Agreements to have been agreed to by and be
acceptable to Agent in the exercise of its sole discretion.

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than fifty percent (50%) of the outstanding capital stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether, at the time, capital stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right to vote or designate the vote of more than fifty percent (50%) of such
capital stock whether by proxy, agreement, operation of law or otherwise, and
(b) any partnership or limited liability company in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than
fifty percent (50%) or of which any such Person is a general partner or may
exercise the powers of a general partner. Unless the context otherwise requires,
each reference to a Subsidiary shall be a reference to a Subsidiary of a
Borrower.

“Swap Contract” means any “swap agreement”, as defined in Section 101 of the
Bankruptcy Code, or similar agreement.

“Taxes” has the meaning set forth in Section 2.8.

“Termination Date” means the earlier to occur of (a) the Commitment Expiry Date,
(b) any date on which Agent accelerates the maturity of the Loans pursuant to
Section 10.2, or (c) the termination date stated in any notice of termination of
this Agreement provided by Borrowers in accordance with Section 2.12.

 

30



--------------------------------------------------------------------------------

“Third Party Payor” means Medicare, Medicaid, TRICARE, and other state or
federal health care program, Blue Cross and/or Blue Shield, private insurers,
managed care plans and any other Person or entity which presently or in the
future maintains Third Party Payor Programs.

“Third Party Payor Programs” means all payment and reimbursement programs,
sponsored by a Third Party Payor, in which a Borrower participates.

“TRICARE” means the program administered pursuant to 10 U.S.C. Section 1071 et.
seq), Sections 1320a-7 and 1320a-7a of Title 42 of the United States Code and
the regulations promulgated pursuant to such statutes.

“UCC” means the Uniform Commercial Code of the State of Maryland or of any other
state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.

“United States” means the United States of America.

“Work-In-Process” means Inventory that is not a product that is finished and
approved by a Borrower in accordance with applicable Laws and such Borrower’s
normal business practices for release and delivery to customers.

Section 1.2 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder (including, without limitation, determinations made
pursuant to the exhibits hereto) shall be made, and all financial statements
required to be delivered hereunder shall be prepared on a consolidated basis in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of each Borrower and its Consolidated
Subsidiaries delivered to Agent and each of the Lenders on or prior to the
Closing Date. If at any time any change in GAAP would affect the computation of
any financial ratio or financial requirement set forth in any Financing
Document, and either Borrowers or the Required Lenders shall so request, the
Agent, the Lenders and Borrowers shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided,
however, that until so amended, (a) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and
(b) Borrowers shall provide to the Agent and the Lenders financial statements
and other documents required under this Agreement which include a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP. Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Debt or other liabilities of any Credit
Party or any Subsidiary of any Credit Party at “fair value”, as defined therein.

 

31



--------------------------------------------------------------------------------

Section 1.3 Other Definitional and Interpretive Provisions. References in this
Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits”, or “Schedules” shall
be to Articles, Sections, Annexes, Exhibits or Schedules of or to this Agreement
unless otherwise specifically provided. Any term defined herein may be used in
the singular or plural. “Include”, “includes” and “including” shall be deemed to
be followed by “without limitation”. Except as otherwise specified or limited
herein, references to any Person include the successors and assigns of such
Person. References “from” or “through” any date mean, unless otherwise
specified, “from and including” or “through and including”, respectively. Unless
otherwise specified herein, the settlement of all payments and fundings
hereunder between or among the parties hereto shall be made in lawful money of
the United States and in immediately available funds. References to any statute
or act shall include all related current regulations and all amendments and any
successor statutes, acts and regulations. All amounts used for purposes of
financial calculations required to be made herein shall be without duplication.
References to any statute or act, without additional reference, shall be deemed
to refer to federal statutes and acts of the United States. References to any
agreement, instrument or document shall include all schedules, exhibits, annexes
and other attachments thereto. As used in this Agreement, the meaning of the
term “material” or the phrase “in all material respects” is intended to refer to
an act, omission, violation or condition which reflects or could reasonably be
expected to result in a Material Adverse Effect. References to capitalized terms
that are not defined herein, but are defined in the UCC, shall have the meanings
given them in the UCC. All references herein to times of day shall be references
to daylight or standard time, as applicable.

Section 1.4 Time is of the Essence. Time is of the essence in Borrower’s and
each other Credit Party’s performance under this Agreement and all other
Financing Documents.

ARTICLE 2 - LOANS

Section 2.1 Loans.

(a) Reserved.

(b) Revolving Loans.

(i) Revolving Loans and Borrowings. On the terms and subject to the conditions
set forth herein, each Lender severally agrees to make loans to Borrowers from
time to time as set forth herein (each a “Revolving Loan”, and collectively,
“Revolving Loans”) equal to such Lender’s Revolving Loan Commitment Percentage
of Revolving Loans requested by Borrowers hereunder, provided, however, that
after giving effect thereto, the Revolving Loan Outstandings shall not exceed
the Revolving Loan Limit. Borrowers shall deliver to Agent a Notice of Borrowing
with respect to each proposed borrowing of a Revolving Loan, such Notice of
Borrowing to be delivered before 1:00 p.m. (Eastern time) two (2) Business Days
prior to the date of such proposed borrowing. Each Borrower and each Revolving
Lender hereby authorizes Agent to make Revolving Loans on behalf of Revolving
Lenders, at any time in its sole discretion, to pay principal owing in respect
of the Loans and interest, fees, expenses and other charges payable by any
Credit Party from time to time arising under this Agreement or any other
Financing Document. The Borrowing Base shall be determined by Agent based on the

 

32



--------------------------------------------------------------------------------

most recent Borrowing Base Certificate delivered to Agent in accordance with
this Agreement and such other information as may be available to Agent. Without
limiting any other rights and remedies of Agent hereunder or under the other
Financing Documents, the Revolving Loans shall be subject to Agent’s continuing
right to withhold from the Borrowing Base reserves, and to increase and decrease
such reserves from time to time, if and to the extent that in Agent’s good faith
credit judgment and discretion, such reserves are necessary.

(ii) Mandatory Revolving Loan Repayments and Prepayments.

(A) The Revolving Loan Commitment shall terminate on the Termination Date. On
such Termination Date, there shall become due, and Borrowers shall pay, the
entire outstanding principal amount of each Revolving Loan, together with
accrued and unpaid Obligations pertaining thereto incurred to, but excluding the
Termination Date; provided, however, that such payment is made not later than
12:00 Noon (Eastern time) on the Termination Date.

(B) If at any time the Revolving Loan Outstandings exceed the Revolving Loan
Limit, then, on the next succeeding Business Day, Borrowers shall repay the
Revolving Loans in an aggregate amount equal to such excess.

(C) Principal payable on account of Revolving Loans shall be payable by
Borrowers to Agent (I) immediately upon the receipt by any Borrower or Agent of
any payments on or proceeds from any of the Accounts, to the extent of such
payments or proceeds, as further described in Section 2.11 below, and (II) in
full on the Termination Date.

(iii) Optional Prepayments. Borrowers may from time to time prepay the Revolving
Loans in whole or in part; provided, however, that any such partial prepayment
shall be in an amount equal to $100,000 or a higher integral multiple of
$25,000. For the avoidance of doubt, nothing in this clause shall permit
termination of the Revolving Loan Commitment by Borrower other than in
accordance with Section 2.12(b).

(iv) LIBOR Rate.

(A) Except as provided in subsection (C) below, Revolving Loans shall accrue
interest at the LIBOR Rate plus the Applicable Margin.

(B) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs,
in each case, due to changes in applicable Law occurring subsequent to the
commencement of the then applicable Interest Period, including changes in tax
laws (except changes of general applicability in corporate income tax laws) and
changes in the reserve requirements imposed by the Board of Governors of the
Federal Reserve System (or any successor), which additional or increased costs
would increase the cost of funding loans bearing interest based

 

33



--------------------------------------------------------------------------------

upon the LIBOR Rate; provided, however, that notwithstanding anything in this
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a “change in applicable Law”,
regardless of the date enacted, adopted or issued. In any such event, the
affected Lender shall give Borrowers and Agent notice of such a determination
and adjustment and Agent promptly shall transmit the notice to each other Lender
and, upon its receipt of the notice from the affected Lender, Borrowers may, by
notice to such affected Lender (I) require such Lender to furnish to Borrowers a
statement setting forth the basis for adjusting such LIBOR Rate and the method
for determining the amount of such adjustment, or (II) repay the Loans bearing
interest based upon the LIBOR Rate with respect to which such adjustment is
made.

(C) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain Loans bearing interest based upon the LIBOR Rate or to continue such
funding or maintaining, or to determine or charge interest rates at the LIBOR
Rate, such Lender shall give notice of such changed circumstances to Agent and
Borrowers and Agent promptly shall transmit the notice to each other Lender and
(I) in the case of any outstanding Loans of such Lender bearing interest based
upon the LIBOR Rate, the date specified in such Lender’s notice shall be deemed
to be the last day of the Interest Period of such Loans, and interest upon such
Lender’s Loans thereafter shall accrue interest at Base Rate plus the Applicable
Margin, and (II) such Loans shall continue to accrue interest at Base Rate plus
the Applicable Margin until such Lender determines that it would no longer be
unlawful or impractical to maintain such Loans at the LIBOR Rate.

(D) Anything to the contrary contained herein notwithstanding, neither Agent nor
any Lender is required actually to acquire eurodollar deposits to fund or
otherwise match fund any Obligation as to which interest accrues based on the
LIBOR Rate.

(v) Restriction on Termination. Notwithstanding any prepayment of the Revolving
Loan Outstandings or any other termination of Lenders’ Credit Exposure under
this Agreement, Agents and Lenders shall have no obligation to release any of
the Collateral securing the Obligations under this Agreement while any portion
of the Affiliated Obligations shall remain outstanding.

(c) Additional Revolving Tranche. At any time after the Closing Date, so long as
no Default or Event of Default exists and subject to the terms of this
Agreement, with the prior written consent of Agent and all Lenders in their sole
discretion, the Revolving Loan

 

34



--------------------------------------------------------------------------------

Commitment may be increased by an amount agreed to by Agent and all Lenders in
their sole discretion upon the written request of Borrower Representative (which
such request shall be made at least thirty (30) days prior to the proposed
effective date of such Additional Tranche) to Agent to activate the Additional
Tranche; provided, however, that Agent and Lenders shall have no obligation to
consent to any requested activation of the Additional Tranche and the written
consent of Agent and all Lenders shall be required in order to activate the
Additional Tranche. Upon activating the Additional Tranche, each Lender’s
Commitment shall increase by a proportionate amount so as to maintain the same
Pro Rata Percentage of the Revolving Loan Commitment as such Lender held
immediately prior to such activation.

Section 2.2 Interest, Interest Calculations and Certain Fees.

(a) Interest. From and following the Closing Date, except as expressly set forth
in this Agreement, Loans and the other Obligations shall bear interest at the
sum of the LIBOR Rate plus the Applicable Margin. Interest on the Loans shall be
paid in arrears on the first (1st) day of each month and on the maturity of such
Loans, whether by acceleration or otherwise. Interest on all other Obligations
shall be payable upon demand. For purposes of calculating interest, all funds
transferred to the Payment Account for application to any Revolving Loans shall
be subject to a three (3) Business Day clearance period and all interest
accruing on such funds during such clearance period shall accrue for the benefit
of Agent, and not for the benefit of the Lenders.

(b) Unused Line Fee. From and following the Closing Date, Borrowers shall pay
Agent, for the benefit of all Lenders committed to make Revolving Loans, in
accordance with their respective Pro Rata Shares, a fee in an amount equal to
(i) (A) the Revolving Loan Commitment minus (B) the average daily balance of the
sum of the Revolving Loan Outstandings during the preceding month, multiplied by
(ii) 0.50% per annum. Such fee is to be paid monthly in arrears on the first day
of each month.

(c) Reserved.

(d) Reserved.

(e) Collateral Fee. From and following the Closing Date, Borrowers shall pay
Agent, for the benefit of all Lenders committed to make Revolving Loans on the
Closing Date, a fee in an amount equal to the product obtained by multiplying
the greater of the average end-of-day principal balance of Revolving Loans
outstanding during the immediately preceding month, by (ii) 0.10% (equivalent to
an annualized rate of 1.2% per annum). For purposes of calculating the average
end-of-day principal balance of Revolving Loans, all funds paid into the Payment
Account (or which were required to be paid into the Payment Account hereunder)
or otherwise received by Agent for the account of Borrowers shall be subject to
a three (3) Business Day clearance period. The collateral management fee shall
be deemed fully earned when due and payable and, once paid, shall be
non-refundable.

(f) Reserved.

(g) Deferred Revolving Loan Origination Fee. If Lenders’ funding obligations in
respect of the Revolving Loan Commitment under this Agreement terminate or are

 

35



--------------------------------------------------------------------------------

permanently reduced for any reason (whether by voluntary termination by
Borrowers, by reason of the occurrence of an Event of Default or otherwise)
prior to the Commitment Expiry Date, Borrowers shall pay to Agent, for the
benefit of all Lenders committed to make Revolving Loans on the Closing Date, a
fee as compensation for the costs of such Lenders being prepared to make funds
available to Borrowers under this Agreement, equal to an amount determined by
multiplying the amount of the Revolving Loan Commitment so terminated or
permanently reduced by the following applicable percentage amount: (i) 2.0% for
the first year following the Closing Date, (ii) 1.0% for the second year
following the Closing Date, and 0% thereafter. All fees payable pursuant to this
paragraph shall be deemed fully earned and non-refundable as of the Closing
Date.

(h) Reserved.

(i) Reserved.

(j) Audit Fees. Borrowers shall pay to Agent, for its own account and not for
the benefit of any other Lenders, all reasonable fees and expenses in connection
with audits and inspections of Borrowers’ books and records, audits, valuations
or appraisals of the Collateral, audits of Borrowers’ compliance with applicable
Laws and such other matters as Agent shall deem appropriate, which shall be due
and payable on the first Business Day of the month following the date of
issuance by Agent of a written request for payment thereof to Borrowers.
Notwithstanding the foregoing, so long as an Event of Default has not occurred
and is continuing, Borrowers shall not be required to reimburse Agent for more
than (i) at any time following the initial drawing of a Revolving Loan, two
(2) audits per fiscal year and (ii) at any time prior to the initial drawing of
a Revolving Loan, one (1) audit per fiscal year.

(k) Reserved.

(l) Late Charges. If payments of principal (other than a final installment of
principal upon the Termination Date), interest due on the Obligations, or any
other amounts due hereunder or under the other Financing Documents are not
timely made and remain overdue for a period of five (5) days, Borrowers, without
notice or demand by Agent, promptly shall pay to Agent, for its own account and
not for the benefit of any other Lenders, as additional compensation to Agent in
administering the Obligations, an amount equal to five percent (5.0%) of each
delinquent payment.

(m) Computation of Interest and Related Fees. All interest and fees under each
Financing Document shall be calculated on the basis of a 360-day year for the
actual number of days elapsed. The date of funding of a Loan shall be included
in the calculation of interest. The date of payment of a Loan shall be excluded
from the calculation of interest. If a Loan is repaid on the same day that it is
made, one (1) day’s interest shall be charged.

(n) Automated Clearing House Payments. If Agent so elects, monthly payments of
principal, interest, fees, expenses or any other amounts due and owing from
Borrower to Agent hereunder shall be paid to Agent by Automated Clearing House
debit of immediately available funds from the financial institution account
designated by Borrower Representative in the Automated Clearing House debit
authorization executed by Borrowers or

 

36



--------------------------------------------------------------------------------

Borrower Representative in connection with this Agreement, and shall be
effective upon receipt. Borrowers shall execute any and all forms and
documentation necessary from time to time to effectuate such automatic debiting.
In no event shall any such payments be refunded to Borrowers.

Section 2.3 Notes. The portion of the Loans made by each Lender shall be
evidenced, if so requested by such Lender, by one or more promissory notes
executed by Borrowers on a joint and several basis (each, a “Note”) in an
original principal amount equal to such Lender’s Revolving Loan Commitment
Amount. Upon activation of the Additional Tranche in accordance with
Section 2.1(c) hereof, Borrowers shall deliver to each Lender to whom Borrowers
previously delivered a Note, a restated Note evidencing such Lender’s Revolving
Loan Commitment Amount.

Section 2.4 Reserved.

Section 2.5 Reserved.

Section 2.6 General Provisions Regarding Payment; Loan Account.

(a) All payments to be made by each Borrower under any Financing Document,
including payments of principal and interest made hereunder and pursuant to any
other Financing Document, and all fees, expenses, indemnities and
reimbursements, shall be made without set-off, recoupment or counterclaim. If
any payment hereunder becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension (it being understood and agreed that,
solely for purposes of calculating financial covenants and computations
contained herein and determining compliance therewith, if payment is made, in
full, on any such extended due date, such payment shall be deemed to have been
paid on the original due date without giving effect to any extension thereto).
Any payments received in the Payment Account before 12:00 Noon (Eastern time) on
any date shall be deemed received by Agent on such date, and any payments
received in the Payment Account at or after 12:00 Noon (Eastern time) on any
date shall be deemed received by Agent on the next succeeding Business Day.

(b) Agent shall maintain a loan account (the “Loan Account”) on its books to
record Loans and other extensions of credit made by the Lenders hereunder or
under any other Financing Document, and all payments thereon made by each
Borrower. All entries in the Loan Account shall be made in accordance with
Agent’s customary accounting practices as in effect from time to time. The
balance in the Loan Account, as recorded in Agent’s books and records at any
time shall be conclusive and binding evidence of the amounts due and owing to
Agent by each Borrower absent manifest error; provided, however, that any
failure to so record or any error in so recording shall not limit or otherwise
affect any Borrower’s duty to pay all amounts owing hereunder or under any other
Financing Document. Agent shall endeavor to provide Borrowers with a monthly
statement regarding the Loan Account (but neither Agent nor any Lender shall
have any liability if Agent shall fail to provide any such statement). Unless
any Borrower notifies Agent of any objection to any such statement (specifically
describing the basis for such objection) within ninety (90) days after the date
of receipt thereof, it shall be deemed final, binding and conclusive upon
Borrowers in all respects as to all matters reflected therein.

 

37



--------------------------------------------------------------------------------

Section 2.7 Maximum Interest. In no event shall the interest charged with
respect to the Loans or any other Obligations of any Borrower under any
Financing Document exceed the maximum amount permitted under the laws of the
State of Maryland or of any other applicable jurisdiction. Notwithstanding
anything to the contrary herein or elsewhere, if at any time the rate of
interest payable hereunder or under any Note or other Financing Document (the
“Stated Rate”) would exceed the highest rate of interest permitted under any
applicable law to be charged (the “Maximum Lawful Rate”), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the Stated Rate is less than the Maximum Lawful Rate, each Borrower
shall, to the extent permitted by law, continue to pay interest at the Maximum
Lawful Rate until such time as the total interest received is equal to the total
interest which would have been received had the Stated Rate been (but for the
operation of this provision) the interest rate payable. Thereafter, the interest
rate payable shall be the Stated Rate unless and until the Stated Rate again
would exceed the Maximum Lawful Rate, in which event this provision shall again
apply. In no event shall the total interest received by any Lender exceed the
amount which it could lawfully have received had the interest been calculated
for the full term hereof at the Maximum Lawful Rate. If, notwithstanding the
prior sentence, any Lender has received interest hereunder in excess of the
Maximum Lawful Rate, such excess amount shall be applied to the reduction of the
principal balance of the Loans or to other amounts (other than interest) payable
hereunder, and if no such principal or other amounts are then outstanding, such
excess or part thereof remaining shall be paid to Borrowers. In computing
interest payable with reference to the Maximum Lawful Rate applicable to any
Lender, such interest shall be calculated at a daily rate equal to the Maximum
Lawful Rate divided by the number of days in the year in which such calculation
is made.

Section 2.8 Taxes; Capital Adequacy.

(a) All payments of principal and interest on the Loans and all other amounts
payable hereunder shall be made free and clear of and without deduction for any
present or future income, excise, stamp, documentary, payroll, employment,
property or franchise taxes and other taxes, fees, duties, levies, assessments,
withholdings or other charges of any nature whatsoever (including interest and
penalties thereon) imposed by any taxing authority, excluding taxes imposed on
or measured by Agent’s or any Lender’s net income by the jurisdictions under
which Agent or such Lender is organized or conducts business (other than solely
as the result of entering into any of the Financing Documents or taking any
action thereunder) (all non-excluded items being called “Taxes”). If any
withholding or deduction from any payment to be made by any Borrower hereunder
is required in respect of any Taxes pursuant to any applicable Law, then
Borrowers will: (i) pay directly to the relevant authority the full amount
required to be so withheld or deducted; (ii) promptly forward to Agent an
official receipt or other documentation satisfactory to Agent evidencing such
payment to such authority; and (iii) pay to Agent for the account of Agent and
Lenders such additional amount or amounts as is necessary to ensure that the net
amount actually received by Agent and each Lender will equal the full amount
Agent and such Lender would have received had no such withholding or deduction
been required. If any Taxes are directly asserted against Agent or any Lender
with respect to any payment received by

 

38



--------------------------------------------------------------------------------

Agent or such Lender hereunder, Agent or such Lender may pay such Taxes and
Borrowers will promptly pay such additional amounts (including any penalty,
interest or expense) as is necessary in order that the net amount received by
such Person after the payment of such Taxes (including any Taxes on such
additional amount) shall equal the amount such Person would have received had
such Taxes not been asserted so long as such amounts have accrued on or after
the day which is two hundred seventy (270) days prior to the date on which Agent
or such Lender first made written demand therefor.

(b) If any Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to Agent, for the account of Agent and the
respective Lenders, the required receipts or other required documentary
evidence, Borrowers shall indemnify Agent and Lenders for any incremental Taxes,
interest or penalties that may become payable by Agent or any Lender as a result
of any such failure.

(c) Each Lender that (i) is organized under the laws of a jurisdiction other
than the United States, and (ii)(A) is a party hereto on the Closing Date or
(B) purports to become an assignee of an interest as a Lender under this
Agreement after the Closing Date (unless such Lender was already a Lender
hereunder immediately prior to such assignment) (each such Lender a “Foreign
Lender”) shall execute and deliver to each of Borrowers and Agent one or more
(as Borrowers or Agent may reasonably request) United States Internal Revenue
Service Forms W-8ECI, W-8BEN, W-8IMY (as applicable) and other applicable forms,
certificates or documents prescribed by the United States Internal Revenue
Service or reasonably requested by Agent certifying as to such Lender’s
entitlement to a complete exemption from withholding or deduction of Taxes.
Borrowers shall not be required to pay additional amounts to any Lender pursuant
to this Section 2.8 with respect to United States withholding and income Taxes
to the extent that the obligation to pay such additional amounts would not have
arisen but for the failure of such Lender to comply with this paragraph other
than as a result of a change in law.

(d) If any Lender shall determine in its commercially reasonable judgment that
the adoption or taking effect of, or any change in, any applicable Law regarding
capital adequacy, in each instance, after the Closing Date, or any change after
the Closing Date in the interpretation, administration or application thereof by
any Governmental Authority, central bank or comparable agency charged with the
interpretation, administration or application thereof, or the compliance by any
Lender or any Person controlling such Lender with any request, guideline or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency adopted or
otherwise taking effect after the Closing Date, has or would have the effect of
reducing the rate of return on such Lender’s or such controlling Person’s
capital as a consequence of such Lender’s obligations hereunder to a level below
that which such Lender or such controlling Person could have achieved but for
such adoption, taking effect, change, interpretation, administration,
application or compliance (taking into consideration such Lender’s or such
controlling Person’s policies with respect to capital adequacy) then from time
to time, upon written demand by such Lender (which demand shall be accompanied
by a statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to
Agent), Borrowers shall promptly pay to such Lender such additional amount as
will compensate such Lender or such controlling Person for such reduction, so
long as such amounts have accrued

 

39



--------------------------------------------------------------------------------

on or after the day which is two hundred seventy (270) days prior to the date on
which such Lender first made demand therefor; provided, however, that
notwithstanding anything in this Agreement to the contrary, (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “change in applicable Law”, regardless of the date enacted, adopted or
issued.

(e) If any Lender requires compensation under Section 2.8(d), or requires any
Borrower to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.8(a), then, upon
the written request of Borrower Representative, such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder (subject to the
terms of this Agreement) to another of its offices, branches or affiliates, if,
in the judgment of such Lender, such designation or assignment (i) would
eliminate or materially reduce amounts payable pursuant to any such subsection,
as the case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender (as determined in its sole discretion). Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

Section 2.9 Appointment of Borrower Representative. Each Borrower hereby
designates Borrower Representative as its representative and agent on its behalf
for the purposes of issuing Notices of Borrowing and Borrowing Base
Certificates, and giving instructions with respect to the disbursement of the
proceeds of the Loans, giving and receiving all other notices and consents
hereunder or under any of the other Financing Documents and taking all other
actions (including in respect of compliance with covenants) on behalf of any
Borrower or Borrowers under the Financing Documents. Borrower Representative
hereby accepts such appointment. Notwithstanding anything to the contrary
contained in this Agreement, no Borrower other than Borrower Representative
shall be entitled to take any of the foregoing actions. The proceeds of each
Loan made hereunder shall be advanced to or at the direction of Borrower
Representative and if not used by Borrower Representative in its business (for
the purposes provided in this Agreement) shall be deemed to be immediately
advanced by Borrower Representative to the appropriate other Borrower hereunder
as an intercompany loan (collectively, “Intercompany Loans”). All collections of
each Borrower in respect of Accounts and other proceeds of Collateral of such
Borrower received by Agent and applied to the Obligations shall also be deemed
to be repayments of the Intercompany Loans owing by such Borrower to Borrower
Representative. Borrowers shall maintain accurate books and records with respect
to all Intercompany Loans and all repayments thereof. Agent and each Lender may
regard any notice or other communication pursuant to any Financing Document from
Borrower Representative as a notice or communication from all Borrowers, and may
give any notice or communication required or permitted to be given to any
Borrower or all Borrowers hereunder to Borrower Representative on behalf of such
Borrower or all Borrowers. Each Borrower agrees that each notice, election,
representation and warranty, covenant, agreement and undertaking made on its
behalf by Borrower Representative shall be deemed for all purposes to have been
made by such Borrower and shall be binding upon and enforceable against such
Borrower to the same extent as if the same had been made directly by such
Borrower.

 

40



--------------------------------------------------------------------------------

Section 2.10 Joint and Several Liability; Rights of Contribution; Subordination
and Subrogation.

(a) Borrowers are defined collectively to include all Persons named as one of
the Borrowers herein; provided, however, that any references herein to “any
Borrower”, “each Borrower” or similar references, shall be construed as a
reference to each individual Person named as one of the Borrowers herein. Each
Person so named shall be jointly and severally liable for all of the obligations
of Borrowers under this Agreement. Each Borrower, individually, expressly
understands, agrees and acknowledges, that the credit facilities would not be
made available on the terms herein in the absence of the collective credit of
all of the Persons named as the Borrowers herein, the joint and several
liability of all such Persons, and the cross-collateralization of the collateral
of all such Persons. Accordingly, each Borrower individually acknowledges that
the benefit to each of the Persons named as one of the Borrowers as a whole
constitutes reasonably equivalent value, regardless of the amount of the credit
facilities actually borrowed by, advanced to, or the amount of collateral
provided by, any individual Borrower. In addition, each entity named as one of
the Borrowers herein hereby acknowledges and agrees that all of the
representations, warranties, covenants, obligations, conditions, agreements and
other terms contained in this Agreement shall be applicable to and shall be
binding upon and measured and enforceable individually against each Person named
as one of the Borrowers herein as well as all such Persons when taken together.
By way of illustration, but without limiting the generality of the foregoing,
the terms of Section 10.1 of this Agreement are to be applied to each individual
Person named as one of the Borrowers herein (as well as to all such Persons
taken as a whole), such that the occurrence of any of the events described in
Section 10.1 of this Agreement as to any Person named as one of the Borrowers
herein shall constitute an Event of Default even if such event has not occurred
as to any other Persons named as the Borrowers or as to all such Persons taken
as a whole.

(b) Notwithstanding any provisions of this Agreement to the contrary, it is
intended that the joint and several nature of the liability of each Borrower for
the Obligations and the Liens granted by Borrowers to secure the Obligations,
not constitute a Fraudulent Conveyance (as defined below). Consequently, Agent,
Lenders and each Borrower agree that if the liability of a Borrower for the
Obligations, or any Liens granted by such Borrower securing the Obligations
would, but for the application of this sentence, constitute a Fraudulent
Conveyance, the liability of such Borrower and the Liens securing such liability
shall be valid and enforceable only to the maximum extent that would not cause
such liability or such Lien to constitute a Fraudulent Conveyance, and the
liability of such Borrower and this Agreement shall automatically be deemed to
have been amended accordingly. For purposes hereof, the term “Fraudulent
Conveyance” means a fraudulent conveyance under Section 548 of Chapter 11 of
Title II of the Bankruptcy Code or a fraudulent conveyance or fraudulent
transfer under the applicable provisions of any fraudulent conveyance or
fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.

(c) Agent is hereby authorized, without notice or demand (except as otherwise
specifically required under this Agreement) and without affecting the liability
of any Borrower

 

41



--------------------------------------------------------------------------------

hereunder, at any time and from time to time, to (i) renew, extend or otherwise
increase the time for payment of the Obligations; (ii) with the written
agreement of any Borrower, change the terms relating to the Obligations or
otherwise modify, amend or change the terms of any Note or other agreement,
document or instrument now or hereafter executed by any Borrower and delivered
to Agent for any Lender; (iii) accept partial payments of the Obligations;
(iv) take and hold any Collateral for the payment of the Obligations or for the
payment of any guaranties of the Obligations and exchange, enforce, waive and
release any such Collateral; (v) apply any such Collateral and direct the order
or manner of sale thereof as Agent, in its sole discretion, may determine; and
(vi) settle, release, compromise, collect or otherwise liquidate the Obligations
and any Collateral therefor in any manner, all guarantor and surety defenses
being hereby waived by each Borrower. Without limitations of the foregoing, with
respect to the Obligations, each Borrower hereby makes and adopts each of the
agreements and waivers set forth in each Guarantee, the same being incorporated
hereby by reference. Except as specifically provided in this Agreement or any of
the other Financing Documents, Agent shall have the exclusive right to determine
the time and manner of application of any payments or credits, whether received
from any Borrower or any other source, and such determination shall be binding
on all Borrowers. All such payments and credits may be applied, reversed and
reapplied, in whole or in part, to any of the Obligations that Agent shall
determine, in its sole discretion, without affecting the validity or
enforceability of the Obligations of the other Borrower.

(d) Each Borrower hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect the Obligations from any obligor or other action to
enforce the same; (ii) the waiver or consent by Agent with respect to any
provision of any instrument evidencing the Obligations, or any part thereof, or
any other agreement heretofore, now or hereafter executed by a Borrower and
delivered to Agent; (iii) failure by Agent to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Obligations; (iv) the institution of any proceeding under the
Bankruptcy Code, or any similar proceeding, by or against a Borrower or Agent’s
election in any such proceeding of the application of Section 1111(b)(2) of the
Bankruptcy Code; (v) any borrowing or grant of a security interest by a Borrower
as debtor-in-possession, under Section 364 of the Bankruptcy Code; (vi) the
disallowance, under Section 502 of the Bankruptcy Code, of all or any portion of
Agent’s claim(s) for repayment of any of the Obligations; or (vii) any other
circumstance other than payment in full of the Obligations which might otherwise
constitute a legal or equitable discharge or defense of a guarantor or surety.

(e) The Borrowers hereby agree, as between themselves, that to the extent that
Agent, on behalf of Lenders, shall have received from any Borrower any Recovery
Amount (as defined below), then the paying Borrower shall have a right of
contribution against each other Borrower in an amount equal to such other
Borrower’s contributive share of such Recovery Amount; provided, however, that
in the event any Borrower suffers a Deficiency Amount (as defined below), then
the Borrower suffering the Deficiency Amount shall be entitled to seek and
receive contribution from and against the other Borrowers in an amount equal to
the Deficiency Amount; and provided, further, that in no event shall the
aggregate amounts so reimbursed by reason of the contribution of any Borrower
equal or exceed an amount that would, if paid, constitute or result in
Fraudulent Conveyance. Until all Obligations have been paid and satisfied in
full, no payment made by or for the account of a Borrower including, without
limitation, (i) a

 

42



--------------------------------------------------------------------------------

payment made by such Borrower on behalf of the liabilities of any other
Borrower, or (ii) a payment made by any other Guarantor under any Guarantee,
shall entitle such Borrower, by subrogation or otherwise, to any payment from
such other Borrower or from or out of such other Borrower’s property. The right
of each Borrower to receive any contribution under this Section 2.10(e) or by
subrogation or otherwise from any other Borrower shall be subordinate in right
of payment to the Obligations and such Borrower shall not exercise any right or
remedy against such other Borrower or any property of such other Borrower by
reason of any performance of such Borrower of its joint and several obligations
hereunder, until the Obligations have been indefeasibly paid and satisfied in
full, and no Borrower shall exercise any right or remedy with respect to this
Section 2.10(e) until the Obligations have been indefeasibly paid and satisfied
in full. As used in this Section 2.10(e), the term “Recovery Amount” means the
amount of proceeds received by or credited to Agent from the exercise of any
remedy of the Lenders under this Agreement or the other Financing Documents,
including, without limitation, the sale of any Collateral. As used in this
Section 2.10(e), the term “Deficiency Amount” means any amount that is less than
the entire amount a Borrower is entitled to receive by way of contribution or
subrogation from, but that has not been paid by, the other Borrowers in respect
of any Recovery Amount attributable to the Borrower entitled to contribution,
until the Deficiency Amount has been reduced to $0 through contributions and
reimbursements made under the terms of this Section 2.10(e) or otherwise.

Section 2.11 Collections and Lockbox Account.

(a) Borrowers shall maintain a lockbox (the “Lockbox”) with a United States
depository institution designated from time to time by Agent (the “Lockbox
Bank”), subject to the provisions of this Agreement, and shall execute with the
Lockbox Bank a Deposit Account Control Agreement and such other agreements
related to such Lockbox as Agent may require. Borrowers shall ensure that all
collections of Accounts (other than Accounts for which the Account Debtor is a
Governmental Account Debtor, which Accounts are the subject of clause (b) below)
are paid directly from Account Debtors (i) into the Lockbox for deposit into the
Lockbox Account and/or (ii) directly into the Lockbox Account; provided,
however, unless Agent shall otherwise direct by written notice to Borrowers,
Borrowers shall be permitted to cause Account Debtors who are individuals to pay
Accounts directly to Borrowers, which Borrowers shall then administer and apply
in the manner required below. All funds deposited into a Lockbox Account shall
be transferred into the Payment Account by the close of each Business Day.

(b) If any of the Account Debtors are Governmental Account Debtors, Borrowers
shall establish and maintain additional lockboxes (also herein referred to
collectively in the singular as the “Lockbox”) and related Lockbox Accounts with
the Lockbox Bank, subject to the provisions of this Agreement, including,
without limitation, Section 3 of Schedule 7.4, and shall execute with the
Lockbox Bank a Deposit Account Restriction Agreement and such other agreements
related to such Lockbox as Agent may require. A separate Lockbox shall be
established for each Borrower that is a licensed provider under the Medicaid or
Medicare programs, if applicable. Borrowers shall ensure that all collections of
Accounts due from Governmental Account Debtors are paid directly from such
Account Debtors into the applicable Lockbox and/or Lockbox Account established
pursuant to this subsection for deposit into the Lockbox Account established
pursuant to this subsection. All funds deposited into a Lockbox Account that is
subject (or required to be subject) to a Deposit Account Restriction Agreement

 

43



--------------------------------------------------------------------------------

shall be transferred into either (at Agent’s option) (i) the Payment Account by
the close of each Business Day, or (ii) the Lockbox Account established pursuant
to Section 2.11(a), which such transfer shall be made via an automatic immediate
intrabank transfer, and then transferred to the Payment Account by the close of
each Business Day.

(c) Notwithstanding anything in any lockbox agreement or Deposit Account Control
Agreement to the contrary, Borrowers agree that they shall be liable for any
fees and charges in effect from time to time and charged by the Lockbox Bank in
connection with the Lockbox, the Lockbox Account, and that Agent shall have no
liability therefor. Borrowers hereby indemnify and agree to hold Agent harmless
from any and all liabilities, claims, losses and demands whatsoever, including
reasonable attorneys’ fees and expenses, arising from or relating to actions of
Agent or the Lockbox Bank pursuant to this Section or any lockbox agreement or
Deposit Account Control Agreement or similar agreement, except to the extent of
such losses arising solely from Agent’s gross negligence or willful misconduct.

(d) Agent shall apply, on a daily basis, all funds transferred into the Payment
Account pursuant to this Section to reduce the outstanding Revolving Loans in
such order of application as Agent shall elect. If as the result of collections
of Accounts pursuant to the terms and conditions of this Section, a credit
balance exists with respect to the Loan Account, such credit balance shall not
accrue interest in favor of Borrowers, but Agent shall transfer such funds into
an account designated by Borrower Representative for so long as no Event of
Default exists.

(e) To the extent that any collections of Accounts or proceeds of other
Collateral are not sent directly to the Lockbox or Lockbox Account but are
received by any Borrower, such collections shall be held in trust for the
benefit of Agent pursuant to an express trust created hereby and immediately
remitted, in the form received, to applicable Lockbox or Lockbox Account. No
such funds received by any Borrower shall be commingled with other funds of the
Borrowers.

(f) Borrowers acknowledge and agree that compliance with the terms of this
Section is essential, and that Agent and Lenders will suffer immediate and
irreparable injury and have no adequate remedy at law, if any Borrower, through
acts or omissions, causes or permits Account Debtors to send payments other than
to the Lockbox or Lockbox Accounts or if any Borrower fails to promptly deposit
collections of Accounts or proceeds of other Collateral in the Lockbox Account
as herein required. Accordingly, in addition to all other rights and remedies of
Agent and Lenders hereunder, Agent shall have the right to seek specific
performance of the Borrowers’ obligations under this Section, and any other
equitable relief as Agent may deem necessary or appropriate, and Borrowers waive
any requirement for the posting of a bond in connection with such equitable
relief.

(g) Borrowers shall not, and Borrowers shall not suffer or permit any Credit
Party to, (i) withdraw any amounts from any Lockbox Account, (ii) change the
procedures or sweep instructions under the agreements governing any Lockbox
Accounts, or (iii) send to or deposit in any Lockbox Account any funds other
than payments made with respect to and proceeds of Accounts or other Collateral.
Borrowers shall, and shall cause each Credit Party to, cooperate with Agent in
the identification and reconciliation on a daily basis of all amounts received
in or required to be deposited into the Lockbox Accounts.

 

44



--------------------------------------------------------------------------------

(h) If any Borrower breaches its obligation to direct payments of the proceeds
of the Collateral to the Lockbox Account, Agent, as the irrevocably made,
constituted and appointed true and lawful attorney for Borrowers, may, by the
signature or other act of any of Agent’s authorized representatives (without
requiring any of them to do so), direct any Account Debtor to pay proceeds of
the Collateral to Borrowers by directing payment to the Lockbox Account.

(i) Except for the Amegy Accounts and the PNC Accounts prior to the time such
accounts are required to be closed in accordance with Section 7.4, Borrowers
shall maintain all of their depository, operating and securities accounts with
Silicon Valley Bank, so long as it remains a Lender under this Agreement.
Notwithstanding the foregoing, Borrower shall ensure that the aggregate amount
on deposit in the Amegy Accounts and the PNC Accounts, collectively, does not
exceed $1,000,000 at any time.

Section 2.12 Termination; Restriction on Termination.

(a) Termination by Lenders. In addition to the rights set forth in Section 10.2,
Agent may, and at the direction of Required Lenders shall, terminate this
Agreement without notice upon or after the occurrence and during the continuance
of an Event of Default.

(b) Termination by Borrowers. Upon at least thirty (30) days’ prior written
notice and pursuant to payoff documentation in form and substance satisfactory
to Agent and Lenders, Borrowers may, at its option, terminate this Agreement;
provided, however, that no such termination shall be effective until Borrowers
have complied with Section 2.2 and paid in full all of the Affiliated
Obligations in immediately available funds and terminated the Affiliated
Financing Documents. Any notice of termination given by Borrowers shall be
irrevocable unless all Lenders otherwise agree in writing and no Lender shall
have any obligation to make any Loans on or after the termination date stated in
such notice. Borrowers may elect to terminate this Agreement in its entirety
only. No section of this Agreement or type of Loan available hereunder may be
terminated singly.

(c) Effectiveness of Termination. All of the Obligations shall be immediately
due and payable upon the Termination Date. All undertakings, agreements,
covenants, warranties and representations of Borrowers contained in the
Financing Documents shall survive any such termination and Agent shall retain
its Liens in the Collateral and Agent and each Lender shall retain all of its
rights and remedies under the Financing Documents notwithstanding such
termination until all Obligations and Affiliated Obligations have been
discharged or paid, in full, in immediately available funds, including, without
limitation, all Obligations under Section 2.2(g) and Section 2.2(h) and the
terms of any fee letter resulting from such termination. Notwithstanding the
foregoing or the payment in full of the Obligations, Agent shall not be required
to terminate its Liens in the Collateral unless, with respect to any loss or
damage Agent may incur as a result of dishonored checks or other items of
payment received by Agent from Borrower or any Account Debtor and applied to the
Obligations, Agent shall, at its option, (i) have received a written agreement
satisfactory to Agent, executed by Borrowers and by any Person whose loans or
other advances to Borrowers are used in whole or in part to satisfy the
Obligations, indemnifying Agent and each Lender from any such loss or damage or
(ii) have retained cash Collateral or other Collateral for such period of time
as Agent, in its discretion, may deem necessary to protect Agent and each Lender
from any such loss or damage.

 

45



--------------------------------------------------------------------------------

ARTICLE 3 - REPRESENTATIONS AND WARRANTIES

To induce Agent and Lenders to enter into this Agreement and to make the Loans
and other credit accommodations contemplated hereby, each Borrower hereby
represents and warrants to Agent and each Lender that:

Section 3.1 Existence and Power. Each Credit Party is an entity as specified on
Schedule 3.1, is duly organized, validly existing and in good standing under the
laws of the jurisdiction specified on Schedule 3.1 and no other jurisdiction,
has the same legal name as it appears in such Credit Party’s Organizational
Documents and an organizational identification number (if any), in each case as
specified on Schedule 3.1, and has all powers and all Permits necessary or
desirable in the operation of its business as presently conducted or as proposed
to be conducted, except where the failure to have such Permits could not
reasonably be expected to have a Material Adverse Effect. Each Credit Party is
qualified to do business as a foreign entity in each jurisdiction in which it is
required to be so qualified, which jurisdictions as of the Closing Date are
specified on Schedule 3.1, except where the failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule 3.1, no Credit Party (a) has had, over the five (5) year period
preceding the Closing Date, any name other than its current name, or (b) was
incorporated or organized under the laws of any jurisdiction other than its
current jurisdiction of incorporation or organization.

Section 3.2 Organization and Governmental Authorization; No Contravention. The
execution, delivery and performance by each Credit Party of the Operative
Documents to which it is a party (a) are within its powers, (b) have been duly
authorized by all necessary action pursuant to its Organizational Documents,
(c) require no further action by or in respect of, or filing with, any
Governmental Authority, except for the filings necessary to perfect the Liens
created by the Operative Documents, and (d) do not violate, conflict with or
cause a breach or a default under (i) any Law applicable to any Credit Party or
any of the Organizational Documents of any Credit Party, or (ii) any agreement
or instrument binding upon it, except for such violations, conflicts, breaches
or defaults as could not, with respect to this clause (ii), reasonably be
expected to have a Material Adverse Effect.

Section 3.3 Binding Effect. Each of the Operative Documents to which any Credit
Party is a party constitutes a valid and binding agreement or instrument of such
Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws relating to the enforcement of
creditors’ rights generally and by general equitable principles.

Section 3.4 Capitalization. The authorized equity securities of each of the
Credit Parties (other than Holdings) as of the Closing Date are as set forth on
Schedule 3.4. All issued and outstanding equity securities of each of the Credit
Parties (other than Holdings) are duly authorized and validly issued, fully
paid, nonassessable, free and clear of all Liens other than those in favor of
Agent for the benefit of Agent and Lenders and Permitted Liens disclosed
Schedule 5.2 on the Closing Date, and such equity securities were issued in
compliance with all

 

46



--------------------------------------------------------------------------------

applicable Laws. The identity of the holders of the equity securities of each of
the Credit Parties (other than Holdings) and the percentage of their
fully-diluted ownership of the equity securities of each of the Credit Parties
(other than Holdings) as of the Closing Date is set forth on Schedule 3.4. No
shares of the capital stock or other equity securities of any Credit Party
(other than Holdings), other than those described above, are issued and
outstanding as of the Closing Date. Except as set forth on Schedule 3.4, as of
the Closing Date there are no preemptive or other outstanding rights, options,
warrants, conversion rights or similar agreements or understandings for the
purchase or acquisition from any Credit Party (other than Holdings) of any
equity securities of any such entity.

Section 3.5 Financial Information. All information delivered to Agent and
pertaining to the financial condition of any Credit Party fairly presents in all
material respects the financial position of such Credit Party as of such date in
conformity with GAAP (and as to unaudited financial statements, subject to
normal year-end adjustments and the absence of footnote disclosures). Since
December 31, 2014, there has been no material adverse change in the business,
operations, properties or condition (financial or otherwise) of any Credit
Party.

Section 3.6 Litigation. Except as set forth on Schedule 3.6 as of the Closing
Date, and except as hereafter disclosed to Agent in writing, there is no
Litigation pending against, or to such Borrower’s knowledge threatened against,
any Credit Party and which involves any reasonably likelihood of any judgment or
liability of more than Five Hundred Thousand Dollars ($500,000) or that could
result in a Material Adverse Effect. There is no Litigation pending which could
reasonably be expected to have a Material Adverse Effect or which in any manner
draws into question the validity of any of the Operative Documents.

Section 3.7 Ownership of Property. Each Borrower and each of its Subsidiaries is
the lawful owner of, has good and marketable title to and is in lawful
possession of, or has valid leasehold interests in, all material properties and
other material assets (real or personal, tangible, intangible or mixed)
purported or reported to be owned or leased (as the case may be) by such Person.

Section 3.8 No Default. No Event of Default, or to such Borrower’s knowledge,
Default, has occurred and is continuing. No Credit Party is in breach or default
under or with respect to any contract, agreement, lease or other instrument to
which it is a party or by which its property is bound or affected, which breach
or default could reasonably be expected to have a Material Adverse Effect.

Section 3.9 Labor Matters. As of the Closing Date, except as could not
reasonably be expected to have a Material Adverse Effect, there are no strikes
or other labor disputes pending or, to any Borrower’s knowledge, threatened
against any Credit Party. The consummation of the transactions contemplated by
the Financing Documents will not give rise to a right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which it is a party or by which it is bound.

Section 3.10 Regulated Entities. No Credit Party is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” all within the meaning of the Investment Company Act of
1940.

 

47



--------------------------------------------------------------------------------

Section 3.11 Margin Regulations. None of the proceeds from the Loans have been
or will be used, directly or indirectly, for the purpose of purchasing or
carrying any “margin stock” (as defined in Regulation U of the Federal Reserve
Board), for the purpose of reducing or retiring any indebtedness which was
originally incurred to purchase or carry any “margin stock” or for any other
purpose which might cause any of the Loans to be considered a “purpose credit”
within the meaning of Regulation T, U or X of the Federal Reserve Board.

Section 3.12 Compliance With Laws; Anti-Terrorism Laws.

(a) Each Credit Party is in compliance with the requirements of all applicable
Laws, except for such Laws the noncompliance with which could not reasonably be
expected to have a Material Adverse Effect.

(b) None of the Credit Parties and, to the knowledge of the Credit Parties, none
of their Affiliates (i) is in violation of any Anti-Terrorism Law, (ii) engages
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law, (iii) is a Blocked Person, or is controlled
by a Blocked Person, (iv) is acting or will act for or on behalf of a Blocked
Person, (v) is associated with, or will become associated with, a Blocked Person
or (vi) is providing, or will provide, material, financial or technical support
or other services to or in support of acts of terrorism of a Blocked Person. No
Credit Party nor, to the knowledge of any Credit Party, any of its Affiliates or
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement, (A) conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Blocked Person, or (B) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law.

Section 3.13 Taxes. All federal, state, foreign and material local tax returns,
reports and statements required to be filed by or on behalf of each Credit Party
have been filed with the appropriate Governmental Authorities in all
jurisdictions in which such returns, reports and statements are required to be
filed and, except to the extent subject to a Permitted Contest, all Taxes
(including real property Taxes) and other charges shown to be due and payable in
respect thereof have been timely paid prior to the date on which any fine,
penalty, interest, late charge or loss may be added thereto for nonpayment
thereof. Except to the extent subject to a Permitted Contest, all material state
and local sales and use Taxes required to be paid by each Credit Party have been
paid. All federal and state Tax returns have been filed by each Credit Party for
all periods for which returns were due with respect to employee income tax
withholding, social security and unemployment taxes, and, except to the extent
subject to a Permitted Contest, the amounts shown thereon to be due and payable
have been paid in full or adequate provisions therefor have been made.

Section 3.14 Compliance with ERISA.

(a) Each ERISA Plan (and the related trusts and funding agreements) complies in
form and in operation with, has been administered in compliance with, and the
terms of each ERISA Plan satisfy, the applicable requirements of ERISA and the
Code in all material

 

48



--------------------------------------------------------------------------------

respects. Each ERISA Plan which is intended to be qualified under Section 401(a)
of the Code is so qualified, and the United States Internal Revenue Service has
issued a favorable determination letter with respect to each such ERISA Plan
which may be relied on currently. No Credit Party has incurred liability for any
material excise tax under any of Sections 4971 through 5000 of the Code.

(b) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Borrower and each Subsidiary
is in compliance with the applicable provisions of ERISA and the provision of
the Code relating to ERISA Plans and the regulations and published
interpretations therein. During the thirty-six (36) month period prior to the
Closing Date or the making of any Loan (i) no steps have been taken to terminate
any Pension Plan, and (ii) no contribution failure has occurred with respect to
any Pension Plan sufficient to give rise to a Lien under Section 303(k) of ERISA
or Section 430(k) of the Code and no event has occurred that would give rise to
a Lien under Section 4068 of ERISA. No condition exists or event or transaction
has occurred with respect to any Pension Plan which could result in the
incurrence by any Credit Party of any material liability, fine or penalty. No
Credit Party has incurred liability to the PBGC (other than for current
premiums) with respect to any employee Pension Plan. All contributions (if any)
have been made on a timely basis to any Multiemployer Plan that are required to
be made by any Credit Party or any other member of the Controlled Group under
the terms of the plan or of any collective bargaining agreement or by applicable
Law; no Credit Party nor any member of the Controlled Group has withdrawn or
partially withdrawn from any Multiemployer Plan, incurred any withdrawal
liability with respect to any such plan or received notice of any claim or
demand for withdrawal liability or partial withdrawal liability from any such
plan, and no condition has occurred which, if continued, could result in a
withdrawal or partial withdrawal from any such plan, and no Credit Party nor any
member of the Controlled Group has received any notice that any Multiemployer
Plan is in reorganization, that increased contributions may be required to avoid
a reduction in plan benefits or the imposition of any excise tax, that any such
plan is or has been funded at a rate less than that required under Section 412
of the Code, that any such plan is or may be terminated, or that any such plan
is or may become insolvent.

Section 3.15 Consummation of Operative Documents; Brokers. Except for fees
payable to Agent and/or Lenders, no broker, finder or other intermediary has
brought about the obtaining, making or closing of the transactions contemplated
by the Operative Documents, and no Credit Party has or will have any obligation
to any Person in respect of any finder’s or brokerage fees, commissions or other
expenses in connection herewith or therewith.

Section 3.16 Reserved.

Section 3.17 Material Contracts. Except for the Operative Documents and the
agreements set forth on Schedule 3.17, as of the Closing Date there are no
Material Contracts. The consummation of the transactions contemplated by the
Financing Documents will not give rise to a right of termination in favor of any
party to any Material Contract (other than any Credit Party), except for such
Material Contracts the noncompliance with which would not reasonably be expected
to have a Material Adverse Effect.

 

49



--------------------------------------------------------------------------------

Section 3.18 Compliance with Environmental Requirements; No Hazardous Materials.
Except in each case as set forth on Schedule 3.18:

(a) no written notice, notification, demand, request for information, citation,
summons, complaint or order has been issued, no complaint has been filed, no
penalty has been assessed and no investigation or review is pending, or to such
Borrower’s knowledge, threatened by any Governmental Authority or other Person
with respect to any (i) alleged material violation by any Credit Party of any
Environmental Law, (ii) alleged failure by any Credit Party to have any material
Permits required in connection with the conduct of its business or to comply
with the terms and conditions thereof, (iii) any generation, treatment, storage,
recycling, transportation or disposal of any Hazardous Materials, or
(iv) release of Hazardous Materials; and

(b) no property now owned or leased by any Credit Party and, to the knowledge of
each Borrower, no such property previously owned or leased by any Credit Party,
to which any Credit Party has, directly or indirectly, transported or arranged
for the transportation of any Hazardous Materials, is listed or, to such
Borrower’s knowledge, proposed for listing, on the National Priorities List
promulgated pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any similar
state list or is the subject of federal, state or local enforcement actions or,
to the knowledge of such Borrower, other investigations which may lead to claims
against any Credit Party for clean-up costs, remedial work, damage to natural
resources or personal injury claims, including, without limitation, claims under
CERCLA.

Section 3.19 Intellectual Property and License Agreements. A list of all
Registered Intellectual Property of each Credit Party and all in-bound license
or sublicense agreements, exclusive out-bound license or sublicense agreements,
or other rights of any Credit Party to use Intellectual Property (but excluding
in-bound licenses of over-the-counter software that is commercially available to
the public), as of the Closing Date and, as updated pursuant to Section 4.15, is
set forth on Schedule 3.19. Schedule 3.19 shall be prepared by Borrower in the
form provided by Agent and contain all information required in such form. Except
for Permitted Licenses, each Credit Party is the sole owner of its Intellectual
Property free and clear of any Liens (other than Permitted Liens). Each Patent
is valid and enforceable and no part of the Material Intangible Assets has been
judged invalid or unenforceable, in whole or in part, and to the best of
Borrower’s knowledge, no claim has been made that any part of the Intellectual
Property violates the rights of any third party, which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

Section 3.20 Solvency. After giving effect to the Loan advance and the
liabilities and obligations of each Borrower under the Operative Documents, each
Borrower is and, the Credit Parties (taken as a whole) are, Solvent.

Section 3.21 Full Disclosure. None of the written information (financial or
otherwise), other than projections and any information of a general economic or
industry specific nature, furnished by or on behalf of any Credit Party to Agent
or any Lender in connection with the consummation of the transactions
contemplated by the Operative Documents, contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained herein or therein not materially misleading in light of the
circumstances under which such statements were made. All financial projections
delivered to Agent and the

 

50



--------------------------------------------------------------------------------

Lenders by Borrowers (or their agents) have been prepared on the basis of the
assumptions stated therein. Such projections represent each Borrower’s good
faith estimate of such Borrower’s future financial performance and such
assumptions are believed by such Borrower to be fair and reasonable in light of
current business conditions; provided, however, that it being understood that
projections are as to future events and are not to be viewed as facts,
projections are subject to significant uncertainties and contingencies, many of
which are beyond Borrowers’ control, that no assurance can be given that such
projections will be attained and that actual results during the period or
periods covered by any such projections may differ significantly from the
projected results and such differences may be material.

Section 3.22 Reserved.

Section 3.23 Subsidiaries. Borrowers do not own any stock, partnership
interests, limited liability company interests or other equity securities or
Subsidiaries except for Permitted Investments.

Section 3.24 Reserved.

Section 3.25 Accuracy of Schedules. All information set forth in the Schedules
to this Agreement (including Schedule 3.19 and Schedule 8.1(a)) is true,
accurate and complete as of the Closing Date, the date of delivery of the last
Compliance Certificate and any other subsequent date in which Borrower is
requested to update such Schedules. All information set forth in the Perfection
Certificate is true, accurate and complete as of the Closing Date and any other
subsequent date in which Borrower is requested to update such certificate.

ARTICLE 4 - AFFIRMATIVE COVENANTS

Each Borrower agrees that, so long as any Credit Exposure exists:

Section 4.1 Financial Statements and Other Reports. Each Borrower will deliver
to Agent: (a) as soon as available, but no later than forty-five (45) days after
the last day of each fiscal quarter, a company prepared consolidated balance
sheet, cash flow and income statement covering Borrowers’ and its Consolidated
Subsidiaries’ consolidated operations during the period, prepared under GAAP,
consistently applied, certified by a Responsible Officer and in a form
acceptable to Agent; (b) as soon as available, but no later than one hundred and
twenty (120) days after the last day of Borrower’s fiscal year, audited
consolidated financial statements prepared under GAAP, consistently applied,
together with an unqualified opinion on the financial statements from KPMG
International or another independent certified public accounting firm;
(c) within five (5) Business Days of delivery or filing thereof, copies of all
statements, reports and notices made available to Borrower’s security holders or
to any holders of Subordinated Debt and copies of all reports and other filings
made by Borrower with any stock exchange on which any securities of any Borrower
are traded and/or the SEC; (d) a prompt written report of any legal actions
pending or threatened against any Borrower or any of its Subsidiaries that could
reasonably be expected to result in damages or costs to any Borrower or any of
its Subsidiaries of Five Hundred Thousand Dollars ($500,000) or more; (f) prompt
written notice of an event that materially and adversely affects the value of
any Intellectual Property material to the business of the Credit Parties; (g)
within sixty (60) days after the start of each

 

51



--------------------------------------------------------------------------------

fiscal year, projections for the forthcoming fiscal year, on a quarterly basis;
and (h) promptly (and in any event within ten (10) days of any request therefor)
such readily available budgets, sales projections, operating plans and other
financial information and information, reports or statements regarding the
Borrowers, their business and the Collateral as Agent may from time to time
reasonably request; provided, however, that reporting related to Regulatory
Required Permits and/or Regulatory Reporting Events shall be governed by
Section 4.17. Each Borrower will, within thirty (30) days after the last day of
each month, deliver to Agent with the, a duly completed Compliance Certificate
signed by a Responsible Officer. Each Borrower will, within fifteen (15) days
after the last day of each month, deliver to Agent a duly completed Borrowing
Base Certificate signed by a Responsible Officer, with aged listings of accounts
receivable and accounts payable (by invoice date).

Section 4.2 Payment and Performance of Obligations. Each Borrower (a) will pay
and discharge, and cause each Subsidiary to pay and discharge, on a timely basis
as and when due (including prior to the expiration of any applicable grace
periods), all of their respective obligations and liabilities, except for such
obligations and/or liabilities (i) that may be the subject of a Permitted
Contest, and (ii) the nonpayment or nondischarge of which could not reasonably
be expected to have a Material Adverse Effect or result in a Lien against any
Collateral, except for Permitted Liens, (b) without limiting anything contained
in the foregoing clause (a) and unless subject to a Permitted Contest, pay all
amounts due and owing in respect of material Taxes (including without
limitation, payroll and withholdings tax liabilities) on a timely basis as and
when due, and in any case prior to the date on which any fine, penalty,
interest, late charge or loss may be added thereto for nonpayment thereof, and
(c) will maintain, and cause each Subsidiary to maintain, in accordance with
GAAP, appropriate reserves for the accrual of all of their respective
obligations and liabilities, and (d) will not breach or permit any Subsidiary to
breach, or permit to exist any default under, the terms of any lease,
commitment, contract, instrument or obligation to which it is a party, or by
which its properties or assets are bound, except for such breaches or defaults
which could not reasonably be expected to have a Material Adverse Effect.

Section 4.3 Maintenance of Existence. Subject to Section 5.6(a), each Borrower
will preserve, renew and keep in full force and effect and in good standing, and
will cause each Subsidiary to preserve, renew and keep in full force and effect
and in good standing, (a) their respective existence and (b) their respective
rights, privileges and franchises necessary or desirable in the normal conduct
of business, except, in case of this clause (b) where a failure to do so could
not reasonably be expected to result in a Material Adverse Effect.

Section 4.4 Maintenance of Property; Insurance.

(a) Each Borrower will keep, and will cause each Subsidiary to keep, all
material tangible property useful and necessary in its business in good working
order and condition, ordinary wear and tear and casualty events excepted; and
make all necessary repairs and/or restore the affected property in a good and
workmanlike manner, regardless of whether Agent agrees to disburse insurance
proceeds or other sums to pay costs of the work of repair or reconstruction,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

52



--------------------------------------------------------------------------------

(b) Each Borrower will maintain (i) casualty insurance on all real and tangible
personal property (including all Collateral), (ii) general and professional
liability insurance (including products/completed operations liability
coverage), and (iii) such other insurance coverage, in each case against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons.

(c) On or prior to the Closing Date, and at all times thereafter, each Borrower
will cause Agent to be named as an additional insured, assignee and lender loss
payee (which shall include, as applicable, identification as mortgagee), as
applicable, on each insurance policy required to be maintained pursuant to this
Section 4.4 pursuant to endorsements in form and substance acceptable to Agent.
Borrowers shall deliver to Agent and the Lenders (i) on the Closing Date, a
certificate from Borrowers’ insurance broker dated such date showing the amount
of coverage as of such date, and that such policies will include effective
waivers (whether under the terms of any such policy or otherwise) by the insurer
of all claims for insurance premiums against all loss payees and additional
insureds and all rights of subrogation against all loss payees and additional
insureds, and that if all or any part of such policy is canceled, terminated or
expires, the insurer will forthwith give notice thereof to each additional
insured, assignee and loss payee and that no cancellation, reduction in amount
or material change in coverage thereof shall be effective until at least thirty
(30) days after receipt by each additional insured, assignee and loss payee of
written notice thereof.

Section 4.5 Compliance with Laws and Material Contracts.

(a) Each Borrower will comply, and cause each Subsidiary to comply, with the
requirements of all applicable Laws and Material Contracts, except to the extent
that failure to so comply could not reasonably be expected to (i) have a
Material Adverse Effect, or (ii) result in any Lien upon either (x) a material
portion of the assets of any such Person in favor of any Governmental Authority,
or (y) any Collateral which is part of the Borrowing Base.

(b) Without limiting the preceding Section 4.5(a), except as could not
reasonably be expected to have a Material Adverse Effect: (i) each Borrower will
comply, and cause each Subsidiary to comply, in all material respects, with all
applicable Environmental Laws and Healthcare Laws; (ii) obtain and comply in all
material respects with, and maintain, all Permits and Regulatory Required
Permits necessary for its operations and properties; and (iii) conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up Hazardous Materials
from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that neither Borrower nor any of their
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.

Section 4.6 Inspection of Property, Books and Records. Each Borrower will keep,
and will cause each Subsidiary to keep, proper books of record substantially in
accordance with GAAP in which full, true and correct entries shall be made of
all material dealings and transactions in relation to its business and
activities; and will permit, and will cause each

 

53



--------------------------------------------------------------------------------

Subsidiary to permit, at the sole cost of the applicable Borrower or any
applicable Subsidiary, representatives of Agent and of any Lender to visit and
inspect any of their respective properties, to examine and make abstracts or
copies from any of their respective books and records, to conduct a collateral
audit and analysis of their respective operations and the Collateral, to verify
the amount and age of the Accounts, the identity and credit of the respective
Account Debtors, to review the billing practices of Borrowers and to discuss
their respective affairs, finances and accounts with their respective officers,
employees and independent public accountants, at such reasonable times during
normal business hours and as often as may reasonably be desired (but not to
exceed once per quarter so long as there is no Event of Default), upon
reasonable advance notice to the applicable Borrower or any applicable
Subsidiary; provided that, so long as no Event of Default is continuing, the
applicable Borrower shall, notwithstanding any other provision of this
Agreement, only be required to reimburse Agent for reasonable costs and expenses
incurred in connection with two (2) such inspection per calendar year; and
provided, further, that, when an Event of Default exists, Agent or any Lender
(or any of their representatives) may do any of the foregoing, all at the
expense of the applicable Borrower, at any time (without limitation regarding
frequency). Notwithstanding anything to the contrary in this Section 4.6, no
Borrower nor any of its respective Subsidiaries will be required to disclose or
permit the inspection or discussion of, any document, information or other
matter in respect of which disclosure to Agent or any Lender (or their
respective representative) (a) is prohibited by Law or (b) would require the
forfeiture by such Borrower or Subsidiary of attorney client or similar
privilege with respect to such document; provided, however, that such Borrower
or Subsidiary shall take all actions reasonably requested by Agent to allow
access to such document without otherwise forfeiting such privilege. Further, so
long as no Event of Default exists, no Borrower nor any of its respective
Subsidiaries will be required to disclose or permit the inspection or discussion
of, any document, information or other matter that constitutes non-financial
trade secrets or non-financial proprietary information.

Section 4.7 Use of Proceeds. Borrowers shall use the proceeds of Loans solely
for (a) transaction fees incurred in connection with the Financing Documents and
the payment in full on the Closing Date of certain existing Debt, and (b) for
working capital needs and general business purposes (including Permitted
Acquisitions and other Investments not prohibited hereunder) of Borrowers and
their Subsidiaries. No portion of the proceeds of the Loans will be used for
family, personal, agricultural or household use.

Section 4.8 Estoppel Certificates. After written request by Agent, Borrowers,
within fifteen (15) days and at their expense, will furnish Agent with a
statement, duly acknowledged and certified, setting forth (a) the amount of the
original principal amount of the Notes, and the unpaid principal amount of the
Notes, (b) the rate of interest of the Notes, (c) the date payments of interest
and/or principal were last paid, (d) any offsets or defenses to the payment of
the Obligations, and if any are alleged, the nature thereof, (e) that the Notes
and this Agreement have not been modified or if modified, giving particulars of
such modification, and (f) that there has occurred and is then continuing no
Default or if such Default exists, the nature thereof, the period of time it has
existed, and the action being taken to remedy such Default. After written
request by Agent, Borrowers, within fifteen (15) days and at their expense, will
furnish Agent with a certificate, signed by a Responsible Officer of Borrowers,
updating all of the representations and warranties contained in this Agreement
and the other Financing Documents and certifying that all of the representations
and warranties contained in this Agreement and the other Financing Documents, as
updated pursuant to such certificate, are true, accurate and complete as of the
date of such certificate.

 

54



--------------------------------------------------------------------------------

Section 4.9 Notices of Material Contracts, Litigation and Defaults.

(a) Borrower shall provide (i) three (3) Business Days written notice to Agent
of Borrower (1) prior to executing and delivering any amendment, consent, waiver
or other modification to any Material Contract which is material and adverse to
such Material Contract or which could reasonably be expected to have a Material
Adverse Effect or (2) after receiving or delivering any notice of termination or
default or similar notice in connection with any Material Contract and
(ii) together with delivery of the next Compliance Certificate (included as an
update to any schedule delivered therewith) the execution of any new Material
Contract and/or any new material amendment, consent, waiver or other
modification to any Material Contract not previously disclosed.

(b) Borrowers will give prompt written notice to Agent (i) of any litigation or
governmental proceedings pending or threatened (in writing) against Borrowers or
other Credit Party which would reasonably be expected to have a Material Adverse
Effect with respect to Borrowers or any other Credit Party or which in any
manner calls into question the validity or enforceability of any Financing
Document, (ii) upon any Borrower becoming aware of the existence of any Default
or Event of Default, (iii) of any strikes or other labor disputes pending or, to
any Borrower’s knowledge, threatened against any Credit Party, (iv) if there is
any infringement or written claim of infringement by any other Person with
respect to any Intellectual Property rights of any Credit Party that could
reasonably be expected to have a Material Adverse Effect, (v) if there is any
written claim by any other Person that any Credit Party in the conduct of its
business is infringing on the Intellectual Property rights of others and an
adverse resolution of such claim could reasonably be expected to have a Material
Adverse Effect, and (vi) of all returns, recoveries, disputes and claims that
involve more than $500,000.

(c) Borrower shall, and shall cause each Credit Party, to provide such further
information (including copies of such documentation) as Agent or any Lender
shall reasonably request with respect to any of the events or notices described
in clauses (a) and (b) above. From the date hereof and continuing through the
termination of this Agreement, Borrower shall, and shall cause each Credit Party
to, make available to Agent and each Lender, without expense to Agent or any
Lender, each Credit Party’s officers, employees and agents and books, to the
extent that Agent or any Lender may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Agent or
any Lender with respect to any Collateral or relating to a Credit Party.

Section 4.10 Reserved.

Section 4.11 Further Assurances.

(a) Each Borrower will, and will cause each Subsidiary to, at its own cost and
expense, promptly and duly take, execute, acknowledge and deliver all such
further acts, documents and assurances as may from time to time be necessary or
as Agent or the Required Lenders through Agent may from time to time reasonably
request in order to carry out the intent

 

55



--------------------------------------------------------------------------------

and purposes of the Financing Documents and the transactions contemplated
thereby, including all such actions to (i) establish, create, preserve, protect
and perfect a first priority Lien (subject only to the Intercreditor Agreement
and to Permitted Liens) in favor of Agent for itself and for the benefit of the
Lenders on the Collateral (including Collateral acquired after the date hereof),
(ii) unless Agent shall agree otherwise in writing, cause all Subsidiaries of
Borrowers (other than the Restricted Foreign Subsidiaries) to be jointly and
severally obligated with the other Borrowers under all covenants and obligations
under this Agreement, including the obligation to repay the Obligations and
(iii) to correct any material defect or error that may be discovered in any
Operative Document or in the execution, acknowledgment, filing or recordation
thereof.

(b) Upon receipt of an affidavit of an authorized representative of Agent or a
Lender as to the loss, theft, destruction or mutilation of any Note or any other
Financing Document which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of such Note or other applicable
Financing Document, Borrowers will issue, in lieu thereof, a replacement Note or
other applicable Financing Document, dated the date of such lost, stolen,
destroyed or mutilated Note or other Financing Document in the same principal
amount thereof and otherwise of like tenor.

(c) Upon the request of Agent, Borrowers shall obtain a landlord’s agreement or
mortgagee agreement, as applicable, from the lessor of each leased property or
mortgagee of owned property with respect to any business location where any
portion of the Collateral included in or proposed to be included in the
Borrowing Base, or the records relating to such Collateral and/or software and
equipment relating to such records or Collateral, is stored or located, which
agreement or letter shall be reasonably satisfactory in form and substance to
Agent. Borrowers shall timely and fully pay and perform its obligations under
all material leases and other agreements with respect to each leased location
where any Collateral, or any records related thereto, is or may be located.

(d) Borrower shall provide Agent with at least thirty (30) days (or such shorter
period as Agent may accept in its sole discretion) prior written notice of its
intention to create (or to the extent permitted under this Agreement, acquire) a
new Subsidiary. Upon the formation (or to the extent permitted under this
Agreement, acquisition) of a new Subsidiary, Borrowers shall (i) pledge, have
pledged or cause or have caused to be pledged to the Agent pursuant to a pledge
agreement in form and substance satisfactory to the Agent, all of the
outstanding shares of equity interests or other equity interests of such new
Subsidiary owned directly or indirectly by any Borrower, along with undated
stock or equivalent powers for such certificates, executed in blank; (ii) unless
Agent shall agree otherwise in writing, cause the new Subsidiary to take such
other actions (including entering into or joining any Security Documents) as are
necessary or advisable in the reasonable opinion of the Agent in order to grant
the Agent, acting on behalf of the Lenders, a first priority Lien (subject to
the Intercreditor Agreement) on all real and personal property of such
Subsidiary in existence as of such date and in all after acquired property,
which first priority Liens are required to be granted pursuant to this
Agreement; (iii) unless Agent shall agree otherwise in writing, cause such new
Subsidiary to either (at the election of Agent) become a Borrower hereunder with
joint and several liability for all obligations of Borrowers hereunder and under
the other Financing Documents pursuant to a joinder agreement or other similar
agreement in form and substance satisfactory to Agent or to become a Guarantor
of the obligations of Borrowers hereunder and under the other Financing
Documents pursuant to a

 

56



--------------------------------------------------------------------------------

guaranty and suretyship agreement in form and substance satisfactory to Agent;
and (iv) cause the new Subsidiary to deliver certified copies of such
Subsidiary’s certificate or articles of incorporation, together with good
standing certificates, by-laws (or other operating agreement or governing
documents), resolutions of the Board of Directors or other governing body,
approving and authorize the execution and delivery of the Security Documents,
incumbency certificates and to execute and/or deliver such other documents and
legal opinions or to take such other actions as may be requested by the Agent,
in each case, in form and substance satisfactory to the Agent (clauses (i)-(iv),
collectively, the “Joinder Requirements”).

(e) Borrower further agrees to comply, and cause its Subsidiaries and each
Credit Party to comply with the following requirements with respect to the
Restricted Foreign Subsidiaries: (i) the total amount of cash and cash
equivalents held by the Restricted Foreign Subsidiaries in Accounts other than a
Collateral Accounts, in aggregate for all such Accounts, shall not, at any time,
exceed $3,000,000; and (ii) the value of the assets of all the Restricted
Foreign Subsidiaries, in the aggregate for all such Restricted Foreign
Subsidiaries, shall not, at any time, exceed $5,000,000.

Section 4.12 Reserved.

Section 4.13 Power of Attorney. Each of the authorized representatives of Agent
is hereby irrevocably made, constituted and appointed the true and lawful
attorney for Borrowers (without requiring any of them to act as such) with full
power of substitution to do the following: (a) endorse the name of Borrowers
upon any and all checks, drafts, money orders, and other instruments for the
payment of money that are payable to Borrowers and constitute collections on
Borrowers’ Accounts; (b) so long as Agent has provided not less than three
(3) Business Days’ prior written notice to Borrower to perform the same and
Borrower has failed to take such action, execute in the name of Borrowers any
schedules, assignments, instruments, documents, and statements that Borrowers
are obligated to give Agent under this Agreement; (c) after the occurrence and
during the continuance of an Event of Default, take any action Borrowers are
required to take under this Agreement; (d) so long as Agent has provided not
less than three (3) Business Days’ prior written notice to Borrower to perform
the same and Borrower has failed to take such action, do such other and further
acts and deeds in the name of Borrowers that Agent may deem necessary or
desirable to enforce any Account or other Collateral or perfect Agent’s security
interest or Lien in any Collateral; and (e) after the occurrence and during the
continuance of an Event of Default, do such other and further acts and deeds in
the name of Borrowers that Agent may deem necessary or desirable to enforce its
rights with regard to any Account or other Collateral. This power of attorney
shall be irrevocable and coupled with an interest.

Section 4.14 Borrowing Base Collateral Administration.

(a) All data and other information relating to Accounts, other intangible
Collateral, and Intellectual Property shall at all times be kept by Borrowers,
at their respective principal offices and shall not be moved from such locations
without (i) providing prior written notice to Agent, and (ii) obtaining the
prior written consent of Agent, which consent shall not be unreasonably
withheld.

 

57



--------------------------------------------------------------------------------

(b) Borrowers shall provide prompt written notice to each Person who either is
currently an Account Debtor or becomes an Account Debtor at any time following
the date of this Agreement that directs each Account Debtor to make payments
into the Lockbox or Lockbox Account, as applicable, and hereby authorizes Agent,
upon Borrowers’ failure to send such notices within ten (10) days after the date
of this Agreement (or ten (10) days after the Person becomes an Account Debtor),
to send any and all similar notices to such Person. Agent reserves the right,
upon the occurrence and during the continuation of an Event of Default, to
notify Account Debtors that Agent has been granted a Lien upon all Accounts.

(c) Borrowers will conduct a physical count of the Inventory at least once per
year and at such other times as Agent requests, and Borrowers shall provide to
Agent a written accounting of such physical count in form and substance
satisfactory to Agent. Each Borrower will use commercially reasonable efforts to
at all times keep its Inventory in good and marketable condition. In addition to
the foregoing, from time to time, Agent may require Borrowers to obtain and
deliver to Agent appraisal reports in form and substance and from appraisers
reasonably satisfactory to Agent stating the then current fair market values of
all or any portion of Inventory owned by each Borrower or any Subsidiaries;
provided that so long as an Event of Default has not occurred and is continuing,
Borrowers shall not be required to reimburse Agent for more than one (1) such
appraisal per fiscal year.

(d) In addition to the foregoing, from time to time, Agent may require Borrowers
to obtain and deliver to Agent appraisal reports in form and substance and from
appraisers reasonably satisfactory to Agent stating the then current fair market
values of all or any portion of the Collateral; provided that so long as an
Event of Default has not occurred and is continuing, Borrowers shall not be
required to reimburse Agent for more than one (1) such appraisal per fiscal
year.

Section 4.15 Schedule Updates. Borrower shall, in the event of any information
in the Schedules becoming outdated, inaccurate, incomplete or misleading in any
material respect, deliver to Agent, together with the next Compliance
Certificate required to be delivered under this Agreement after such event a
proposed update to such Schedule correcting all outdated, inaccurate, incomplete
or misleading information; provided, however, (i) with respect to any proposed
updates to the Schedules involving Permitted Liens, Permitted Indebtedness or
Permitted Investments, Agent will replace the respective Schedule attached
hereto with such proposed update only if such updated information is consistent
with the definitions of and limitations herein pertaining to Permitted Liens,
Permitted Indebtedness or Permitted Investments and (ii) with respect to any
proposed updates to such Schedule involving other matters, Agent will replace
the applicable portion of such Schedule attached hereto with such proposed
update upon Agent’s approval thereof.

Section 4.16 Intellectual Property and Licensing. Borrower shall own, or be
licensed to use or otherwise have the right to use, all Material Intangible
Assets. Borrower shall cause all Registered Intellectual Property to be duly and
properly registered, filed or issued in the appropriate office and jurisdictions
for such registrations, filings or issuances, except where the failure to do so
would not reasonably be expected to result in a Material Adverse Effect.
Borrower shall at all times conduct its business without infringement of any
Intellectual Property rights of others, except where the failure to do so would
not reasonably be expected to result in a

 

58



--------------------------------------------------------------------------------

Material Adverse Effect. Borrower shall (i) protect, defend and maintain the
validity and enforceability of its Material Intangible Assets (ii) promptly
advise Agent in writing of material infringements of its Material Intangible
Assets, or of a claim of infringement by Borrower on the Intellectual Property
rights of others which could reasonably be expected to result in a Material
Adverse Effect; and (iii) not allow any of Borrower’s Material Intangible Assets
to be abandoned, invalidated, forfeited or dedicated to the public or to become
unenforceable. Borrower shall not become a party to, nor become bound by, any
material license or other agreement (other than the Financing Documents and the
Affiliated Financing Documents) with respect to which Borrower is the licensee
that prohibits or otherwise restricts Borrower from granting a security interest
in Borrower’s interest in such license or agreement or other property.

Section 4.17 Regulatory Reporting and Covenants.

(a) Borrower shall notify Agent and each Lender promptly (and in any event
within four (4) Business Days) of receiving, becoming aware of or determining
that (each, a “Regulatory Reporting Event” and collectively, the “Regulatory
Reporting Events”): (i) any Governmental Authority, specifically including the
FDA is conducting or has conducted (A) if applicable, any of Borrower’s or its
Subsidiaries’ manufacturing facilities and processes for any Product or service,
which investigation has disclosed any material deficiencies or violations of
Laws and/or the Regulatory Required Permits related to such thereto or (B) an
investigation or review of any Regulatory Required Permit (other than routine
reviews in the Ordinary Course of Business associated with the renewal of a
Regulatory Required Permit and which could not reasonably be expected to result
in a Material Adverse Effect), (ii) development, testing, and/or manufacturing
of any Product or provision of any service that is material to the business of
Borrower or its Subsidiaries should cease, (iii) if a Product that is material
to the Business of the Borrower or its Subsidiaries has been approved for
marketing and sale, any marketing or sales of such Product should cease or such
Product should be withdrawn from the marketplace, (iv) any Regulatory Required
Permit that is material to the business of the Borrower or its Subsidiaries has
been revoked or withdrawn, (v) adverse clinical test results with respect to any
Product which have or could reasonably be expected to result in a Material
Adverse Effect, (vi) any Product recalls or voluntary Product withdrawals from
any market (other than discrete batches or lots that are not material in
quantity or amount and are not made in conjunction with a larger recall), which
have or could reasonably be expected to result in a Material Adverse Effect or
(vii) any significant failures in the manufacturing of any Product such that the
amount of such Product successfully manufactured in accordance with all
specifications thereof and the required payments to be made to Borrower therefor
in any month shall decrease significantly with respect to the quantities of such
Product and payments produced in the prior month, in each case, which could
reasonably be expected to result in a Material Adverse Effect. Borrower shall
provide to Agent or any Lender such further information (including copies of
such documentation) as Agent or any Lender shall reasonably request with respect
to any such Regulatory Reporting Event.

(b) Borrower shall, and shall cause each Credit Party to, obtain all Regulatory
Required Permits necessary for compliance with Laws with respect to testing,
manufacturing, developing, selling or marketing of Products, except where the
failure to so would not reasonably be expected to result in a Material Adverse
Effect and shall, and shall cause each Credit Party to, maintain and comply
fully and completely in all respects with all such Regulatory Required Permits,
the noncompliance with which could have a Material Adverse Effect. In the event

 

59



--------------------------------------------------------------------------------

Borrower or any Credit Party obtains any new Regulatory Required Permit or any
information on the Schedule 8.1(a) becomes outdated, inaccurate, incomplete or
misleading, Borrower shall, together with the next Compliance Certificate
required to be delivered under this Agreement after such event, provide Agent
with an updated Schedule 8.1(a) including such updated information.

ARTICLE 5 - NEGATIVE COVENANTS

Each Borrower agrees that, so long as any Credit Exposure exists:

Section 5.1 Debt; Contingent Obligations. No Borrower will, or will permit any
Subsidiary to, directly or indirectly, create, incur, assume, guarantee or
otherwise become or remain directly or indirectly liable with respect to, any
Debt, except for Permitted Debt. No Borrower will, or will permit any Subsidiary
to, directly or indirectly, create, assume, incur or suffer to exist any
Contingent Obligations, except for Permitted Contingent Obligations.

Section 5.2 Liens. No Borrower will, or will permit any Subsidiary to, directly
or indirectly, create, assume or suffer to exist any Lien on any asset now owned
or hereafter acquired by it, except for Permitted Liens.

Section 5.3 Distributions. No Borrower will, or will permit any Subsidiary to,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Distribution, except for Permitted Distributions.

Section 5.4 Restrictive Agreements. No Borrower will, or will permit any
Subsidiary to, directly or indirectly (a) enter into or assume any agreement
(other than the Financing Documents and any agreements for purchase money debt
permitted under clause (c) of the definition of Permitted Debt) prohibiting the
creation or assumption of any Lien upon its properties or assets, whether now
owned or hereafter acquired, or (b) create or otherwise cause or suffer to exist
or become effective any consensual encumbrance or restriction of any kind
(except as provided by the Financing Documents and the Affiliated Financing
Documents) on the ability of any Subsidiary to: (i) pay or make Distributions to
any Borrower or any Subsidiary; (ii) pay any Debt owed to any Borrower or any
Subsidiary; (iii) make loans or advances to any Borrower or any Subsidiary; or
(iv) transfer any of its property or assets to any Borrower or any Subsidiary.

Section 5.5 Payments and Modifications of Subordinated Debt. No Borrower will,
or will permit any Subsidiary to, directly or indirectly (a) declare, pay, make
or set aside any amount for payment in respect of Subordinated Debt, except for
payments made in full compliance with and expressly permitted under the
Subordination Agreement, (b) amend or otherwise modify the terms of any
Subordinated Debt, except for amendments or modifications made in full
compliance with the Subordination Agreement, (c) declare, pay, make or set aside
any amount for payment in respect of any Debt hereinafter incurred that, by its
terms, or by separate agreement, is subordinated to the Obligations, except for
payments made in full compliance with and expressly permitted under the
subordination provisions applicable thereto, or (d) amend or otherwise modify
the terms of any such Debt if the effect of such amendment or modification is to
(i) increase the interest rate or fees on, or change the manner or timing of

 

60



--------------------------------------------------------------------------------

payment of, such Debt, (ii) accelerate or shorten the dates upon which payments
of principal or interest are due on, or the principal amount of, such Debt,
(iii) change in a manner adverse to any Credit Party or Agent any event of
default or add or make more restrictive any covenant with respect to such Debt,
(iv) change the prepayment provisions of such Debt or any of the defined terms
related thereto, (v) change the subordination provisions thereof (or the
subordination terms of any guaranty thereof), or (vi) change or amend any other
term if such change or amendment would materially increase the obligations of
the obligor or confer additional material rights on the holder of such Debt in a
manner adverse to Borrowers, any Subsidiaries, Agents or Lenders. Borrowers
shall, prior to entering into any such amendment or modification, deliver to
Agent reasonably in advance of the execution thereof, any final or execution
form copy thereof.

Section 5.6 Consolidations, Mergers and Sales of Assets; Change in Control. No
Borrower will, or will permit any Subsidiary to, directly or indirectly:

(a) (a) consolidate or merge or amalgamate with or into any other Person (other
than (i) consolidations or mergers among Borrowers, the merger or consolidation
of EndoChoice Israel, Ltd. with or into a Credit Party, or (ii) the dissolution
of EndoChoice Israel, Ltd. in accordance with applicable Law; provided that
(x) Borrower determines in good faith that such dissolution is in the best
interests of Borrower and is not materially disadvantageous to the Lenders and
(y) any assets transferred or business discontinued in connection with such
dissolution, shall be transferred to, or otherwise owned or conducted by, a
Credit Party after giving effect to such dissolution); or

(b) (b) consummate any Asset Dispositions other than Permitted Asset
Dispositions. No Borrower will suffer or permit to occur any Change in Control
with respect to itself, any Subsidiary or any Guarantor.

Section 5.7 Purchase of Assets, Investments. No Borrower will, or will permit
any Subsidiary to, directly or indirectly:

(a) acquire or enter into any agreement to acquire any assets other than
(i) Permitted Acquisitions or (ii) in the Ordinary Course of Business or as
permitted under clause (h) of the definition of Permitted Investments; or

(b) acquire or own or enter into any agreement to acquire or own any Investment
in any Person other than Permitted Investments.

Section 5.8 Transactions with Affiliates. Except as otherwise disclosed on
Schedule 5.8, and except for transactions which contain terms that are no less
favorable to the applicable Borrower or any Subsidiary, as the case may be, than
those which might be obtained from a third party not an Affiliate of any Credit
Party, no Borrower will, or will permit any Subsidiary to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of any Borrower.

Section 5.9 Modification of Organizational Documents. No Borrower will, or will
permit any Subsidiary to, directly or indirectly, amend or otherwise modify any
Organizational Documents of such Person, except for Permitted Modifications.

 

61



--------------------------------------------------------------------------------

Section 5.10 Modification of Certain Agreements. No Borrower will, or will
permit any Subsidiary to, directly or indirectly, (i) amend or otherwise modify
any Material Contract, which amendment or modification in any case: (a) is
contrary to the terms of this Agreement or any other Financing Document;
(b) could reasonably be expected to be adverse in any material respect to the
rights, interests or privileges of the Agent or the Lenders or their ability to
enforce the same; (c) results in the imposition or expansion in any material
respect of any obligation of or restriction or burden on any Borrower or any
Subsidiary; or (d) reduces any rights or benefits of any Borrower or any
Subsidiaries (it being understood and agreed that any such determination shall
be in the discretion of the Agent) in a manner which, in the case of clauses
(c) or (d)could reasonably be expected to result in a Material Adverse Effect,
or (ii) without the prior written consent of Agent, amend or otherwise modify
any Affiliated Financing Document. Each Borrower shall, prior to entering into
any amendment or other modification of any of the foregoing documents described
in the preceding sentence, deliver to Agent reasonably in advance of the
execution thereof, any final or execution form copy of amendments or other
modifications to such documents, and such Borrower agrees not to take, nor
permit any of its Subsidiaries to take, any such action with respect to any such
documents without obtaining such approval from Agent.

Section 5.11 Conduct of Business. No Borrower will, or will permit any
Subsidiary to, directly or indirectly, engage in any line of business other than
those businesses engaged in on the Closing Date and described on Schedule 5.11
and businesses reasonably related thereto. No Borrower will, or will permit any
Subsidiary to, other than in the Ordinary Course of Business, change its normal
billing payment and reimbursement policies and procedures with respect to its
Accounts (including, without limitation, the amount and timing of finance
charges, fees and write-offs).

Section 5.12 Lease Payments. No Borrower will, or will permit any Subsidiary to,
directly or indirectly, incur or assume (whether pursuant to a Guarantee or
otherwise) any liability for rental payments except in the Ordinary Course of
Business.

Section 5.13 Limitation on Sale and Leaseback Transactions. No Borrower will, or
will permit any Subsidiary to, directly or indirectly, enter into any
arrangement with any Person whereby, in a substantially contemporaneous
transaction, any Borrower or any Subsidiaries sells or transfers all or
substantially all of its right, title and interest in an asset and, in
connection therewith, acquires or leases back the right to use such asset.

Section 5.14 Deposit Accounts and Securities Accounts; Payroll and Benefits
Accounts. No Borrower will, or will permit any Subsidiary to, directly or
indirectly, establish any new Deposit Account or Securities Account without
prior written notice to Agent, and unless Agent, such Borrower or such
Subsidiary and the bank, financial institution or securities intermediary at
which the account is to be opened enter into a Deposit Account Control Agreement
or Securities Account Control Agreement prior to or concurrently with the
establishment of such Deposit Account or Securities Account. Borrowers represent
and warrant that Schedule 5.14 lists all of the Deposit Accounts and Securities
Accounts of each Borrower. The provisions of this Section requiring Deposit
Account Control Agreements shall not apply to Deposit Accounts exclusively used
for payroll, payroll taxes and other employee wage and benefit payments to or
for the benefit of Borrowers’ employees and identified to Agent by

 

62



--------------------------------------------------------------------------------

Borrowers as such; provided, however, that at all times that any Obligations or
Affiliated Obligations remain outstanding, Borrower shall maintain one or more
separate Deposit Accounts to hold any and all amounts to be used for payroll,
payroll taxes and other employee wage and benefit payments, and shall not
commingle any monies allocated for such purposes with funds in any other Deposit
Account.

Section 5.15 Compliance with Anti-Terrorism Laws. Agent hereby notifies
Borrowers that pursuant to the requirements of Anti-Terrorism Laws, and Agent’s
policies and practices, Agent is required to obtain, verify and record certain
information and documentation that identifies Borrowers and its principals,
which information includes the name and address of each Borrower and its
principals and such other information that will allow Agent to identify such
party in accordance with Anti-Terrorism Laws. No Borrower will, or will permit
any Subsidiary to, directly or indirectly, knowingly enter into any Material
Contracts with any Blocked Person or any Person listed on the OFAC Lists. Each
Borrower shall immediately notify Agent if such Borrower has knowledge that any
Borrower, any additional Credit Party or any of their respective Affiliates or
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement is or becomes a Blocked Person or (a) is
convicted on, (b) pleads nolo contendere to, (c) is indicted on, or (d) is
arraigned and held over on charges involving money laundering or predicate
crimes to money laundering. No Borrower will, or will permit any Subsidiary to,
directly or indirectly, (i) conduct any business or engage in any transaction or
dealing with any Blocked Person, including, without limitation, the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.

ARTICLE 6 — FINANCIAL COVENANTS

Section 6.1 Additional Defined Terms. The following additional definitions are
hereby appended to Section 1.1 of this Agreement:

“Defined Period” means, for purposes of calculating the Minimum Net Revenue for
any given calendar quarter, the six (6) month period immediately preceding any
such calendar quarter.

“Net Revenue” means, for any period, (a) Borrower’s gross revenues during such
period, less (b)(i) trade, quantity and cash discounts allowed by Borrower,
(ii) discounts, refunds, rebates, charge backs, retroactive price adjustments
and any other allowances which effectively reduce net selling price,
(iii) product returns and allowances, (iv) allowances for shipping or other
distribution expenses, (iv) set-offs and counterclaims, and (v) any other
similar and customary deductions used by Borrower in determining net revenues,
all, in respect of (a) and (b), as determined in accordance with GAAP and in the
Ordinary Course of Business.

Section 6.2 Minimum Liquidity. Borrowers will not permit the Minimum Liquidity
at any time during the term of this Agreement to be less than $5,000,000.

 

63



--------------------------------------------------------------------------------

Section 6.3 Minimum Net Revenue. Borrower shall not permit its consolidated Net
Revenue for any Defined Period, as tested quarterly, to be less than the minimum
amounts set forth on the Minimum Net Revenue Schedule, opposite such quarter set
forth on Schedule 6.3 hereto.

Section 6.4 Evidence of Compliance. Borrower shall furnish to Agent, together
with the monthly financial reporting required of Borrower in this Agreement, a
Compliance Certificate as evidence of Borrower’s compliance with the covenants
in this Article 6. The Compliance Certificate shall include, without limitation,
a statement and report, on a form approved by Agent, detailing Borrower’s
calculations. Further, if reasonably requested by Agent, Borrower’s shall
provide promptly following such request (but in any event within ten
(10) Business Days thereof) back-up documentation (including, without
limitation, invoices, receipts and other evidence of costs incurred during such
quarter as Agent shall reasonably require) evidencing the propriety of the
calculations.

ARTICLE 7 - CONDITIONS

Section 7.1 Conditions to Closing. The obligation of each Lender to take,
fulfill, or perform any action hereunder shall be subject to the receipt by
Agent of each agreement, document and instrument set forth on the closing
checklist prepared by Agent or its counsel, each in form and substance
satisfactory to Agent, and such other closing deliverables reasonably requested
by Agent and Lenders, and to the satisfaction of the following conditions
precedent, each to the satisfaction of Agent and Lenders and their respective
counsel in their sole discretion:

(a) the payment of all fees, expenses and other amounts due and payable under
each Financing Document;

(b) since December 31, 2014, the absence of any material adverse change in any
aspect of the business, operations, properties, or condition (financial or
otherwise) of any Credit Party, or any event or condition which could reasonably
be expected to result in such a material adverse change; and

(c) Borrower shall have completed an initial public offering yielding an amount
not less than $85,000,000 in unrestricted net cash proceeds to Borrower;

Each Lender, by delivering its signature page to this Agreement, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Financing
Document, each additional Operative Document and each other document, agreement
and/or instrument required to be approved by Agent, Required Lenders or Lenders,
as applicable, on the Closing Date.

Section 7.2 Conditions to Each Loan. The obligation of the Lenders to make a
Loan or an advance in respect of any Loan is subject to the satisfaction of the
following additional conditions:

(a) (i) in the case of the initial borrowing of Revolving Loans, receipt by
Agent of a Notice of Borrowing (or telephonic notice if permitted by this
Agreement) and the initial Borrowing Base Certificate and (ii) in the case of
each subsequent borrowing of a Revolving Loan, receipt by Agent of a Notice of
Borrowing (or telephonic notice if permitted by this Agreement) and updated
Borrowing Base Certificate;

 

64



--------------------------------------------------------------------------------

(b) the fact that, immediately after such borrowing and after application of the
proceeds thereof or after such issuance, the Revolving Loan Outstandings will
not exceed the Revolving Loan Limit;

(c) the fact that, immediately before and after such advance or issuance, no
Default or Event of Default shall have occurred and be continuing;

(d) for Loans made on the Closing Date, the fact that the representations and
warranties of each Credit Party contained in the Financing Documents shall be
true, correct and complete on and as of the Closing Date, except to the extent
that any such representation or warranty relates to a specific date in which
case such representation or warranty shall be true and correct as of such
earlier date;

(e) for Loans made after the Closing Date, the fact that the representations and
warranties of each Credit Party contained in the Financing Documents shall be
true, correct and complete in all material respects on and as of the date of
such borrowing or issuance, except to the extent that any such representation or
warranty relates to a specific date in which case such representation or
warranty shall be true and correct in all material respects as of such earlier
date; provided, however, in each case, such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof;

(f) the fact that no adverse change in the condition (financial or otherwise),
properties, business, or operations of Borrowers or any other Credit Party shall
have occurred and be continuing with respect to Borrowers or any Credit Party
since the date of this Agreement;

(g) the satisfaction by Borrowers of the terms and covenants of Section 3 of
Schedule 7.4; and

(h) the continued compliance by Borrowers with all of the terms, covenants and
conditions of Article 8 and, unless Agent shall elect otherwise from time to
time, the absence of any fact, event or circumstance for which Borrower is
required to give Agent notice under Article 8.

Each giving of a Notice of Borrowing hereunder and each acceptance by any
Borrower of the proceeds of any Loan made hereunder shall be deemed to be (y) a
representation and warranty by each Borrower on the date of such notice or
acceptance as to the facts specified in this Section, and (z) a restatement by
each Borrower that each and every one of the representations made by it in any
of the Financing Documents is true and correct in all material respects (without
duplication of any materiality qualifier in the text of such representation or
warranty) as of such date (except to the extent that such representations and
warranties expressly relate solely to an earlier date).

 

65



--------------------------------------------------------------------------------

Section 7.3 Searches. Before the Closing Date, and thereafter (as and when
determined by Agent in its discretion), Agent shall have the right to perform,
all at Borrowers’ expense, the searches described in clauses (a), (b), and
(c) below against Borrowers and any other Credit Party, the results of which are
to be consistent with Borrowers’ representations and warranties under this
Agreement and the satisfactory results of which shall be a condition precedent
to all advances of Loan proceeds: (a) UCC searches with the Secretary of State
of the jurisdiction in which the applicable Person is organized; (b) judgment,
pending litigation, federal tax lien, personal property tax lien, and corporate
and partnership tax lien searches, in each jurisdiction searched under
clause (a) above; and (c) searches of applicable corporate, limited liability
company, partnership and related records to confirm the continued existence,
organization and good standing of the applicable Person and the exact legal name
under which such Person is organized.

Section 7.4 Post Closing Requirements. Borrowers shall complete each of the post
closing obligations and/or provide to Agent each of the documents, instruments,
agreements and information listed on Schedule 7.4 attached hereto on or before
the date set forth for each such item thereon, each of which shall be completed
or provided in form and substance satisfactory to Agent, and may be extended by
Agent in writing in its sole discretion.

ARTICLE 8 - REGULATORY AND LIFE SCIENCES MATTERS

Section 8.1 Representations and Warranties. To induce Agent and Lenders to enter
into this Agreement and to make credit accommodations contemplated hereby,
Borrowers hereby represent and warrant that all of the information regarding the
Borrowers set forth in Schedule 8.1(a) is true, complete and correct, and that,
except as disclosed in Schedule 8.1(b), the following statements are true,
complete and correct as of the date hereof, and Borrowers hereby covenant and
agree to notify Agent each month in connection with the Compliance Certificate
required to be delivered pursuant to Section 4.1 and upon each submittal of a
Notice of Borrowing of the occurrence of any facts, events or circumstances
known to a Borrower, whether threatened, existing or pending, that would make
any of the following representations and warranties untrue, incomplete or
incorrect (together with such supporting data and information as shall be
necessary to fully explain to Agent the scope and nature of the fact, event or
circumstance), and shall provide to Agent within five (5) Business Days of
Agent’s request, such additional information as Agent shall request regarding
such disclosure:

(a) Disclosure. All of Borrower’s Products and Regulatory Required Permits, the
loss of which could reasonably expected to result in a Material Adverse Effect,
are listed on Schedule 8.1(a) (as updated from time to time pursuant to
Section 4.15).

(b) Permits. Borrowers have (i) each Permit and other rights from, and have made
all declarations and filings with, all applicable Governmental Authorities, all
self-regulatory authorities and all courts and other tribunals necessary to
engage in the ownership, management and operation of the business or the assets
of any Borrower, except where the failure to do so could not reasonably expected
to result in a Material Adverse Effect (“Material Permits and Rights”) and
(ii) no knowledge that any Governmental Authority is considering limiting,
suspending or revoking any such Material Permit or Right. Borrower has delivered
to Agent a copy of all Permits requested by Agent as of the date hereof or to
the extent requested by Agent pursuant to Section 4.17. All such Material
Permits and Rights are valid and in full force and effect and Borrowers are in
compliance with the terms and conditions of all such Permits.

 

66



--------------------------------------------------------------------------------

(c) Regulatory Required Permits. With respect to any Product or service,
(i) Borrower and its Subsidiaries have received, and such Product or service is
the subject of, all Regulatory Required Permits needed in connection with the
testing, manufacture, marketing or sale of such Product or conduct of such
service as currently being conducted by or on behalf of Borrower, except where
the failure to have such Regulatory Required Permits would not have a Material
Adverse Effect, and have provided Agent and each Lender with all notices and
other information required by Section 4.17, and (ii) such Product is being
tested, manufactured, marketed or sold or service is being provided, as the case
may be, in compliance in all material respects with all applicable Laws and
Material Permits and Rights.

(d) Healthcare and Regulatory Events.

(i) None of the Borrowers are in violation of any Healthcare Laws, except where
any such violation would not have a Material Adverse Effect.

(ii) As of the Closing Date, there have been no Regulatory Reporting Events
which could reasonably be expected to result in a Material Adverse Effect or is
subject to a Corporate Integrity Agreement.

(iii) No Borrower is participating in any Third Party Payor Program other than
Medicare and Medicaid.

(iv) To the knowledge of any of Borrower’s Responsible Officers, none of the
Borrower’s officers, directors, employees, shareholders, their agents or
affiliates has made an untrue statement of material fact or fraudulent statement
to the FDA or failed to disclose a material fact required to be disclosed to the
FDA, committed an act, made a statement, or failed to make a statement that
could reasonably be expected to provide a basis for the FDA to invoke its policy
respecting “Fraud, Untrue Statements of Material Facts, Bribery, and Illegal
Gratuities,” set forth in 56 Fed. Regulation 46191 (September 10, 1991).

(v) Borrower has not received any written notice that any Governmental
Authority, including without limitation the FDA, the CMS, the DEA, the Office of
the Inspector General of HHS or the United States Department of Justice has
commenced or threatened to initiate any action against a Credit Party, any
action to enjoin a Credit Party, their officers, directors, employees,
shareholders or their agents and Affiliates, from conducting their businesses at
any facility owned or used by them or for any civil penalty, injunction, seizure
or criminal action, in each case, which could reasonably be expected to result
in a Material Adverse Effect.

(vi) Borrower has not received from the FDA, the CMS or the DEA, a Warning
Letter, Form FDA-483, “Untitled Letter,” other correspondence or notice setting
forth allegedly objectionable observations or alleged violations of laws and
regulations enforced by the FDA or the DEA, or any comparable correspondence
from any state or local authority responsible for regulating drug products and
establishments, or any

 

67



--------------------------------------------------------------------------------

comparable correspondence from any foreign counterpart of the FDA or DEA, or any
comparable correspondence from any foreign counterpart of any state or local
authority with regard to any Product or the manufacture, processing, packing, or
holding thereof, in each case, which could reasonably be expected to result in a
Material Adverse Effect.

(vii) Borrower has not engaged in any Recalls, Market Withdrawals, or other
forms of product retrieval from the marketplace of any Products which could
reasonably be expected to result in a Material Adverse Effect.

(viii) Each Product (a) is not adulterated or misbranded within the meaning of
the FDCA; (b) is not an article prohibited from introduction into interstate
commerce under the provisions of Sections 404, 505 or 512 of the FDCA; (c) each
Product has been and/or shall be manufactured, imported, possessed, owned,
warehoused, marketed, promoted, sold, labeled, furnished, distributed and
marketed and each service has been conducted in accordance with all applicable
Permits and Laws; and (d) each Product has been and/or shall be manufactured in
accordance with Good Manufacturing Practices, in each case, except where the
failure to do so would not have a Material Adverse Effect.

(e) Proceedings. No Borrower is subject to any proceeding, suit or, to
Borrowers’ knowledge, investigation by any federal, state or local government or
quasi-governmental body, agency, board or authority or any other administrative
or investigative body (including the Office of the Inspector General of the
United States Department of Health and Human Services) which would have a
Material Adverse Effect on any Borrower;

(f) Ancillary Laws. Borrowers have received no notice, and are not aware, of any
violation of applicable antitrust laws, employment or landlord-tenant laws of
any federal, state or local government or quasi-governmental body, agency, board
or other authority with respect to the Borrowers that could reasonably be
expected to result in a Material Adverse Effect.

ARTICLE 9 - SECURITY AGREEMENT

Section 9.1 Generally. As security for the payment and performance of the
Obligations, and for the payment and performance of all obligations under the
Affiliated Financing Documents (if any) and without limiting any other grant of
a Lien and security interest in any Security Document, Borrowers hereby assign
and grant to Agent, for the benefit of itself and Lenders, and subject to the
Intercreditor Agreement, a continuing first priority Lien on and security
interest in, upon, and to the personal property set forth on Schedule 9.1
attached hereto and made a part hereof.

Section 9.2 Representations and Warranties and Covenants Relating to Collateral.

(a) Schedule 9.2 sets forth (i) each chief executive office and principal place
of business of each Borrower and each of their respective Subsidiaries, and
(ii) all of the addresses (including all warehouses) at which Collateral that is
part of the Borrowing Base or with an aggregate value in excess of $10,000 is
located and/or books and records of Borrowers regarding any Collateral or any of
Borrower’s assets, liabilities, business operations or financial condition are
kept, which such Schedule 9.2 indicates in each case which Borrower(s) have

 

68



--------------------------------------------------------------------------------

Collateral and/or books located at such address, and, in the case of any such
address not owned by one or more of the Borrowers(s), indicates the nature of
such location (e.g., leased business location operated by Borrower(s), third
party warehouse, consignment location, processor location, etc.) and the name
and address of the third party owning and/or operating such location.

(b) Without limiting the generality of Section 3.2, except as indicated on
Schedule 3.19 with respect to any rights of any Borrower as a licensee under any
license of Intellectual Property owned by another Person, and except for the
filing of financing statements under the UCC, no authorization, approval or
other action by, and no notice to or filing with, any Governmental Authority or
consent of any other Person is required for (i) the grant by each Borrower to
Agent of the security interests and Liens in the Collateral provided for under
this Agreement and the other Security Documents (if any), or (ii) the exercise
by Agent of its rights and remedies with respect to the Collateral provided for
under this Agreement and the other Security Documents or under any applicable
Law, including the UCC and neither any such grant of Liens in favor of Agent or
exercise of rights by Agent shall violate or cause a default under any agreement
between any Borrower and any other Person relating to any such Collateral,
including any license to which a Borrower is a party, whether as licensor or
licensee, with respect to any Intellectual Property, whether owned by such
Borrower or any other Person.

(c) As of the Closing Date, no Borrower has any ownership interest in any
Chattel Paper (as defined in Article 9 of the UCC), letter of credit rights,
commercial tort claims, Instruments, documents or investment property (other
than equity interests in any Subsidiaries of such Borrower disclosed on
Schedule 3.4) and Borrowers shall give notice to Agent promptly (but in any
event not later than the delivery by Borrowers of the next Compliance
Certificate required pursuant to Section 4.1 above) upon the acquisition by any
Borrower of any such Chattel Paper, letter of credit rights, commercial tort
claims, Instruments, documents, investment property. No Person other than Agent
or (if applicable) any Lender has “control” (as defined in Article 9 of the UCC)
over any Deposit Account, investment property (including Securities Accounts and
commodities account), letter of credit rights or electronic chattel paper in
which any Borrower has any interest (except for such control arising by
operation of law in favor of any bank or securities intermediary or commodities
intermediary with whom any Deposit Account, Securities Account or commodities
account of Borrowers is maintained) or except as otherwise permitted in this
Agreement.

(d) Borrowers shall not, and shall not permit any Credit Party to, take any of
the following actions or make any of the following changes unless Borrowers have
given at least thirty (30) days prior written notice to Agent of Borrowers’
intention to take any such action (which such written notice shall include an
updated version of any Schedule impacted by such change) and have executed any
and all documents, instruments and agreements and taken any other actions which
Agent may request after receiving such written notice in order to protect and
preserve the Liens, rights and remedies of Agent with respect to the Collateral:
(i) change the legal name or organizational identification number of any
Borrower as it appears in official filings in the jurisdiction of its
organization, (ii) change the jurisdiction of incorporation or formation of any
Borrower or Credit Party or allow any Borrower or Credit Party to designate any
jurisdiction as an additional jurisdiction of incorporation for such Borrower or
Credit Party, or change the type of entity that it is, or (iii) change its chief
executive office, principal place of business, or the location of its books and
records or move any Collateral that is part of the

 

69



--------------------------------------------------------------------------------

Borrowing Base or that has an aggregate value in excess of $10,000 to or place
any such Collateral on any location that is not then listed on the Schedules
and/or establish any business location at any location that is not then listed
on the Schedules.

(e) Borrowers shall not adjust, settle or compromise the amount or payment of
any Account, or release wholly or partly any Account Debtor, or allow any credit
or discount thereon (other than adjustments, settlements, compromises, credits
and discounts in that are made (i) in the Ordinary Course of Business and
(ii) except with respect to adjustments, settlements, compromises, credits and
discounts in an aggregate amount not in excess of $25,000 in any calendar month
are made while no Event of Default exists), without the prior written consent of
Agent. Without limiting the generality of this Agreement or any other provisions
of any of the Financing Documents relating to the rights of Agent after the
occurrence and during the continuance of an Event of Default, Agent shall have
the right at any time after the occurrence and during the continuance of an
Event of Default to: (i) exercise the rights of Borrowers with respect to the
obligation of any Account Debtor to make payment or otherwise render performance
to Borrowers and with respect to any property that secures the obligations of
any Account Debtor or any other Person obligated on the Collateral, and
(ii) adjust, settle or compromise the amount or payment of such Accounts.

(f) Without limiting the generality of Sections 9.2(c) and 9.2(e):

(i) Borrowers shall deliver to Agent all tangible Chattel Paper and all
Instruments and documents owned by any Borrower and constituting part of the
Collateral duly endorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance satisfactory to Agent.
Borrowers shall provide Agent with “control” (as defined in Article 9 of the
UCC) of all electronic Chattel Paper owned by any Borrower and constituting part
of the Collateral by having Agent identified as the assignee on the records
pertaining to the single authoritative copy thereof and otherwise complying with
the applicable elements of control set forth in the UCC. Borrowers also shall
deliver to Agent all security agreements securing any such Chattel Paper and
securing any such Instruments. Borrowers will mark conspicuously all such
Chattel Paper and all such Instruments and documents with a legend, in form and
substance satisfactory to Agent, indicating that such Chattel Paper and such
instruments and documents are subject to the security interests and Liens in
favor of Agent created pursuant to this Agreement and the Security Documents.
Borrowers shall comply with all the provisions of Section 5.14 with respect to
the Deposit Accounts and Securities Accounts of Borrowers.

(ii) Borrowers shall deliver to Agent all letters of credit on which any
Borrower is the beneficiary and which give rise to letter of credit rights owned
by such Borrower which constitute part of the Collateral in each case duly
endorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance satisfactory to Agent. Borrowers shall take any and
all actions as may be necessary or desirable, or that Agent may request, from
time to time, to cause Agent to obtain exclusive “control” (as defined in
Article 9 of the UCC) of any such letter of credit rights in a manner acceptable
to Agent.

 

70



--------------------------------------------------------------------------------

(iii) Borrowers shall promptly advise Agent upon any Borrower becoming aware
that it has any interests in any commercial tort claim that constitutes part of
the Collateral, which such notice shall include descriptions of the events and
circumstances giving rise to such commercial tort claim and the dates such
events and circumstances occurred, the potential defendants with respect such
commercial tort claim and any court proceedings that have been instituted with
respect to such commercial tort claims, and Borrowers shall, with respect to any
such commercial tort claim, execute and deliver to Agent such documents as Agent
shall request to perfect, preserve or protect the Liens, rights and remedies of
Agent with respect to any such commercial tort claim.

(iv) Except for Accounts and Inventory in an aggregate amount of $500,000, no
Accounts or Inventory or other Collateral and no books and records and/or
software and equipment of the Borrowers regarding any of the Collateral or any
of the Borrower’s assets, liabilities, business operations or financial
condition shall at any time be located at any leased location or in the
possession or control of any warehouse, consignee, bailee or any of Borrowers’
agents or processors, without prior written notice to Agent and the receipt by
Agent, of warehouse receipts, consignment agreements, landlord waivers, or
bailee waivers (as applicable) satisfactory to Agent prior to the commencement
of such lease or of such possession or control (as applicable). Borrower has
notified Agent that Collateral and books and records are currently located at
the locations set forth on Schedule 9.2. Borrowers shall, upon the request of
Agent, notify any such landlord, warehouse, consignee, bailee, agent or
processor of the security interests and Liens in favor of Agent created pursuant
to this Agreement and the Security Documents, instruct such Person to hold all
such Collateral for Agent’s account subject to Agent’s instructions and shall
obtain an acknowledgement from such Person that such Person holds the Collateral
for Agent’s benefit.

(v) Upon request of Agent, Borrowers shall promptly deliver to Agent any and all
certificates of title, applications for title or similar evidence of ownership
of all tangible Personal Property with a value greater than $100,000 and shall
cause Agent to be named as lienholder on any such certificate of title or other
evidence of ownership. Borrowers shall not permit any such tangible Personal
Property to become fixtures to real estate unless such real estate is subject to
a Lien in favor of Agent.

(vi) Each Borrower hereby authorizes Agent to file without the signature of such
Borrower one or more UCC financing statements relating to liens on personal
property relating to all or any part of the Collateral, which financing
statements may list Agent as the “secured party” and such Borrower as the
“debtor” and which describe and indicate the collateral covered thereby as all
or any part of the Collateral under the Financing Documents, in such
jurisdictions as Agent from time to time determines are appropriate, and to file
without the signature of such Borrower any continuations of or corrective
amendments to any such financing statements, in any such case in order for Agent
to perfect, preserve or protect the Liens, rights and remedies of Agent with
respect to the Collateral. Each Borrower also ratifies its authorization for
Agent to have filed in any jurisdiction any initial financing statements or
amendments thereto if filed prior to the date hereof.

 

71



--------------------------------------------------------------------------------

(vii) As of the Closing Date (except for Accounts payable by Medicare or
Medicaid), no Borrower holds, and after the Closing Date Borrowers shall
promptly notify Agent in writing upon creation or acquisition by any Borrower
of, any Collateral which constitutes a claim against any Governmental Authority,
including, without limitation, the federal government of the United States or
any instrumentality or agency thereof, the assignment of which claim is
restricted by any applicable Law, including, without limitation, the federal
Assignment of Claims Act and any other comparable Law. Upon the request of
Agent, Borrowers shall take such steps as may be necessary or desirable, or that
Agent may request, to comply with any such applicable Law.

(viii) Borrowers shall furnish to Agent from time to time any statements and
schedules further identifying or describing the Collateral and/or Borrower’s
Intellectual Property and any other information, reports or evidence concerning
the Collateral and/or Borrower’s Intellectual Property as Agent may reasonably
request from time to time.

ARTICLE 10 - EVENTS OF DEFAULT

Section 10.1 Events of Default. For purposes of the Financing Documents, the
occurrence of any of the following conditions and/or events, whether voluntary
or involuntary, by operation of law or otherwise, shall constitute an “Event of
Default”:

(a) (i) any Borrower shall fail to pay when due any principal or interest, when
due, or any premium or fee under any Financing Document or any other amount
payable under any Financing Document within three (3) Business Days of when due,
or (ii) there shall occur any default in the performance of or compliance with
any of the following sections of this Agreement: Section 2.11, Section 4.1,
Section 4.2(b), Section 4.4(c), Section 4.6, 4.15, 4.16, 4.17, Article 5 or
Article 6;

(b) any Credit Party defaults in the performance of or compliance with any term
contained in this Agreement or in any other Financing Document (other than
occurrences described in other provisions of this Section 10.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by the Credit Party or waived by Agent within thirty
(30) days after the earlier of (i) receipt by Borrower Representative of notice
from Agent or Required Lenders of such default, or (ii) actual knowledge of any
Borrower or any other Credit Party of such default;

(c) any representation, warranty, certification or statement made by any Credit
Party or any other Person in any Financing Document or in any certificate,
financial statement or other document delivered pursuant to any Financing
Document is incorrect in any material respect (or in any material respect if
such representation, warranty, certification or statement is not by its terms
already qualified as to materiality) when made (or deemed made);

(d) (i) failure of any Credit Party to pay when due or within any applicable
grace period any principal, interest or other amount on Debt (other than the
Loans), or the occurrence of any breach, default, condition or event with
respect to any Debt (other than the

 

72



--------------------------------------------------------------------------------

Loans), if the effect of such failure or occurrence is to cause or to permit the
holder or holders of any such Debt, or to cause, Debt or other liabilities
having an individual principal amount in excess of $500,000 or having an
aggregate principal amount in excess of $1,000,000 to become or be declared due
prior to its stated maturity, or (ii) the occurrence of any breach or default
under any terms or provisions of any Subordinated Debt Document or under any
agreement subordinating the Subordinated Debt to all or any portion of the
Obligations or the occurrence of any event requiring the prepayment of any
Subordinated Debt;

(e) any Credit Party or any Subsidiary of a Borrower shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

(f) an involuntary case or other proceeding shall be commenced against any
Credit Party or any Subsidiary of a Borrower seeking liquidation, reorganization
or other relief with respect to it or its debts under any bankruptcy, insolvency
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of sixty (60) days; or an
order for relief shall be entered against any Credit Party or any Subsidiary of
a Borrower under applicable federal bankruptcy, insolvency or other similar law
in respect of (i) bankruptcy, liquidation, winding-up, dissolution or suspension
of general operations, (ii) composition, rescheduling, reorganization,
arrangement or readjustment of, or other relief from, or stay of proceedings to
enforce, some or all of the debts or obligations, or (iii) possession,
foreclosure, seizure or retention, sale or other disposition of, or other
proceedings to enforce security over, all or any substantial part of the assets
of such Credit Party or Subsidiary;

(g) (i) institution of any steps by any Person to terminate a Pension Plan if as
a result of such termination any Credit Party or any member of the Controlled
Group could be required to make a contribution to such Pension Plan, or could
incur a liability or obligation to such Pension Plan, in excess of $500,000,
(ii) a contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a Lien under Section 303(k) of ERISA or Section 430(k) of the
Code or an event occurs that could reasonably be expected to give rise to a Lien
under Section 4068 of ERISA, or (iii) there shall occur any withdrawal or
partial withdrawal from a Multiemployer Plan and the withdrawal liability
(without unaccrued interest) to Multiemployer Plans as a result of such
withdrawal (including any outstanding withdrawal liability that any Credit Party
or any member of the Controlled Group have incurred on the date of such
withdrawal) exceeds $500,000;

(h) one or more judgments or orders for the payment of money (not paid or fully
covered by insurance maintained in accordance with the requirements of this
Agreement and as to which the relevant insurance company has acknowledged
coverage) aggregating in

 

73



--------------------------------------------------------------------------------

excess of $500,000 shall be rendered against any or all Credit Parties and
either (i) enforcement proceedings shall have been commenced by any creditor
upon any such judgments or orders, or (ii) there shall be any period of thirty
(30) consecutive days during which a stay of enforcement of any such judgments
or orders, by reason of a pending appeal, bond or otherwise, shall not be in
effect;

(i) any Lien created by any of the Security Documents shall at any time fail to
constitute a valid and perfected Lien on all of the Collateral purported to be
encumbered thereby, subject to no prior or equal Lien except Permitted Liens, or
any Credit Party shall so assert;

(j) the institution by any Governmental Authority of criminal proceedings
against any Credit Party that could reasonably be expected to have a materially
adverse impact on the business of such Credit Party;

(k) a default or event of default occurs under any Guarantee of any portion of
the Obligations;

(l) any Borrower makes any payment on account of any Debt that has been
subordinated to any of the Obligations, other than payments specifically
permitted by the terms of such subordination;

(m) if any Borrower is or becomes an entity whose equity is registered with the
SEC, and/or is publicly traded on and/or registered with a public securities
exchange, such Borrower’s equity fails to remain registered with the SEC in good
standing, and/or such equity fails to remain publicly traded on and registered
with a public securities exchange;

(n) the occurrence of any fact, event or circumstance that could reasonably be
expected to result in a Material Adverse Effect;

(o) (i) the voluntary withdrawal or institution of any action or proceeding by
the FDA or similar Governmental Authority to order the withdrawal of any Product
or Product category from the market or to enjoin Borrower, its Subsidiaries or
any representative of Borrower or its Subsidiaries from manufacturing,
marketing, selling or distributing any Product or Product category, which, in
each case, has or could reasonably be expected to result in a Material Adverse
Effect, (ii) the institution of any action or proceeding by any DEA, FDA, or any
other Governmental Authority to revoke, suspend, reject, withdraw, limit, or
restrict any Regulatory Required Permit held by Borrower, its Subsidiaries or
any representative of Borrower or its Subsidiaries, which, in each case, has or
could reasonably be expected to result in a Material Adverse Effect, (iii) the
commencement of any enforcement action against Borrower, its Subsidiaries or any
representative of Borrower or its Subsidiaries (with respect to the business of
Borrower or its Subsidiaries) by DEA, FDA, or any other Governmental Authority
which has or could reasonably be expected to result in a Material Adverse
Effect, or (iv) the occurrence of adverse test results in connection with a
Product which could result in a Material Adverse Effect;

(p) there shall occur any default or event of default under the Affiliated
Financing Documents; or

 

74



--------------------------------------------------------------------------------

(q) any Credit Party defaults under or breaches any Material Contract (after any
applicable grace period contained therein), or a Material Contract shall be
terminated by a third party or parties party thereto prior to the expiration
thereof, or there is a loss of a material right of a Credit Party under any
Material Contract to which it is a party, in each case which could reasonably be
expected to result in a Material Adverse Effect.

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

Section 10.2 Acceleration and Suspension or Termination of Revolving Loan
Commitment. Upon the occurrence and during the continuance of an Event of
Default, Agent may, and shall if requested by Required Lenders, (a) by notice to
Borrower Representative suspend or terminate the Revolving Loan Commitment and
the obligations of Agent and the Lenders with respect thereto, in whole or in
part (and, if in part, each Lender’s Revolving Loan Commitment shall be reduced
in accordance with its Pro Rata Share), and/or (b) by notice to Borrower
Representative declare all or any portion of the Obligations to be, and the
Obligations shall thereupon become, immediately due and payable, with accrued
interest thereon, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower and Borrowers will pay the
same; provided, however, that in the case of any of the Events of Default
specified in Section 10.1(e) or 10.1(f) above, without any notice to any
Borrower or any other act by Agent or the Lenders, the Revolving Loan Commitment
and the obligations of Agent and the Lenders with respect thereto shall
thereupon immediately and automatically terminate and all of the Obligations
shall become immediately and automatically due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Borrower and Borrowers will pay the same.

Section 10.3 UCC Remedies.

(a) Upon the occurrence of and during the continuance of an Event of Default
under this Agreement or the other Financing Documents, Agent, in addition to all
other rights, options, and remedies granted to Agent under this Agreement or at
law or in equity, may exercise, either directly or through one or more assignees
or designees, all rights and remedies granted to it under all Financing
Documents and under the UCC in effect in the applicable jurisdiction(s) and
under any other applicable law; including, without limitation:

(i) the right to take possession of, send notices regarding, and collect
directly the Collateral, with or without judicial process;

(ii) the right to (by its own means or with judicial assistance) enter any of
Borrowers’ premises and take possession of the Collateral, or render it
unusable, or to render it usable or saleable, or dispose of the Collateral on
such premises in compliance with subsection (iii) below and to take possession
of Borrowers’ original books and records, to obtain access to Borrowers’ data
processing equipment, computer hardware and software relating to the Collateral
and to use all of the foregoing and the information contained therein in any
manner Agent deems appropriate, without any liability for rent, storage,
utilities, or other sums, and Borrowers shall not resist or interfere with such
action (if Borrowers’ books and records are prepared or maintained by an
accounting

 

75



--------------------------------------------------------------------------------

service, contractor or other third party agent, Borrowers hereby irrevocably
authorize such service, contractor or other agent, upon notice by Agent to such
Person that an Event of Default has occurred and is continuing, to deliver to
Agent or its designees such books and records, and to follow Agent’s
instructions with respect to further services to be rendered);

(iii) the right to require Borrowers at Borrowers’ expense to assemble all or
any part of the Collateral and make it available to Agent at any place
designated by Lender;

(iv) the right to notify postal authorities to change the address for delivery
of Borrowers’ mail to an address designated by Agent and to receive, open and
dispose of all mail addressed to any Borrower; and/or

(v) the right to enforce Borrowers’ rights against Account Debtors and other
obligors, including, without limitation, (i) the right to collect Accounts
directly in Agent’s own name (as agent for Lenders) and to charge the collection
costs and expenses, including attorneys’ fees, to Borrowers, and (ii) the right,
in the name of Agent or any designee of Agent or Borrowers, to verify the
validity, amount or any other matter relating to any Accounts by mail,
telephone, telegraph or otherwise, including, without limitation, verification
of Borrowers’ compliance with applicable Laws. Borrowers shall cooperate fully
with Agent in an effort to facilitate and promptly conclude such verification
process. Such verification may include contacts between Agent and applicable
federal, state and local regulatory authorities having jurisdiction over the
Borrowers’ affairs, all of which contacts Borrowers hereby irrevocably
authorize.

(b) Each Borrower agrees that a notice received by it at least ten (10) days
before the time of any intended public sale, or the time after which any private
sale or other disposition of the Collateral is to be made, shall be deemed to be
reasonable notice of such sale or other disposition. If permitted by applicable
law, any perishable Collateral which threatens to speedily decline in value or
which is sold on a recognized market may be sold immediately by Agent without
prior notice to Borrowers. At any sale or disposition of Collateral, Agent may
(to the extent permitted by applicable law) purchase all or any part of the
Collateral, free from any right of redemption by Borrowers, which right is
hereby waived and released. Each Borrower covenants and agrees not to interfere
with or impose any obstacle to Agent’s exercise of its rights and remedies with
respect to the Collateral. Agent shall have no obligation to clean-up or
otherwise prepare the Collateral for sale. Agent may comply with any applicable
state or federal law requirements in connection with a disposition of the
Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral. Agent may sell the
Collateral without giving any warranties as to the Collateral. Agent may
specifically disclaim any warranties of title or the like. This procedure will
not be considered to adversely affect the commercial reasonableness of any sale
of the Collateral. If Agent sells any of the Collateral upon credit, Borrowers
will be credited only with payments actually made by the purchaser, received by
Agent and applied to the indebtedness of the purchaser. In the event the
purchaser fails to pay for the Collateral, Agent may resell the Collateral and
Borrowers shall be credited with the proceeds of the sale. Borrowers shall
remain liable for any deficiency if the proceeds of any sale or disposition of
the Collateral are insufficient to pay all Obligations.

 

76



--------------------------------------------------------------------------------

(c) Without restricting the generality of the foregoing and for the purposes
aforesaid, each Borrower hereby appoints and constitutes Agent its lawful
attorney-in-fact with full power of substitution in the Collateral, upon the
occurrence and during the continuance of an Event of Default, to (i) use
unadvanced funds remaining under this Agreement or which may be reserved,
escrowed or set aside for any purposes hereunder at any time, or to advance
funds in excess of the face amount of the Notes, (ii) pay, settle or compromise
all existing bills and claims, which may be Liens or security interests, or to
avoid such bills and claims becoming Liens against the Collateral, (iii) execute
all applications and certificates in the name of such Borrower and to prosecute
and defend all actions or proceedings in connection with the Collateral, and
(iv) do any and every act which such Borrower might do in its own behalf; it
being understood and agreed that this power of attorney in this subsection (c)
shall be a power coupled with an interest and cannot be revoked.

(d) Agent and each Lender is hereby granted a non-exclusive, royalty-free
license or other right to use, without charge, Borrowers’ labels, mask works,
rights of use of any name, any other Intellectual Property and advertising
matter, and any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Agent’s exercise of its rights under this Article, Borrowers’
rights under all licenses (whether as licensor or licensee) and all franchise
agreements inure to Agent’s and each Lender’s benefit.

Section 10.4 Reserved.

Section 10.5 Default Rate of Interest. At the election of Agent or Required
Lenders, after the occurrence of an Event of Default and for so long as it
continues, the Loans and other Obligations shall bear interest at rates that are
two percent (2.0%) per annum in excess of the rates otherwise payable under this
Agreement; provided, however, that in the case of any Event of Default specified
in Section 10.1(e) or 10.1(f) above, such default rates shall apply immediately
and automatically without the need for any election or action of any kind on the
part of Agent or any Lender.

Section 10.6 Setoff Rights. During the continuance of any Event of Default, each
Lender is hereby authorized by each Borrower at any time or from time to time,
with reasonably prompt subsequent notice to such Borrower (any prior or
contemporaneous notice being hereby expressly waived) to set off and to
appropriate and to apply any and all (a) balances held by such Lender or any of
such Lender’s Affiliates at any of its offices for the account of such Borrower
or any of its Subsidiaries (regardless of whether such balances are then due to
such Borrower or its Subsidiaries), and (b) other property at any time held or
owing by such Lender to or for the credit or for the account of such Borrower or
any of its Subsidiaries, against and on account of any of the Obligations;
except that no Lender shall exercise any such right without the prior written
consent of Agent. Any Lender exercising a right to set off shall purchase for
cash (and the other Lenders shall sell) interests in each of such other Lender’s
Pro Rata Share of the Obligations as would be necessary to cause all Lenders to
share the amount so set off with each other Lender in accordance with their
respective Pro Rata Share of the Obligations. Each Borrower agrees, to the
fullest extent permitted by law, that any Lender and any of such Lender’s
Affiliates may exercise its right to set off with respect to the Obligations as
provided in this Section 10.6.

 

77



--------------------------------------------------------------------------------

Section 10.7 Application of Proceeds.

(a) Notwithstanding anything to the contrary contained in this Agreement, upon
the occurrence and during the continuance of an Event of Default, each Borrower
irrevocably waives the right to direct the application of any and all payments
at any time or times thereafter received by Agent from or on behalf of such
Borrower or any Guarantor of all or any part of the Obligations, and, as between
Borrowers on the one hand and Agent and Lenders on the other, Agent shall have
the continuing and exclusive right to apply and to reapply any and all payments
received against the Obligations in such manner as Agent may deem advisable
notwithstanding any previous application by Agent.

(b) Following the occurrence and continuance of an Event of Default, but absent
the occurrence and continuance of an Acceleration Event, Agent shall apply any
and all payments received by Agent in respect of the Obligations, and any and
all proceeds of Collateral received by Agent, in such order as Agent may from
time to time elect.

(c) Notwithstanding anything to the contrary contained in this Agreement, if an
Acceleration Event shall have occurred, and so long as it continues, Agent shall
apply any and all payments received by Agent in respect of the Obligations, and
any and all proceeds of Collateral received by Agent, in the following order:
first, to all fees, costs, indemnities, liabilities, obligations and expenses
incurred by or owing to Agent with respect to this Agreement, the other
Financing Documents or the Collateral; second, to all fees, costs, indemnities,
liabilities, obligations and expenses incurred by or owing to any Lender with
respect to this Agreement, the other Financing Documents or the Collateral;
third, to accrued and unpaid interest on the Obligations (including any interest
which, but for the provisions of the Bankruptcy Code, would have accrued on such
amounts); fourth, to the principal amount of the Obligations outstanding; and
fifth to any other indebtedness or obligations of Borrowers owing to Agent or
any Lender under the Financing Documents. Any balance remaining shall be
delivered to Borrowers or to whomever may be lawfully entitled to receive such
balance or as a court of competent jurisdiction may direct. In carrying out the
foregoing, (y) amounts received shall be applied in the numerical order provided
until exhausted prior to the application to the next succeeding category, and
(z) each of the Persons entitled to receive a payment in any particular category
shall receive an amount equal to its Pro Rata Share of amounts available to be
applied pursuant thereto for such category.

Section 10.8 Waivers.

(a) Except as otherwise provided for in this Agreement and to the fullest extent
permitted by applicable law, each Borrower waives: (i) presentment, demand and
protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing Documents, the Notes or
any other notes, commercial paper, accounts, contracts, documents, Instruments,
Chattel Paper and Guarantees at any time held by Lenders on which any Borrower
may in any way be liable, and hereby ratifies and confirms whatever Lenders may
do in this regard; (ii) all rights to notice and a hearing prior to Agent’s or
any Lender’s taking possession or control of, or to Agent’s or any Lender’s
replevy, attachment or levy upon, any Collateral or any bond or security which
might be required by any court prior to allowing Agent

 

78



--------------------------------------------------------------------------------

or any Lender to exercise any of its remedies; and (iii) the benefit of all
valuation, appraisal and exemption Laws. Each Borrower acknowledges that it has
been advised by counsel of its choices and decisions with respect to this
Agreement, the other Financing Documents and the transactions evidenced hereby
and thereby.

(b) Each Borrower for itself and all its successors and assigns, (i) agrees that
its liability shall not be in any manner affected by any indulgence, extension
of time, renewal, waiver, or modification granted or consented to by Lender;
(ii) consents to any indulgences and all extensions of time, renewals, waivers,
or modifications that may be granted by Agent or any Lender with respect to the
payment or other provisions of the Financing Documents, and to any substitution,
exchange or release of the Collateral, or any part thereof, with or without
substitution, and agrees to the addition or release of any Borrower, endorsers,
guarantors, or sureties, or whether primarily or secondarily liable, without
notice to any other Borrower and without affecting its liability hereunder;
(iii) agrees that its liability shall be unconditional and without regard to the
liability of any other Borrower, Agent or any Lender for any tax on the
indebtedness; and (iv) to the fullest extent permitted by law, expressly waives
the benefit of any statute or rule of law or equity now provided, or which may
hereafter be provided, which would produce a result contrary to or in conflict
with the foregoing.

(c) To the extent that Agent or any Lender may have acquiesced in any
noncompliance with any requirements or conditions precedent to the closing of
the Loans or to any subsequent disbursement of Loan proceeds, such acquiescence
shall not be deemed to constitute a waiver by Agent or any Lender of such
requirements with respect to any future disbursements of Loan proceeds and Agent
may at any time after such acquiescence require Borrowers to comply with all
such requirements. Any forbearance by Agent or Lender in exercising any right or
remedy under any of the Financing Documents, or otherwise afforded by applicable
law, including any failure to accelerate the maturity date of the Loans, shall
not be a waiver of or preclude the exercise of any right or remedy nor shall it
serve as a novation of the Notes or as a reinstatement of the Loans or a waiver
of such right of acceleration or the right to insist upon strict compliance of
the terms of the Financing Documents. Agent’s or any Lender’s acceptance of
payment of any sum secured by any of the Financing Documents after the due date
of such payment shall not be a waiver of Agent’s and such Lender’s right to
either require prompt payment when due of all other sums so secured or to
declare a default for failure to make prompt payment. The procurement of
insurance or the payment of taxes or other Liens or charges by Agent as the
result of an Event of Default shall not be a waiver of Agent’s right to
accelerate the maturity of the Loans, nor shall Agent’s receipt of any
condemnation awards, insurance proceeds, or damages under this Agreement operate
to cure or waive any Credit Party’s default in payment of sums secured by any of
the Financing Documents.

(d) Without limiting the generality of anything contained in this Agreement or
the other Financing Documents, each Borrower agrees that if an Event of Default
is continuing (i) Agent and Lenders shall not be subject to any “one action” or
“election of remedies” law or rule, and (ii) all Liens and other rights,
remedies or privileges provided to Agent or Lenders shall remain in full force
and effect until Agent or Lenders have exhausted all remedies against the
Collateral and any other properties owned by Borrowers and the Financing
Documents and other security instruments or agreements securing the Loans have
been foreclosed, sold and/or otherwise realized upon in satisfaction of
Borrowers’ obligations under the Financing Documents.

 

79



--------------------------------------------------------------------------------

(e) Nothing contained herein or in any other Financing Document shall be
construed as requiring Agent or any Lender to resort to any part of the
Collateral for the satisfaction of any of Borrowers’ obligations under the
Financing Documents in preference or priority to any other Collateral, and Agent
may seek satisfaction out of all of the Collateral or any part thereof, in its
absolute discretion in respect of Borrowers’ obligations under the Financing
Documents. In addition, Agent shall have the right from time to time to
partially foreclose upon any Collateral in any manner and for any amounts
secured by the Financing Documents then due and payable as determined by Agent
in its sole discretion, including, without limitation, the following
circumstances: (i) in the event any Borrower defaults beyond any applicable
grace period in the payment of one or more scheduled payments of principal
and/or interest, Agent may foreclose upon all or any part of the Collateral to
recover such delinquent payments, or (ii) in the event Agent elects to
accelerate less than the entire outstanding principal balance of the Loans,
Agent may foreclose all or any part of the Collateral to recover so much of the
principal balance of the Loans as Lender may accelerate and such other sums
secured by one or more of the Financing Documents as Agent may elect.
Notwithstanding one or more partial foreclosures, any unforeclosed Collateral
shall remain subject to the Financing Documents to secure payment of sums
secured by the Financing Documents and not previously recovered.

(f) To the fullest extent permitted by law, each Borrower, for itself and its
successors and assigns, waives in the event of foreclosure of any or all of the
Collateral any equitable right otherwise available to any Credit Party which
would require the separate sale of any of the Collateral or require Agent or
Lenders to exhaust their remedies against any part of the Collateral before
proceeding against any other part of the Collateral; and further in the event of
such foreclosure each Borrower does hereby expressly consent to and authorize,
at the option of Agent, the foreclosure and sale either separately or together
of each part of the Collateral.

Section 10.9 Injunctive Relief. The parties acknowledge and agree that, in the
event of a breach or threatened breach of any Credit Party’s obligations under
any Financing Documents, Agent and Lenders may have no adequate remedy in money
damages and, accordingly, shall be entitled to an injunction (including, without
limitation, a temporary restraining order, preliminary injunction, writ of
attachment, or order compelling an audit) against such breach or threatened
breach, including, without limitation, maintaining any cash management and
collection procedure described herein. However, no specification in this
Agreement of a specific legal or equitable remedy shall be construed as a waiver
or prohibition against any other legal or equitable remedies in the event of a
breach or threatened breach of any provision of this Agreement. Each Credit
Party waives, to the fullest extent permitted by law, the requirement of the
posting of any bond in connection with such injunctive relief. By joining in the
Financing Documents as a Credit Party, each Credit Party specifically joins in
this Section as if this Section were a part of each Financing Document executed
by such Credit Party.

Section 10.10 Marshalling; Payments Set Aside. Neither Agent nor any Lender
shall be under any obligation to marshal any assets in payment of any or all of
the Obligations. To the extent that Borrower makes any payment or Agent enforces
its Liens or Agent or any Lender

 

80



--------------------------------------------------------------------------------

exercises its right of set-off, and such payment or the proceeds of such
enforcement or set-off is subsequently invalidated, declared to be fraudulent or
preferential, set aside, or required to be repaid by anyone, then to the extent
of such recovery, the Obligations or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or set-off had not occurred.

ARTICLE 11 - AGENT

Section 11.1 Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes Agent to enter into each of the Financing Documents to
which it is a party (other than this Agreement) on its behalf and to take such
actions as Agent on its behalf and to exercise such powers under the Financing
Documents as are delegated to Agent by the terms thereof, together with all such
powers as are reasonably incidental thereto. Subject to the terms of
Section 11.16 and to the terms of the other Financing Documents, Agent is
authorized and empowered to amend, modify, or waive any provisions of this
Agreement or the other Financing Documents on behalf of Lenders. The provisions
of this Article 11 are solely for the benefit of Agent and Lenders and neither
any Borrower nor any other Credit Party shall have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement, Agent shall act solely as agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Borrower or any other Credit
Party. Agent may perform any of its duties hereunder, or under the Financing
Documents, by or through its agents, servicers, trustees, investment managers or
employees.

Section 11.2 Agent and Affiliates. Agent shall have the same rights and powers
under the Financing Documents as any other Lender and may exercise or refrain
from exercising the same as though it were not Agent, and Agent and its
Affiliates may lend money to, invest in and generally engage in any kind of
business with each Credit Party or Affiliate of any Credit Party as if it were
not Agent hereunder.

Section 11.3 Action by Agent. The duties of Agent shall be mechanical and
administrative in nature. Agent shall not have by reason of this Agreement a
fiduciary relationship in respect of any Lender. Nothing in this Agreement or
any of the Financing Documents is intended to or shall be construed to impose
upon Agent any obligations in respect of this Agreement or any of the Financing
Documents except as expressly set forth herein or therein.

Section 11.4 Consultation with Experts. Agent may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.

Section 11.5 Liability of Agent. Neither Agent nor any of its directors,
officers, agents, trustees, investment managers, servicers or employees shall be
liable to any Lender for any action taken or not taken by it in connection with
the Financing Documents, except that Agent shall be liable with respect to its
specific duties set forth hereunder but only to the extent of its

 

81



--------------------------------------------------------------------------------

own gross negligence or willful misconduct in the discharge thereof as
determined by a final non-appealable judgment of a court of competent
jurisdiction. Neither Agent nor any of its directors, officers, agents,
trustees, investment managers, servicers or employees shall be responsible for
or have any duty to ascertain, inquire into or verify (a) any statement,
warranty or representation made in connection with any Financing Document or any
borrowing hereunder; (b) the performance or observance of any of the covenants
or agreements specified in any Financing Document; (c) the satisfaction of any
condition specified in any Financing Document; (d) the validity, effectiveness,
sufficiency or genuineness of any Financing Document, any Lien purported to be
created or perfected thereby or any other instrument or writing furnished in
connection therewith; (e) the existence or non-existence of any Default or Event
of Default; or (f) the financial condition of any Credit Party. Agent shall not
incur any liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, facsimile or electronic
transmission or similar writing) believed by it to be genuine or to be signed by
the proper party or parties. Agent shall not be liable for any apportionment or
distribution of payments made by it in good faith and if any such apportionment
or distribution is subsequently determined to have been made in error the sole
recourse of any Lender to whom payment was due but not made, shall be to recover
from other Lenders any payment in excess of the amount to which they are
determined to be entitled (and such other Lenders hereby agree to return to such
Lender any such erroneous payments received by them).

Section 11.6 Indemnification. Each Lender shall, in accordance with its Pro Rata
Share, indemnify Agent (to the extent not reimbursed by Borrowers) upon demand
against any cost, expense (including counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from Agent’s gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction) that Agent may suffer or incur in
connection with the Financing Documents or any action taken or omitted by Agent
hereunder or thereunder. If any indemnity furnished to Agent for any purpose
shall, in the opinion of Agent, be insufficient or become impaired, Agent may
call for additional indemnity and cease, or not commence, to do the acts
indemnified against even if so directed by Required Lenders until such
additional indemnity is furnished.

Section 11.7 Right to Request and Act on Instructions. Agent may at any time
request instructions from Lenders with respect to any actions or approvals which
by the terms of this Agreement or of any of the Financing Documents Agent is
permitted or desires to take or to grant, and if such instructions are promptly
requested, Agent shall be absolutely entitled to refrain from taking any action
or to withhold any approval and shall not be under any liability whatsoever to
any Person for refraining from any action or withholding any approval under any
of the Financing Documents until it shall have received such instructions from
Required Lenders or all or such other portion of the Lenders as shall be
prescribed by this Agreement. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against Agent as a result of Agent acting or
refraining from acting under this Agreement or any of the other Financing
Documents in accordance with the instructions of Required Lenders (or all or
such other portion of the Lenders as shall be prescribed by this Agreement) and,
notwithstanding the instructions of Required Lenders (or such other applicable
portion of the Lenders), Agent shall have no obligation to take any action if it
believes, in good faith, that such action would violate applicable Law or
exposes Agent to any liability for which it has not received satisfactory
indemnification in accordance with the provisions of Section 11.6.

 

82



--------------------------------------------------------------------------------

Section 11.8 Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under the Financing Documents.

Section 11.9 Collateral Matters. Lenders irrevocably authorize Agent, at its
option and in its discretion, to (a) release any Lien granted to or held by
Agent under any Security Document (i) upon termination of the Loan Commitment
and payment in full of all Obligations; or (ii) constituting property sold or
disposed of as part of or in connection with any disposition permitted under any
Financing Document (it being understood and agreed that Agent may conclusively
rely without further inquiry on a certificate of a Responsible Officer as to the
sale or other disposition of property being made in full compliance with the
provisions of the Financing Documents); and (b) subordinate any Lien granted to
or held by Agent under any Security Document to a Permitted Lien that is allowed
to have priority over the Liens granted to or held by Agent pursuant to the
definition of “Permitted Liens”. Upon request by Agent at any time, Lenders will
confirm Agent’s authority to release and/or subordinate particular types or
items of Collateral pursuant to this Section 11.9.

Section 11.10 Agency for Perfection. Agent and each Lender hereby appoint each
other Lender as agent for the purpose of perfecting Agent’s security interest in
assets which, in accordance with the Uniform Commercial Code in any applicable
jurisdiction, can be perfected by possession or control. Should any Lender
(other than Agent) obtain possession or control of any such assets, such Lender
shall notify Agent thereof, and, promptly upon Agent’s request therefor, shall
deliver such assets to Agent or in accordance with Agent’s instructions or
transfer control to Agent in accordance with Agent’s instructions. Each Lender
agrees that it will not have any right individually to enforce or seek to
enforce any Security Document or to realize upon any Collateral for the Loan
unless instructed to do so by Agent (or consented to by Agent), it being
understood and agreed that such rights and remedies may be exercised only by
Agent.

Section 11.11 Notice of Default. Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default except with respect
to defaults in the payment of principal, interest and fees required to be paid
to Agent for the account of Lenders, unless Agent shall have received written
notice from a Lender or a Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”. Agent will notify each Lender of its receipt of any such notice. Agent
shall take such action with respect to such Default or Event of Default as may
be requested by Required Lenders (or all or such other portion of the Lenders as
shall be prescribed by this Agreement) in accordance with the terms hereof.
Unless and until Agent has received any such request, Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable or in the
best interests of Lenders.

 

83



--------------------------------------------------------------------------------

Section 11.12 Assignment by Agent; Resignation of Agent; Successor Agent.

(a) Agent may at any time assign its rights, powers, privileges and duties
hereunder to (i) another Lender or an Affiliate of Agent or any Lender or any
Approved Fund, or (ii) any Person to whom Agent, in its capacity as a Lender,
has assigned (or will assign, in conjunction with such assignment of agency
rights hereunder) 50% or more of its Loan, in each case without the consent of
the Lenders or Borrowers. Following any such assignment, Agent shall endeavor to
give notice to the Lenders and Borrowers. Failure to give such notice shall
affect such assignment in any way or cause the assignment to be ineffective. An
assignment by Agent pursuant to this subsection (a) shall not be deemed a
resignation by Agent for purposes of subsection (b) below.

(b) Without limiting the rights of Agent to designate an assignee pursuant to
subsection (a) above, Agent may at any time give notice of its resignation to
the Lenders and Borrowers. Upon receipt of any such notice of resignation,
Required Lenders shall have the right to appoint a successor Agent. If no such
successor shall have been so appointed by Required Lenders and shall have
accepted such appointment within ten (10) Business Days after the retiring Agent
gives notice of its resignation, then the retiring Agent may on behalf of the
Lenders, appoint a successor Agent; provided, however, that if Agent shall
notify Borrowers and the Lenders that no Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice from Agent that no Person has accepted such appointment and, from and
following delivery of such notice, (i) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Financing
Documents, and (ii) all payments, communications and determinations provided to
be made by, to or through Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Agent as
provided for above in this paragraph.

(c) Upon (i) an assignment permitted by subsection (a) above, or (ii) the
acceptance of a successor’s appointment as Agent pursuant to subsection (b)
above, such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Financing Documents (if not already discharged
therefrom as provided above in this paragraph). The fees payable by Borrowers to
a successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between Borrowers and such successor. After the retiring
Agent’s resignation hereunder and under the other Financing Documents, the
provisions of this Article and Section 11.12 shall continue in effect for the
benefit of such retiring Agent and its sub-agents in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
or was continuing to act as Agent.

Section 11.13 Payment and Sharing of Payment.

(a) Revolving Loan Advances, Payments and Settlements; Interest and Fee
Payments.

(i) Agent shall have the right, on behalf of Revolving Lenders to disburse funds
to Borrowers for all Revolving Loans requested or deemed requested by

 

84



--------------------------------------------------------------------------------

Borrowers pursuant to the terms of this Agreement. Agent shall be conclusively
entitled to assume, for purposes of the preceding sentence, that each Revolving
Lender, other than any Non-Funding Lenders, will fund its Pro Rata Share of all
Revolving Loans requested by Borrowers. Each Revolving Lender shall reimburse
Agent on demand, in accordance with the provisions of the immediately following
paragraph, for all funds disbursed on its behalf by Agent pursuant to the first
sentence of this clause (i), or if Agent so requests, each Revolving Lender will
remit to Agent its Pro Rata Share of any Revolving Loan before Agent disburses
the same to a Borrower. If Agent elects to require that each Revolving Lender
make funds available to Agent, prior to a disbursement by Agent to a Borrower,
Agent shall advise each Revolving Lender by telephone, facsimile or e-mail of
the amount of such Revolving Lender’s Pro Rata Share of the Revolving Loan
requested by such Borrower no later than noon (Eastern time) on the date of
funding of such Revolving Loan, and each such Revolving Lender shall pay Agent
on such date such Revolving Lender’s Pro Rata Share of such requested Revolving
Loan, in same day funds, by wire transfer to the Payment Account, or such other
account as may be identified by Agent to Revolving Lenders from time to time. If
any Lender fails to pay the amount of its Pro Rata Share of any funds advanced
by Agent pursuant to the first sentence of this clause (i) within one
(1) Business Day after Agent’s demand, Agent shall promptly notify Borrower
Representative, and Borrowers shall immediately repay such amount to Agent. Any
repayment required by Borrowers pursuant to this Section 11.13 shall be
accompanied by accrued interest thereon from and including the date such amount
is made available to a Borrower to but excluding the date of payment at the rate
of interest then applicable to Revolving Loans. Nothing in this Section 11.13 or
elsewhere in this Agreement or the other Financing Documents shall be deemed to
require Agent to advance funds on behalf of any Lender or to relieve any Lender
from its obligation to fulfill its commitments hereunder or to prejudice any
rights that Agent or any Borrower may have against any Lender as a result of any
default by such Lender hereunder.

(ii) On a Business Day of each week as selected from time to time by Agent, or
more frequently (including daily), if Agent so elects (each such day being a
“Settlement Date”), Agent will advise each Revolving Lender by telephone,
facsimile or e-mail of the amount of each such Revolving Lender’s percentage
interest of the Revolving Loan balance as of the close of business of the
Business Day immediately preceding the Settlement Date. In the event that
payments are necessary to adjust the amount of such Revolving Lender’s actual
percentage interest of the Revolving Loans to such Lender’s required percentage
interest of the Revolving Loan balance as of any Settlement Date, the Revolving
Lender from which such payment is due shall pay Agent, without setoff or
discount, to the Payment Account before 1:00 p.m. (Eastern time) on the Business
Day following the Settlement Date the full amount necessary to make such
adjustment. Any obligation arising pursuant to the immediately preceding
sentence shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever. In the event settlement shall not have occurred by the
date and time specified in the second preceding sentence, interest shall accrue
on the unsettled amount at the rate of interest then applicable to Revolving
Loans.

 

85



--------------------------------------------------------------------------------

(iii) On each Settlement Date, Agent shall advise each Revolving Lender by
telephone, facsimile or e-mail of the amount of such Revolving Lender’s
percentage interest of principal, interest and fees paid for the benefit of
Revolving Lenders with respect to each applicable Revolving Loan, to the extent
of such Revolving Lender’s Revolving Loan Exposure with respect thereto, and
shall make payment to such Revolving Lender before 1:00 p.m. (Eastern time) on
the Business Day following the Settlement Date of such amounts in accordance
with wire instructions delivered by such Revolving Lender to Agent, as the same
may be modified from time to time by written notice to Agent; provided, however,
that, in the case such Revolving Lender is a Defaulted Lender, Agent shall be
entitled to set off the funding short-fall against that Defaulted Lender’s
respective share of all payments received from any Borrower.

(iv) On the Closing Date, Agent, on behalf of Lenders, may elect to advance to
Borrowers the full amount of the initial Loans to be made on the Closing Date
prior to receiving funds from Lenders, in reliance upon each Lender’s commitment
to make its Pro Rata Share of such Loans to Borrowers in a timely manner on such
date. If Agent elects to advance the initial Loans to Borrower in such manner,
Agent shall be entitled to receive all interest that accrues on the Closing Date
on each Lender’s Pro Rata Share of such Loans unless Agent receives such
Lender’s Pro Rata Share of such Loans before 3:00 p.m. (Eastern time) on the
Closing Date.

(v) It is understood that for purposes of advances to Borrowers made pursuant to
this Section 11.13, Agent will be using the funds of Agent, and pending
settlement, (A) all funds transferred from the Payment Account to the
outstanding Revolving Loans shall be applied first to advances made by Agent to
Borrowers pursuant to this Section 11.13, and (B) all interest accruing on such
advances shall be payable to Agent.

(vi) The provisions of this Section 11.13(a) shall be deemed to be binding upon
Agent and Lenders notwithstanding the occurrence of any Default or Event of
Default, or any insolvency or bankruptcy proceeding pertaining to any Borrower
or any other Credit Party.

(b) Reserved.

(c) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from a
Borrower and such related payment is not received by Agent, then Agent will be
entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind, together with interest accruing on a
daily basis at the Federal Funds Rate.

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to any Borrower or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or

 

86



--------------------------------------------------------------------------------

condition of this Agreement or any other Financing Document, Agent will not be
required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

(d) Defaulted Lenders. The failure of any Defaulted Lender to make any payment
required by it hereunder shall not relieve any other Lender of its obligations
to make payment, but neither any other Lender nor Agent shall be responsible for
the failure of any Defaulted Lender to make any payment required hereunder.
Notwithstanding anything set forth herein to the contrary, a Defaulted Lender
shall not have any voting or consent rights under or with respect to any
Financing Document or constitute a “Lender” (or be included in the calculation
of “Required Lenders” hereunder) for any voting or consent rights under or with
respect to any Financing Document.

(e) Sharing of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of any Loan (other than pursuant to the terms of Section 2.8(d)) in
excess of its Pro Rata Share of payments entitled pursuant to the other
provisions of this Section 11.13, such Lender shall purchase from the other
Lenders such participations in extensions of credit made by such other Lenders
(without recourse, representation or warranty) as shall be necessary to cause
such purchasing Lender to share the excess payment or other recovery ratably
with each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter required to be returned or otherwise
recovered from such purchasing Lender, such portion of such purchase shall be
rescinded and each Lender which has sold a participation to the purchasing
Lender shall repay to the purchasing Lender the purchase price to the ratable
extent of such return or recovery, without interest. Each Borrower agrees that
any Lender so purchasing a participation from another Lender pursuant to this
clause (e) may, to the fullest extent permitted by law, exercise all its rights
of payment (including pursuant to Section 10.6) with respect to such
participation as fully as if such Lender were the direct creditor of Borrowers
in the amount of such participation). If under any applicable bankruptcy,
insolvency or other similar law, any Lender receives a secured claim in lieu of
a setoff to which this clause (e) applies, such Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lenders entitled under this clause (e) to
share in the benefits of any recovery on such secured claim.

Section 11.14 Right to Perform, Preserve and Protect. If any Credit Party fails
to perform any obligation hereunder or under any other Financing Document, Agent
itself may, but shall not be obligated to, cause such obligation to be performed
at Borrowers’ expense. Agent is further authorized by Borrowers and the Lenders
to make expenditures from time to time which Agent, in its reasonable business
judgment, deems necessary or desirable to (a) preserve or protect the business
conducted by Borrowers, the Collateral, or any portion thereof, and/or
(b) enhance the likelihood of, or maximize the amount of, repayment of the Loan
and other Obligations. Each Borrower hereby agrees to reimburse Agent on demand
for any and all costs, liabilities and obligations incurred by Agent pursuant to
this Section 11.14. Each Lender hereby agrees to indemnify Agent upon demand for
any and all costs, liabilities and obligations incurred by Agent pursuant to
this Section 11.14, in accordance with the provisions of Section 11.6.

 

87



--------------------------------------------------------------------------------

Section 11.15 Reserved.

Section 11.16 Amendments and Waivers.

(a) No provision of this Agreement or any other Financing Document may be
materially amended, waived or otherwise modified unless such amendment, waiver
or other modification is in writing and is signed or otherwise approved by
Borrowers, the Required Lenders and any other Lender to the extent required
under Section 11.16(b).

(b) In addition to the required signatures under Section 11.16(a), no provision
of this Agreement or any other Financing Document may be amended, waived or
otherwise modified unless such amendment, waiver or other modification is in
writing and is signed or otherwise approved by the following Persons:

(i) if any amendment, waiver or other modification would increase a Lender’s
funding obligations in respect of any Loan, by such Lender; and/or

(ii) if the rights or duties of Agent are affected thereby, by Agent;

provided, however, that, in each of (i) and (ii) above, no such amendment,
waiver or other modification shall, unless signed or otherwise approved in
writing by all the Lenders directly affected thereby, (A) reduce the principal
of, rate of interest on or any fees with respect to any Loan or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to any Loan; (B) postpone the date fixed for, or waive,
any payment (other than any mandatory prepayment pursuant to Section 2.1(b)(ii))
of principal of any Loan, or of interest on any Loan (other than default
interest) or any fees provided for hereunder (other than late charges) or
postpone the date of termination of any commitment of any Lender hereunder;
(C) change the definition of the term Required Lenders or the percentage of
Lenders which shall be required for Lenders to take any action hereunder;
(D) release all or substantially all of the Collateral, authorize any Borrower
to sell or otherwise dispose of all or substantially all of the Collateral,
release any Guarantor of all or any portion of the Obligations or its Guarantee
obligations with respect thereto, or consent to a transfer of any of the
Intellectual Property, except, in each case with respect to this clause (D), as
otherwise may be provided in this Agreement or the other Financing Documents
(including in connection with any disposition permitted hereunder); (E) amend,
waive or otherwise modify this Section 11.16(b) or the definitions of the terms
used in this Section 11.16(b) insofar as the definitions affect the substance of
this Section 11.16(b); (F) consent to the assignment, delegation or other
transfer by any Credit Party of any of its rights and obligations under any
Financing Document or release any Borrower of its payment obligations under any
Financing Document, except, in each case with respect to this clause (F),
pursuant to a merger or consolidation permitted pursuant to this Agreement; or
(G) amend any of the provisions of Section 10.7 or amend any of the definitions
Pro Rata Share, Revolving Loan Commitment, Revolving Loan Commitment Amount,
Revolving Loan Commitment Percentage or that provide for the Lenders to receive
their Pro Rata Shares of any fees, payments, setoffs or proceeds of Collateral
hereunder. It is hereby understood and agreed that all Lenders shall be deemed
directly affected by an amendment, waiver or other modification of the type
described in the preceding clauses (C), (D), (E), (F) and (G) of the preceding
sentence.

 

88



--------------------------------------------------------------------------------

Section 11.17 Assignments and Participations.

(a) Assignments.

(i) Any Lender may at any time assign to one or more Eligible Assignees all or
any portion of such Lender’s Loan together with all related obligations of such
Lender hereunder. Except as Agent may otherwise agree, the amount of any such
assignment (determined as of the date of the applicable Assignment Agreement or,
if a “Trade Date” is specified in such Assignment Agreement, as of such Trade
Date) shall be in a minimum aggregate amount equal to $1,000,000 or, if less,
the assignor’s entire interests in the outstanding Loan; provided, however,
that, in connection with simultaneous assignments to two or more related
Approved Funds, such Approved Funds shall be treated as one assignee for
purposes of determining compliance with the minimum assignment size referred to
above. Borrowers and Agent shall be entitled to continue to deal solely and
directly with such Lender in connection with the interests so assigned to an
Eligible Assignee until Agent shall have received and accepted an effective
Assignment Agreement executed, delivered and fully completed by the applicable
parties thereto and a processing fee of $3,500 to be paid by the assigning
Lender; provided, however, that only one processing fee shall be payable in
connection with simultaneous assignments to two or more related Approved Funds.

(ii) From and after the date on which the conditions described above have been
met, (A) such Eligible Assignee shall be deemed automatically to have become a
party hereto and, to the extent of the interests assigned to such Eligible
Assignee pursuant to such Assignment Agreement, shall have the rights and
obligations of a Lender hereunder, and (B) the assigning Lender, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
Assignment Agreement, shall be released from its rights and obligations
hereunder (other than those that survive termination pursuant to Section 12.1).
Upon the request of the Eligible Assignee (and, as applicable, the assigning
Lender) pursuant to an effective Assignment Agreement, each Borrower shall
execute and deliver to Agent for delivery to the Eligible Assignee (and, as
applicable, the assigning Lender) Notes in the aggregate principal amount of the
Eligible Assignee’s Loan (and, as applicable, Notes in the principal amount of
that portion of the principal amount of the Loan retained by the assigning
Lender). Upon receipt by the assigning Lender of such Note, the assigning Lender
shall return to Borrower Representative any prior Note held by it.

(iii) Agent, acting solely for this purpose as an agent of Borrower, shall
maintain at the office of its servicer located in Bethesda, Maryland a copy of
each Assignment Agreement delivered to it and a register for the recordation of
the names and addresses of each Lender, and the commitments of, and principal
amount of the Loan owing to, such Lender pursuant to the terms hereof (the
“Register”). The entries in such Register shall be conclusive, absent manifest
effort, and Borrower, Agent and Lenders may treat each Person whose name is
recorded therein pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. Such
Register shall be available for inspection by Borrower and any Lender, at any
reasonable time upon reasonable prior notice to Agent. Each Lender that sells a

 

89



--------------------------------------------------------------------------------

participation shall, acting solely for this purpose as an agent of Borrower
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Obligations (each, a “Participant Register”). The entries in the
Participant Registers shall be conclusive, absent manifest error. Each
Participant Register shall be available for inspection by Borrower and the Agent
at any reasonable time upon reasonable prior notice to the applicable Lender;
provided, that no Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Financing Document)
to any Person (including Borrower) except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. For the avoidance of doubt, the Agent (in its capacity as
Agent) shall have no responsibility for maintaining a participant register.

(iv) Notwithstanding the foregoing provisions of this Section 11.17(a) or any
other provision of this Agreement, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, however, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(v) Notwithstanding the foregoing provisions of this Section 11.17(a) or any
other provision of this Agreement, Agent has the right, but not the obligation,
to effectuate assignments of Loan via an electronic settlement system acceptable
to Agent as designated in writing from time to time to the Lenders by Agent (the
“Settlement Service”). At any time when the Agent elects, in its sole
discretion, to implement such Settlement Service, each such assignment shall be
effected by the assigning Lender and proposed assignee pursuant to the
procedures then in effect under the Settlement Service, which procedures shall
be consistent with the other provisions of this Section 11.17(a). Each assigning
Lender and proposed Eligible Assignee shall comply with the requirements of the
Settlement Service in connection with effecting any assignment of Loan pursuant
to the Settlement Service. With the prior written approval of Agent, Agent’s
approval of such Eligible Assignee shall be deemed to have been automatically
granted with respect to any transfer effected through the Settlement Service.
Assignments and assumptions of the Loan shall be effected by the provisions
otherwise set forth herein until Agent notifies Lenders of the Settlement
Service as set forth herein.

(b) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or Agent, sell to one or more Persons (other than any
Borrower or any Borrower’s Affiliates) participating interests in its Loan,
commitments or other interests hereunder (any such Person, a “Participant”). In
the event of a sale by a Lender of a participating interest to a Participant,
(i) such Lender’s obligations hereunder shall remain unchanged for all purposes,
(ii) Borrowers and Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations hereunder, and
(iii) all

 

90



--------------------------------------------------------------------------------

amounts payable by each Borrower shall be determined as if such Lender had not
sold such participation and shall be paid directly to such Lender. Each Borrower
agrees that if amounts outstanding under this Agreement are due and payable (as
a result of acceleration or otherwise), each Participant shall be deemed to have
the right of set-off in respect of its participating interest in amounts owing
under this Agreement to the same extent as if the amount of its participating
interest were owing directly to it as a Lender under this Agreement; provided,
however, that such right of set-off shall be subject to the obligation of each
Participant to share with Lenders, and Lenders agree to share with each
Participant, as provided in Section 11.5.

(c) Replacement of Lenders. Within thirty (30) days after: (i) receipt by Agent
of notice and demand from any Lender for payment of additional costs as provided
in Section 2.8(d), which demand shall not have been revoked, (ii) any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.8(a), (iii) any
Lender is a Defaulted Lender, and the circumstances causing such status shall
not have been cured or waived; or (iv) any failure by any Lender to consent to a
requested amendment, waiver or modification to any Financing Document in which
Required Lenders have already consented to such amendment, waiver or
modification but the consent of each Lender, or each Lender affected thereby, is
required with respect thereto (each relevant Lender in the foregoing clauses
(i) through (iv) being an “Affected Lender”) each of Borrower Representative and
Agent may, at its option, notify such Affected Lender and, in the case of
Borrowers’ election, the Agent, of such Person’s intention to obtain, at
Borrowers’ expense, a replacement Lender (“Replacement Lender”) for such Lender,
which Replacement Lender shall be an Eligible Assignee and, in the event the
Replacement Lender is to replace an Affected Lender described in the preceding
clause (iv), such Replacement Lender consents to the requested amendment, waiver
or modification making the replaced Lender an Affected Lender. In the event
Borrowers or Agent, as applicable, obtains a Replacement Lender within ninety
(90) days following notice of its intention to do so, the Affected Lender shall
sell, at par, and assign all of its Loan and funding commitments hereunder to
such Replacement Lender in accordance with the procedures set forth in
Section 11.17(a); provided, however, that (A) Borrowers shall have reimbursed
such Lender for its increased costs and additional payments for which it is
entitled to reimbursement under Section 2.8(a) or Section 2.8(d), as applicable,
of this Agreement through the date of such sale and assignment, and
(B) Borrowers shall pay to Agent the $3,500 processing fee in respect of such
assignment. In the event that a replaced Lender does not execute an Assignment
Agreement pursuant to Section 11.17(a) within five (5) Business Days after
receipt by such replaced Lender of notice of replacement pursuant to this
Section 11.17(c) and presentation to such replaced Lender of an Assignment
Agreement evidencing an assignment pursuant to this Section 11.17(c), such
replaced Lender shall be deemed to have consented to the terms of such
Assignment Agreement, and any such Assignment Agreement executed by Agent, the
Replacement Lender and, to the extent required pursuant to Section 11.17(a),
Borrowers, shall be effective for purposes of this Section 11.17(c) and
Section 11.17(a). Upon any such assignment and payment, such replaced Lender
shall no longer constitute a “Lender” for purposes hereof, other than with
respect to such rights and obligations that survive termination as set forth in
Section 12.1.

(d) Credit Party Assignments. No Credit Party may assign, delegate or otherwise
transfer any of its rights or other obligations hereunder or under any other
Financing Document without the prior written consent of Agent and each Lender.

 

91



--------------------------------------------------------------------------------

Section 11.18 Funding and Settlement Provisions Applicable When Non-Funding
Lenders Exist.

So long as Agent has not waived the conditions to the funding of Loans set forth
in Section 7.2 or Section 2.1, any Lender may deliver a notice to Agent stating
that such Lender shall cease making Revolving Loans due to the non-satisfaction
of one or more conditions to funding Loans set forth in Section 7.2 or
Section 2.1, and specifying any such non-satisfied conditions. Any Lender
delivering any such notice shall become a non-funding Lender (a “Non-Funding
Lender”) for purposes of this Agreement commencing on the Business Day following
receipt by Agent of such notice, and shall cease to be a Non-Funding Lender on
the date on which such Lender has either revoked the effectiveness of such
notice or acknowledged in writing to each of Agent the satisfaction of the
condition(s) specified in such notice, or Required Lenders waive the conditions
to the funding of such Loans giving rise to such notice by Non-Funding Lender.
Each Non-Funding Lender shall remain a Lender for purposes of this Agreement to
the extent that such Non-Funding Lender has Revolving Loan Outstandings in
excess of $0; provided, however, that during any period of time that any
Non-Funding Lender exists, and notwithstanding any provision to the contrary set
forth herein, the following provisions shall apply:

(a) For purposes of determining the Pro Rata Share of each Revolving Lender
under clause (c) of the definition of such term, each Non-Funding Lender shall
be deemed to have a Revolving Loan Commitment Amount as in effect immediately
before such Lender became a Non-Funding Lender.

(b) Except as provided in clause (a) above, the Revolving Loan Commitment Amount
of each Non-Funding Lender shall be deemed to be $0.

(c) The Revolving Loan Commitment at any date of determination during such
period shall be deemed to be equal to the sum of (i) the aggregate Revolving
Loan Commitment Amounts of all Lenders, other than the Non-Funding Lenders as of
such date plus (ii) the aggregate Revolving Loan Outstandings of all Non-Funding
Lenders as of such date.

(d) Reserved.

(e) Agent shall have no right to make or disburse Revolving Loans for the
account of any Non-Funding Lender pursuant to Section 2.1(b)(i) to pay interest,
fees, expenses and other charges of any Credit Party.

(f) To the extent that Agent applies proceeds of Collateral or other payments
received by Agent to repayment of Revolving Loans pursuant to Section 10.7, such
payments and proceeds shall be applied first in respect of Revolving Loans made
at the time any Non-Funding Lenders exist, and second in respect of all other
outstanding Revolving Loans.

 

92



--------------------------------------------------------------------------------

Section 11.19 Reserved.

Section 11.20 Definitions. As used in this Article 11, the following terms have
the following meanings:

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses
(a) and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender, or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.

“Assignment Agreement” means an assignment agreement in form and substance
acceptable to Agent.

“Defaulted Lender” means, so long as such failure shall remain in existence and
uncured, any Lender which shall have failed to make any Loan or other credit
accommodation, disbursement, settlement or reimbursement required pursuant to
the terms of any Financing Document.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that notwithstanding the foregoing, (x) “Eligible
Assignee” shall not include (i) any Borrower or any of a Borrower’s Affiliates
or (ii) unless a Default or an Event of Default has occurred and is continuing,
(A) any hedge fund or private equity fund that is primarily engaged in the
business of purchasing distressed debt or (B) any direct competitor of Credit
Parties, in each case, as determined by Agent in its reasonable discretion and
(y) no proposed assignee intending to assume all or any portion of the Revolving
Loan Commitment shall be an Eligible Assignee unless such proposed assignee
either already holds a portion of such Revolving Loan Commitment, or has been
approved as an Eligible Assignee by Agent.

“Federal Funds Rate” means, for any day, the rate of interest per annum (rounded
upwards, if necessary, to the nearest whole multiple of 1/100 of 1%) equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day, provided, however, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day, and (b) if no such rate is so
published on such next preceding Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to Agent on such day on such transactions
as determined by Agent.

ARTICLE 12 - MISCELLANEOUS

Section 12.1 Survival. All agreements, representations and warranties made
herein and in every other Financing Document shall survive the execution and
delivery of this Agreement and the other Financing Documents and the other
Operative Documents. The provisions of

 

93



--------------------------------------------------------------------------------

Section 2.10 and Articles 11 and 12 shall survive the payment of the Obligations
(both with respect to any Lender and all Lenders collectively) and any
termination of this Agreement and any judgment with respect to any Obligations,
including any final foreclosure judgment with respect to any Security Document,
and no unpaid or unperformed, current or future, Obligations will merge into any
such judgment.

Section 12.2 No Waivers. No failure or delay by Agent or any Lender in
exercising any right, power or privilege under any Financing Document shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies herein and therein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
Any reference in any Financing Document to the “continuing” nature of any Event
of Default shall not be construed as establishing or otherwise indicating that
any Borrower or any other Credit Party has the independent right to cure any
such Event of Default, but is rather presented merely for convenience should
such Event of Default be waived in accordance with the terms of the applicable
Financing Documents.

Section 12.3 Notices.

(a) All notices, requests and other communications to any party hereunder shall
be in writing (including prepaid overnight courier, facsimile transmission or
similar writing) and shall be given to such party at its address, facsimile
number or e-mail address set forth on the signature pages hereof (or, in the
case of any such Lender who becomes a Lender after the date hereof, in an
assignment agreement or in a notice delivered to Borrower Representative and
Agent by the assignee Lender forthwith upon such assignment) or at such other
address, facsimile number or e-mail address as such party may hereafter specify
for the purpose by notice to Agent and Borrower Representative; provided,
however, that notices, requests or other communications shall be permitted by
electronic means only in accordance with the provisions of Section 12.3(b) and
(c). Each such notice, request or other communication shall be effective (i) if
given by facsimile, when such notice is transmitted to the facsimile number
specified by this Section and the sender receives a confirmation of transmission
from the sending facsimile machine, or (ii) if given by mail, prepaid overnight
courier or any other means, when received or when receipt is refused at the
applicable address specified by this Section 12.3(a).

(b) Notices and other communications to the parties hereto may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved from time to time by Agent, provided,
however, that the foregoing shall not apply to notices sent directly to any
Lender if such Lender has notified the Agent that it is incapable of receiving
notices by electronic communication. The Agent or Borrower Representative may,
in their discretion, agree to accept notices and other communications to them
hereunder by electronic communications pursuant to procedures approved by it,
provided, however, that approval of such procedures may be limited to particular
notices or communications.

(c) Unless the Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of

 

94



--------------------------------------------------------------------------------

an acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided, however, that if any such
notice or other communication is not sent or posted during normal business
hours, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day.

Section 12.4 Severability. In case any provision of or obligation under this
Agreement or any other Financing Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

Section 12.5 Headings. Headings and captions used in the Financing Documents
(including the Exhibits, Schedules and Annexes hereto and thereto) are included
for convenience of reference only and shall not be given any substantive effect.

Section 12.6 Confidentiality.

(a) Each Credit Party agrees (i) not to transmit or disclose provisions of any
Financing Document to any Person (other than to Borrowers’ advisors and officers
on a need-to-know basis or as otherwise may be required by Law) without Agent’s
and Borrowers’ prior written consent, (ii) to inform all Persons of the
confidential nature of the Financing Documents and to direct them not to
disclose the same to any other Person and to require each of them to be bound by
these provisions.

(b) Agent and each Lender shall hold all non-public information regarding the
Credit Parties and their respective businesses identified as such by Borrowers
and obtained by Agent or any Lender pursuant to the requirements hereof in
accordance with such Person’s customary procedures for handling information of
such nature, except that disclosure of such information may be made (i) to their
respective agents, employees, Subsidiaries, Affiliates, attorneys, auditors,
professional consultants, rating agencies, insurance industry associations and
portfolio management services to the extent necessary in connection with the
transactions contemplated hereby or related to Agent’s or such Lender’s
customary practices in connection therewith, (ii) to prospective transferees or
purchasers of any interest in the Loans, the Agent or a Lender, provided,
however, that any such Persons are bound by obligations of confidentiality,
(iii) as required by Law, subpoena, judicial order or similar order and in
connection with any litigation, (iv) as may be required in connection with the
examination, audit or similar investigation of such Person, and (v) to a Person
that is a trustee, investment advisor or investment manager, collateral manager,
servicer, noteholder or secured party in a Securitization (as hereinafter
defined) in connection with the administration, servicing and reporting on the
assets serving as collateral for such Securitization. For the purposes of this
Section, “Securitization” shall mean (A) the pledge of the Loans as collateral
security for loans to a Lender, or (B) a public or private offering by a Lender
or any of its Affiliates or their respective successors and assigns, of
securities which represent an interest in, or which are collateralized, in

 

95



--------------------------------------------------------------------------------

whole or in part, by the Loans. Confidential information shall include only such
information identified as such at the time provided to Agent and shall not
include information that either: (y) is in the public domain, or becomes part of
the public domain after disclosure to such Person through no fault of such
Person, or (z) is disclosed to such Person by a Person other than a Credit
Party, provided, however, Agent does not have actual knowledge that such Person
is prohibited from disclosing such information. The obligations of Agent and
Lenders under this Section 12.6 shall supersede and replace the obligations of
Agent and Lenders under any confidentiality agreement in respect of this
financing executed and delivered by Agent or any Lender prior to the date
hereof.

Section 12.7 Waiver of Consequential and Other Damages. To the fullest extent
permitted by applicable law, no Borrower shall assert, and each Borrower hereby
waives, any claim against any Indemnitee (as defined below), on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement, any other Financing Document or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof. No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Financing Documents or the transactions contemplated hereby or thereby.

Section 12.8 GOVERNING LAW; SUBMISSION TO JURISDICTION.

(a) THIS AGREEMENT, EACH NOTE AND EACH OTHER FINANCING DOCUMENT, AND ALL
DISPUTES AND OTHER MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM
(WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY,
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
MARYLAND, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

(b) EACH BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED WITHIN THE COUNTY OF MONTGOMERY, STATE OF MARYLAND AND IRREVOCABLY
AGREES THAT, SUBJECT TO AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE
LITIGATED IN SUCH COURTS. EACH BORROWER EXPRESSLY SUBMITS AND CONSENTS TO THE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH BORROWER BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH
BORROWER AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE
COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.

(c) Each Borrower, Agent and each Lender agree that each Loan (including those
made on the Closing Date) shall be deemed to be made in, and the transactions
contemplated hereunder and in any other Financing Document shall be deemed to
have been performed in, the State of Maryland.

 

96



--------------------------------------------------------------------------------

Section 12.9 WAIVER OF JURY TRIAL. EACH BORROWER, AGENT AND THE LENDERS HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH BORROWER, AGENT AND
EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO
A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO
THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH BORROWER, AGENT AND
EACH LENDER WARRANTS AND REPRESENTS THAT IT HAS HAD THE OPPORTUNITY OF REVIEWING
THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS.

Section 12.10 Publication; Advertisement.

(a) Publication. No Credit Party will directly or indirectly publish, disclose
or otherwise use in any public disclosure, advertising material, promotional
material, press release or interview, any reference to the name, logo or any
trademark of MCF or any of its Affiliates or any reference to this Agreement or
the financing evidenced hereby, in any case except (i) as required by Law
(including in connection with any securities law filing), subpoena or judicial
or similar order, in which case the applicable Credit Party shall give Agent
prior written notice of such publication or other disclosure, or (ii) with MCF’s
prior written consent.

(b) Advertisement. Each Lender and each Credit Party hereby authorizes MCF to
publish the name of such Lender and Credit Party, the existence of the financing
arrangements referenced under this Agreement, the primary purpose and/or
structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which MCF elects to submit for publication. In
addition, each Lender and each Credit Party agrees that MCF may provide lending
industry trade organizations with information necessary and customary for
inclusion in league table measurements after the Closing Date. With respect to
any of the foregoing, MCF shall provide Borrowers with an opportunity to review
and confer with MCF regarding the contents of any such tombstone, advertisement
or information, as applicable, prior to its submission for publication and,
following such review period, MCF may, from time to time, publish such
information in any media form desired by MCF, until such time that Borrowers
shall have requested MCF cease any such further publication.

Section 12.11 Counterparts; Integration. This Agreement and the other Financing
Documents may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

97



--------------------------------------------------------------------------------

Signatures by facsimile or by electronic mail delivery of an electronic version
of any executed signature page shall bind the parties hereto. This Agreement and
the other Financing Documents constitute the entire agreement and understanding
among the parties hereto and supersede any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof.

Section 12.12 No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

Section 12.13 Lender Approvals. Unless expressly provided herein to the
contrary, any approval, consent, waiver or satisfaction of Agent or Lenders with
respect to any matter that is the subject of this Agreement, the other Financing
Documents may be granted or withheld by Agent and Lenders in their sole and
absolute discretion and credit judgment.

Section 12.14 Expenses; Indemnity

(a) Borrowers hereby agree to promptly pay (i) all reasonable and documented
out-of-pocket costs and expenses of Agent (including, without limitation, the
reasonable documented fees, costs and expenses of counsel to, and independent
appraisers and consultants retained by Agent) in connection with the
examination, review, due diligence investigation, documentation, negotiation,
closing and syndication of the transactions contemplated by the Financing
Documents, in connection with the performance by Agent of its rights and
remedies under the Financing Documents and in connection with the continued
administration of the Financing Documents including (A) any amendments,
modifications, consents and waivers to and/or under any and all Financing
Documents, and (B) any periodic public record searches conducted by or at the
request of Agent (including, without limitation, title investigations, UCC
searches, fixture filing searches, judgment, pending litigation and tax lien
searches and searches of applicable corporate, limited liability, partnership
and related records concerning the continued existence, organization and good
standing of certain Persons); (ii) without limitation of the preceding
clause (i), all costs and expenses of Agent in connection with the creation,
perfection and maintenance of Liens pursuant to the Financing Documents;
(iii) without limitation of the preceding clause (i), all costs and expenses of
Agent in connection with (A) protecting, storing, insuring, handling,
maintaining or selling any Collateral, (B) any litigation, dispute, suit or
proceeding relating to any Financing Document, and (C) any workout, collection,
bankruptcy, insolvency and other enforcement proceedings under any and all of
the Financing Documents; and (iv) all costs and expenses incurred by Lenders in
connection with any litigation, dispute, suit or proceeding relating to any
Financing Document and in connection with any workout, collection, bankruptcy,
insolvency and other enforcement proceedings under any and all Financing
Documents, whether or not Agent or Lenders are a party thereto. If Agent or any
Lender uses in-house counsel for any of these purposes, Borrowers further agree
that the Obligations include reasonable charges for such work commensurate with
the fees that would otherwise be charged by outside legal counsel selected by
Agent or such Lender for the work performed.

 

98



--------------------------------------------------------------------------------

(b) Each Borrower hereby agrees to indemnify, pay and hold harmless Agent and
Lenders and the officers, directors, employees, trustees, agents, investment
advisors and investment managers, collateral managers, servicers, and counsel of
Agent and Lenders (collectively called the “Indemnitees”) from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature whatsoever (including the reasonable fees and disbursements of counsel
for such Indemnitee) in connection with any investigative, response, remedial,
administrative or judicial matter or proceeding, whether or not such Indemnitee
shall be designated a party thereto and including any such proceeding initiated
by or on behalf of a Credit Party, and the reasonable expenses of investigation
by engineers, environmental consultants and similar technical personnel and any
commission, fee or compensation claimed by any broker (other than any broker
retained by Agent or Lenders) asserting any right to payment for the
transactions contemplated hereby, which may be imposed on, incurred by or
asserted against such Indemnitee as a result of or in connection with the
transactions contemplated hereby or by the other Operative Documents (including
(i) any actual or alleged presence of Hazardous Materials on or from any
property owned or operated by any Borrower or any of its Subsidiaries, and
(ii) proposed and actual extensions of credit under this Agreement) and the use
or intended use of the proceeds of the Loans, except that Borrower shall have no
obligation hereunder to an Indemnitee with respect to any liability described in
this Section 12.14(b) resulting from (x) the gross negligence or willful
misconduct of such Indemnitee or (y) a claim brought by the Borrower or any
other Credit Party against an Indemnitee for a material breach in bad faith of
such Indemnitee’s obligations hereunder or under any Operative Document, in each
case as determined by a final non-appealable judgment of a court of competent
jurisdiction. To the extent that the undertaking set forth in the immediately
preceding sentence may be unenforceable, Borrower shall contribute the maximum
portion which it is permitted to pay and satisfy under applicable Law to the
payment and satisfaction of all such indemnified liabilities incurred by the
Indemnitees or any of them.

(c) Notwithstanding any contrary provision in this Agreement, the obligations of
Borrowers under this Section 12.14 shall survive the payment in full of the
Obligations and the termination of this Agreement. NO INDEMNITEE SHALL BE
RESPONSIBLE OR LIABLE TO THE BORROWERS OR TO ANY OTHER PARTY TO ANY FINANCING
DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON
ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT
HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.

Section 12.15 Reserved.

Section 12.16 Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition or other proceeding be
filed by or against any Credit Party for liquidation or reorganization, should
any Credit Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manager or trustee be appointed for all or any significant part of any Credit
Party’s

 

99



--------------------------------------------------------------------------------

assets, and shall continue to be effective or to be reinstated, as the case may
be, if at any time payment and performance of the Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a fraudulent preference reviewable transaction or otherwise, all as though such
payment or performance had not been made. In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Obligations shall
be reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

Section 12.17 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Borrowers and Agent and each Lender and their respective
successors and permitted assigns.

Section 12.18 USA PATRIOT Act Notification. Agent (for itself and not on behalf
of any Lender) and each Lender hereby notifies Borrowers that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
certain information and documentation that identifies Borrowers, which
information includes the name and address of Borrower and such other information
that will allow Agent or such Lender, as applicable, to identify Borrowers in
accordance with the USA PATRIOT Act.

Section 12.19 Cross Default and Cross Collateralization.

(a) Cross-Default. As stated under Section 10.1 hereof, an Event of Default
under any of the Affiliated Financing Documents shall be an Event of Default
under this Agreement. In addition, a Default or Event of Default under any of
the Financing Documents shall be a Default under the Affiliated Financing
Documents.

(b) Cross Collateralization. Borrowers acknowledge and agree that the Collateral
securing this Loan, also secures the Affiliated Obligations.

(c) Consent. Each Borrower authorizes Agent, without giving notice to any
Borrower or obtaining the consent of any Borrower and without affecting the
liability of any Borrower for the Affiliated Obligations directly incurred by
the Borrowers, from time to time to:

(i) compromise, settle, renew, extend the time for payment, change the manner or
terms of payment, discharge the performance of, decline to enforce, or release
all or any of the Affiliated Obligations; grant other indulgences to any
Borrowers in respect thereof; or modify in any manner any documents relating to
the Affiliated Obligations;

(ii) declare all Affiliated Obligations due and payable upon the occurrence and
during the continuance of an Event of Default;

(iii) take and hold security for the performance of the Affiliated Obligations
of any Borrowers and exchange, enforce, waive and release any such security;

(iv) apply and reapply such security and direct the order or manner of sale
thereof as Agent, in its sole discretion, may determine;

 

100



--------------------------------------------------------------------------------

(v) release, surrender or exchange any deposits or other property securing the
Affiliated Obligations or on which Agent at any time may have a Lien; release,
substitute or add any one or more endorsers or guarantors of the Affiliated
Obligations of any Borrowers; or compromise, settle, renew, extend the time for
payment, discharge the performance of, decline to enforce, or release all or any
obligations of any such endorser or guarantor or other Person who is now or may
hereafter be liable on any Affiliated Obligations or release, surrender or
exchange any deposits or other property of any such Person;

(vi) apply payments received by Lender from Borrower to any Obligations or
Affiliated Obligations, as permitted in accordance with the terms of this
Agreement and in such order as Lender shall determine, in its sole discretion;
and

(vii) assign the Affiliated Financing Documents in whole or in part.

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

101



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
Agreement constitute an agreement executed under seal, each of the parties have
caused this Agreement to be executed under seal the day and year first above
mentioned.

 

BORROWER: ENDOCHOICE HOLDINGS, INC., as Borrower and Borrower Representative By:

/s/ David N. Gill

Name: David N. Gill Title: Chief Financial Officer ENDOCHOICE, INC., as Borrower
By:

/s/ David N. Gill

Name: David N. Gill Title: Chief Financial Officer ROBERT S. SMITH, M.D., INC.
as Borrower By:

/s/ David N. Gill

Name: David N. Gill Title: Chief Financial Officer

Address:

EndoChoice Holdings, Inc.

11810 Wills Road

Alpharetta, GA 30009 Attn: David Gill, Chief Financial Officer Facsimile:
866-567-8218 E-Mail: david.gill@endochoice.com

 



--------------------------------------------------------------------------------

AGENT: MIDCAP FINANCIAL TRUST By:

Apollo Capital Management, L.P.,

its investment manager

By:

Apollo Capital Management GP, LLC,

its general partner

By:

/s/ Maurice Amsellem

Name: Maurice Amsellem Title: Authorized Signatory Address:

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200

Bethesda, Maryland 20814

Attn: Account Manager for EndoChoice transaction

Facsimile: 301-941-1450

E-mail: notices@midcapfinancial.com

with a copy to:

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200

Bethesda, Maryland 20814

Attn: General Counsel

Facsimile: 301-941-1450

E-mail: legalnotices@midcapfinancial.com

Payment Account Designation:

Wells Fargo Bank, N.A. (McLean, VA)

ABA #: 121-000-248

Account Name: MidCap Funding IV Trust - Collections

Account #: 2000036282803

Attention: EndoChoice Holdings, Inc.

 



--------------------------------------------------------------------------------

LENDER: MIDCAP FINANCIAL TRUST By:

Apollo Capital Management, L.P.,

its investment manager

By:

Apollo Capital Management GP, LLC,

its general partner

By:

/s/ Maurice Amsellem

Name: Maurice Amsellem Title: Authorized Signatory Address:

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200

Bethesda, Maryland 20814

Attn: Account Manager for EndoChoice transaction

Facsimile: 301-941-1450

E-mail: notices@midcapfinancial.com

with a copy to:

c/o MidCap Financial Services, LLC, as servicer

7255 Woodmont Avenue, Suite 200

Bethesda, Maryland 20814

Attn: General Counsel

Facsimile: 301-941-1450

E-mail: legalnotices@midcapfinancial.com

 



--------------------------------------------------------------------------------

LENDER: SILICON VALLEY BANK By:

/s/ Andrew J. Kink

Name: Andrew J. Kink Title: Director Address:

3353 Peachtree Rd, NE

North Tower, Suite M-10

Atlanta, GA 30325



--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES

ANNEXES

 

Annex A

Commitment Annex

EXHIBITS

 

Exhibit A [Reserved] Exhibit B Form of Compliance Certificate Exhibit C
Borrowing Base Certificate Exhibit D Form of Notice of Borrowing



--------------------------------------------------------------------------------

ANNEX A TO CREDIT AGREEMENT (COMMITMENT ANNEX)

 

Lender

   Revolving Loan
Commitment Amount      Revolving Loan
Commitment
Percentage  

MidCap Financial Trust

   $ 9,750,000         65.00 % 

Silicon Valley Bank

   $ 5,250,000         35.00 % 

TOTALS

   $ 15,000,000         100 % 



--------------------------------------------------------------------------------

EXHIBIT A TO CREDIT AGREEMENT (RESERVED)



--------------------------------------------------------------------------------

EXHIBIT B TO CREDIT AGREEMENT (FORM OF COMPLIANCE CERTIFICATE)

COMPLIANCE CERTIFICATE

This Compliance Certificate is given by                     , a Responsible
Officer of EndoChoice Holdings, Inc. (the “Borrower Representative”), pursuant
to that certain Credit and Security Agreement dated as of June 30, 2015 among
the Borrower Representative, Endochoice, Inc., Robert S. Smith, M.D., Inc. and
any additional Borrower that may hereafter be added thereto (collectively,
“Borrowers”), MidCap Funding IV Trust (as successor by assignment from MidCap
Financial Trust), individually as a Lender and as Agent, and the financial
institutions or other entities from time to time parties hereto, each as a
Lender (as such agreement may have been amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
used herein without definition shall have the meanings set forth in the Credit
Agreement.

The undersigned Responsible Officer hereby certifies to Agent and Lenders that:

(a) the financial statements delivered with this certificate in accordance with
Section 4.1 of the Credit Agreement fairly present in all material respects the
results of operations and financial condition of Borrowers and their
Consolidated Subsidiaries as of the dates and the accounting period covered by
such financial statements;

(b) I have reviewed the terms of the Credit Agreement and have made, or caused
to be made under my supervision, a review in reasonable detail of the
transactions and conditions of Borrowers and their Consolidated Subsidiaries
during the accounting period covered by such financial statements and such
review has not disclosed the existence during or at the end of such accounting
period, and I have no knowledge of the existence as of the date hereof, of any
condition or event that constitutes a Default or an Event of Default, except as
set forth in Schedule 1 hereto, which includes a description of the nature and
period of existence of such Default or an Event of Default and what action
Borrowers have taken, are undertaking and propose to take with respect thereto;

(c) Schedule 5.14 to the Credit Agreement contains a complete and accurate
statement of all deposit accounts and investment accounts maintained by
Borrowers and Guarantors;

(d) except as noted on Schedule 5 attached hereto, no Borrower or Guarantor has
acquired, by purchase, by the approval or granting of any application for
registration (whether or not such application was previously disclosed to Agent
by Borrowers) or otherwise, any Intellectual Property that is registered with
any United States or foreign Governmental Authority, or has filed with any such
United States or foreign Governmental Authority, any new application for the
registration of any Intellectual Property (other than with respect to
provisional patents), or acquired rights under a license as a licensee with
respect to any such registered Intellectual Property (or any such application
for the registration of Intellectual Property) owned by another Person, that has
not previously been reported to Agent on Schedule 3.17 to the Credit Agreement
or any Schedule 5 to any previous Compliance Certificate delivered by the
Borrower Representative to Agent;

 

Exhibit B – Page 1

MidCap / EndoChoice / Revolving Credit and Security Agreement



--------------------------------------------------------------------------------

(e) except as noted on Schedule 6 attached hereto, no Borrower or Guarantor has
acquired, by purchase or otherwise, any Chattel Paper, letter of credit rights,
Instruments, documents or investment property that has not previously been
reported to Agent on any Schedule 6 to any previous Compliance Certificate
delivered by Borrower Representative to Agent;

(f) except as noted on Schedule 7 attached hereto, no Borrower or Guarantor is
aware of any commercial tort claim that has not previously been reported to
Agent on any Schedule 7 to any previous Compliance Certificate delivered by
Borrower Representative to Agent; and

(g) Borrowers are in compliance with the covenants contained in Article 6 of the
Credit Agreement, as demonstrated by the calculation of such covenants below,
except as set forth below; in determining such compliance, the following
calculations have been made:

[insert calculations, as applicable]

Such calculations and the certifications contained therein are true, correct and
complete.

The foregoing certifications and computations are made as of             ,
201    (end of month) and as of             , 201    .

 

Sincerely, ENDOCHOICE HOLDINGS, INC. By:

 

Name: Title:

 

Exhibit B – Page 2

MidCap / EndoChoice / Revolving Credit and Security Agreement



--------------------------------------------------------------------------------

EXHIBIT C TO CREDIT AGREEMENT (BORROWING BASE CERTIFICATE)

 

MidCap / EndoChoice / Revolving Credit and Security Agreement



--------------------------------------------------------------------------------

EXHIBIT D TO CREDIT AGREEMENT (FORM OF NOTICE OF BORROWING)

NOTICE OF BORROWING

This Notice of Borrowing is given by                     , a Responsible Officer
of EndoChoice Holdings, Inc. (the “Borrower Representative”), pursuant to that
certain Credit and Security Agreement dated as of June 30, 2015 among the
Borrower Representative, Endochoice, Inc., Robert S. Smith, M.D., Inc. and any
additional Borrower that may hereafter be added thereto (collectively,
“Borrowers”), MidCap Funding IV Trust (as successor by assignment from MidCap
Financial Trust), individually as a Lender and as Agent, and the financial
institutions or other entities from time to time parties hereto, each as a
Lender (as such agreement may have been amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
used herein without definition shall have the meanings set forth in the Credit
Agreement.

The undersigned Responsible Officer hereby gives notice to Agent of Borrower
Representative’s request to borrow $            of Revolving Loans on
            , 201    . Attached is a Borrowing Base Certificate complying in all
respects with the Credit Agreement and confirming that, after giving effect to
the requested advance, the Revolving Loan Outstandings will not exceed the
Revolving Loan Limit.

The undersigned officer hereby certifies that, both before and after giving
effect to the request above (a) each of the conditions precedent set forth in
Section 7.2 have been satisfied, (b) all of the representations and warranties
contained in the Credit Agreement and the other Financing Documents are true,
correct and complete in all material respects as of the date hereof, except to
the extent such representation or warranty relates to a specific date, in which
case such representation or warranty is true, correct and complete as of such
earlier date; provided, however, in each case, such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof, and (c) no Default or
Event of Default has occurred and is continuing on the date hereof.

IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Notice of Borrowing this     day of             , 201    .

 

Sincerely, ENDOCHOICE HOLDINGS, INC. By:

 

Name: Title:

 

MidCap / EndoChoice / Revolving Credit and Security Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page   ARTICLE 1 -   DEFINITIONS      1   

Section 1.1

    Certain Defined Terms      1   

Section 1.2

    Accounting Terms and Determinations      31   

Section 1.3

    Other Definitional and Interpretive Provisions      32   

Section 1.4

    Time is of the Essence      32   

ARTICLE 2 -

  LOANS      32   

Section 2.1

    Loans      32   

Section 2.2

    Interest, Interest Calculations and Certain Fees      35   

Section 2.3

    Notes      37   

Section 2.4

    [Reserved]      37   

Section 2.5

    [Reserved]      37   

Section 2.6

    General Provisions Regarding Payment; Loan Account      37   

Section 2.7

    Maximum Interest      38   

Section 2.8

    Taxes; Capital Adequacy      38   

Section 2.9

    Appointment of Borrower Representative      40   

Section 2.10

    Joint and Several Liability; Rights of Contribution; Subordination and
Subrogation      41   

Section 2.11

    Collections and Lockbox Account      43   

Section 2.12

    Termination; Restriction on Termination      45   

ARTICLE 3 -

  REPRESENTATIONS AND WARRANTIES      46   

Section 3.1

    Existence and Power      46   

Section 3.2

    Organization and Governmental Authorization; No Contravention      46   

Section 3.3

    Binding Effect      46   

Section 3.4

    Capitalization      46   

Section 3.5

    Financial Information      47   

Section 3.6

    Litigation      47   

Section 3.7

    Ownership of Property      47   

Section 3.8

    No Default      47   

Section 3.9

    Labor Matters      47   

 

i

MidCap / EndoChoice / Revolving Credit and Security Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page  

Section 3.10

    Regulated Entities      47   

Section 3.11

    Margin Regulations      48   

Section 3.12

    Compliance With Laws; Anti-Terrorism Laws      48   

Section 3.13

    Taxes      48   

Section 3.14

    Compliance with ERISA      48   

Section 3.15

    Consummation of Operative Documents; Brokers      49   

Section 3.16

    Related Transactions      49   

Section 3.17

    Material Contracts      49   

Section 3.18

    Compliance with Environmental Requirements; No Hazardous Materials      50
  

Section 3.19

    Intellectual Property and License Agreements      50   

Section 3.20

    Solvency      50   

Section 3.21

    Full Disclosure      50   

Section 3.22

    Interest Rate      51   

Section 3.23

    Subsidiaries      51   

Section 3.24

    Representations and Warranties Incorporated from Operative Documents      51
  

Section 3.25

    Accuracy of Schedules      51   

ARTICLE 4 -

  AFFIRMATIVE COVENANTS      51   

Section 4.1

    Financial Statements and Other Reports      51   

Section 4.2

    Payment and Performance of Obligations      52   

Section 4.3

    Maintenance of Existence      52   

Section 4.4

    Maintenance of Property; Insurance      52   

Section 4.5

    Compliance with Laws and Material Contracts      53   

Section 4.6

    Inspection of Property, Books and Records      53   

Section 4.7

    Use of Proceeds      54   

Section 4.8

    Estoppel Certificates      54   

Section 4.9

    Notices of Material Contracts, Litigation and Defaults      55   

Section 4.10

    Hazardous Materials; Remediation      55   

 

ii

MidCap / EndoChoice / Revolving Credit and Security Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page  

Section 4.11

    Further Assurances      55   

Section 4.12

    Reserved      57   

Section 4.13

    Power of Attorney      57   

Section 4.14

    Borrowing Base Collateral Administration      57   

Section 4.15

    Schedule Updates      58   

Section 4.16

    Intellectual Property and Licensing      58   

Section 4.17

    Regulatory Reporting and Covenants      59   

ARTICLE 5 -

  NEGATIVE COVENANTS      60   

Section 5.1

    Debt; Contingent Obligations      60   

Section 5.2

    Liens      60   

Section 5.3

    Distributions      60   

Section 5.4

    Restrictive Agreements      60   

Section 5.5

    Payments and Modifications of Subordinated Debt      60   

Section 5.6

    Consolidations, Mergers and Sales of Assets; Change in Control      61   

Section 5.7

    Purchase of Assets, Investments      61   

Section 5.8

    Transactions with Affiliates      61   

Section 5.9

    Modification of Organizational Documents      61   

Section 5.10

    Modification of Certain Agreements      62   

Section 5.11

    Conduct of Business      62   

Section 5.12

    Lease Payments      62   

Section 5.13

    Limitation on Sale and Leaseback Transactions      62   

Section 5.14

    Deposit Accounts and Securities Accounts; Payroll and Benefits Accounts     
62   

Section 5.15

    Compliance with Anti-Terrorism Laws      63   

ARTICLE 6 -

  FINANCIAL COVENANTS      63   

Section 6.1

    Additional Definitions      63   

Section 6.2

    Minimum Liquidity      63   

Section 6.3

    Minimum Net Revenue      64   

Section 6.4

    Evidence of Compliance      64   

 

iii

MidCap / EndoChoice / Revolving Credit and Security Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page  

ARTICLE 7 -

 

CONDITIONS

     64   

Section 7.1

    Conditions to Closing      64   

Section 7.2

    Conditions to Each Loan      64   

Section 7.3

    Searches      66   

Section 7.4

    Post Closing Requirements      66   

ARTICLE 8 -

 

REGULATORY AND LIFE SCIENCES MATTERS

     66   

Section 8.1

    Representations and Warranties      66   

ARTICLE 9 -

 

SECURITY AGREEMENT

     68   

Section 9.1

    Generally      68   

Section 9.2

    Representations and Warranties and Covenants Relating to Collateral      68
  

ARTICLE 10 -

 

EVENTS OF DEFAULT

     72   

Section 10.1

    Events of Default      72   

Section 10.2

    Acceleration and Suspension or Termination of Revolving Loan Commitment     
75   

Section 10.3

    UCC Remedies      75   

Section 10.4

    [Reserved]      77   

Section 10.5

    Default Rate of Interest      77   

Section 10.6

    Setoff Rights      77   

Section 10.7

    Application of Proceeds      78   

Section 10.8

    Waivers      78   

Section 10.9

    Injunctive Relief      80   

Section 10.10

    Marshalling; Payments Set Aside      80   

ARTICLE 11 -

 

AGENT

     81   

Section 11.1

    Appointment and Authorization      81   

Section 11.2

    Agent and Affiliates      81   

Section 11.3

    Action by Agent      81   

Section 11.4

    Consultation with Experts      81   

 

iv

MidCap / EndoChoice / Revolving Credit and Security Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page  

Section 11.5

    Liability of Agent      81   

Section 11.6

    Indemnification      82   

Section 11.7

    Right to Request and Act on Instructions      82   

Section 11.8

    Credit Decision      83   

Section 11.9

    Collateral Matters      83   

Section 11.10

    Agency for Perfection      83   

Section 11.11

    Notice of Default      83   

Section 11.12

    Assignment by Agent; Resignation of Agent; Successor Agent      84   

Section 11.13

    Payment and Sharing of Payment      84   

Section 11.14

    Right to Perform, Preserve and Protect      87   

Section 11.15

    Reserved      88   

Section 11.16

    Amendments and Waivers      88   

Section 11.17

    Assignments and Participations      89   

Section 11.18

    Funding and Settlement Provisions Applicable When Non-Funding Lenders Exist
     92   

Section 11.19

    Reserved      93   

Section 11.20

    Definitions      93   

ARTICLE 12 -

  MISCELLANEOUS      93   

Section 12.1

    Survival      93   

Section 12.2

    No Waivers      94   

Section 12.3

    Notices      94   

Section 12.4

    Severability      95   

Section 12.5

    Headings      95   

Section 12.6

    Confidentiality      95   

Section 12.7

    Waiver of Consequential and Other Damages      96   

Section 12.8

    GOVERNING LAW; SUBMISSION TO JURISDICTION      96   

Section 12.9

    WAIVER OF JURY TRIAL      97   

Section 12.10

    Publication; Advertisement      97   

Section 12.11

    Counterparts; Integration      97   

 

v

MidCap / EndoChoice / Revolving Credit and Security Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page  

Section 12.12

    No Strict Construction      98   

Section 12.13

    Lender Approvals      98   

Section 12.14

    Expenses; Indemnity      98   

Section 12.15

    Confession of Judgment      99   

Section 12.16

    Reinstatement      99   

Section 12.17

    Successors and Assigns      100   

Section 12.18

    USA PATRIOT Act Notification      100   

Section 12.19

    Cross Default and Cross Collateralization      100   

 

vi

MidCap / EndoChoice / Revolving Credit and Security Agreement